 NISSEN FOODS (USA) CO371Nissen Foods (USA) Company, Inc. and Retail StoreEmployees' Union, Local 1393, Chartered byUnited Food and Commercial Workers' Union,AFL-CIO. Cases 4-CA-11339, 4-CA-11370,4-CA-11375, 4-CA-11388, 4-CA-11416, 4-CA-11420, 4-CA-11438, 4-CA-11488, 4-CA-11495, 4-CA-11520, 4-CA-11882, and 4-RC-1422327 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 28 December 1982 Administrative LawJudge George Norman issued the attached deci-sion The Respondent, Nissen Foods (USA) Com-pany, Inc (Nissen) and the General Counsel filedexceptions and supporting briefs, the Respondentfiled an answer to the General Counsel's excep-tions, and the General Counsel filed a brief in re-sponse to the Respondent's exceptions 1The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2 andconclusions except as set forth below and to adoptthe recommended Order as modified' The Respondent filed a motion to quash the General Counsel's response, and the General Counsel filed a motion to strike the Respondent smotion to quash The Respondent's motion is hereby denied as lacking inmerit Accordingly, we find it unnecessary to rule on the General Counsel s motion to strike2 The Respondent has excepted to some of the judge s credibility findings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cm 1951)We have carefully examined the record and find no basis for reversingthe findingsIn addition, we are satisified that the Respondent's contention that thejudge was biased is without merit There is nothing in the record to suggest that his conduct at the hearing, his credibility resolutions, or the inferences he drew were affected by any bias or prejudiceThe General Counsel excepted to the judge s failure to include in hisConclusions of Law, his recommended Order, and the notice a findingthat the Respondent violated Sec 8(a)(3) and (1) by instituting and maintaming a policy of issuing written warnings to employees for failure topunch their timecards and by discharging employee Sandra Fink pursuantto that policy Because we have adopted the judge s findings in thisregard we shall modify his Conclusions of Law and his recommendedOrder and notice to reflect these findingsThe judge found and we agree, that the Respondent violated Sec8(a)(1) and (3) by issuing written warnings to, and discharging, JosephWolpert pursuant to the Respondent's unlawful change in its timeclockpolicy However, in his Conclusions of Law the judge stated that Wolpert made complaints to the Respondent regarding unsafe working condi-tions and threatened to seek assistance from OSHA Because the recorddoes not establish that Wolpert ever made safety complaints or threats togo to OSHA we have modified the judge's Conclusions of Law to correct this apparent Inadvertent errorThe judge in this case, on the basis of an exten-sive record and briefs from the parties, found thatRespondent Nissen discharged 18 employees be-cause of their union activities in violation of Sec-tion 8(a)(3) and (1) of the Act He also found thatthe Respondent violated Section 8(a)(1) of the Acton numerous occasions by, inter aim, interrogatingemployees, threatening to close the plant, threaten-ing employees with reprisals for supporting theUnion, discriminatorily reassigning employees fromone shift to another, and imposing more rigorousterms and conditions of employment on employeesto discourage them from engaging in union activi-tyThe Respondent has excepted to all of thejudge's findings of violations We have carefully re-viewed all of its exceptions, as well as its conten-tions in its brief and its answer After a carefulreview we find that the judge's decision is fullysupported by the record and by the relevant law,except with respect to the discharge of SherryDouglas and the findings that the Respondent vio-lated Section 8(a)(1) of the Act by its early distri-bution of paychecks the day before the electionand the alleged surveillance by Frederick FreyWith respect to these alleged violations, we findmerit to the Respondent's exceptions, and we re-verse 33 In adopting certain other findings, we find it unnecessary to rely onall of the judge s rationale Thus, we agree with the judge's finding thatthe Respondent violated Sec 8(a)(3) and (1) by discharging Karen LeaseWe disavow, however, the judge's finding that Lease's work was notcritical that Lease's absence from work had no appreciable effect on theRespondent s operations, and that Lease s absence [on a Saturday] wasless crucial than the absence of an employee on a regular workday" Theoperative facts are that Lease received warnings and was discharged forfailing to work overtime on Saturday, 23 August, without calling in toreport her absence when, in fact, she had previously notified the Re-spondent of her inability to work on that day The reason advanced forher discharge was therefore pretextual It is therefore immatenal whetherher absence from the plant on the day in question was critical to the Re-spondent's operation, and we will not second-guess the Respondent sstaffing needsSecond, in adopting the judge s 8(a)(1) findings concerning Plant Man-ager Fujiwara s two speeches to employees before the election, we donot rely on the judge's comment that after the election there were a largenumber of terminations of union supporters and sympathizers The violalive conduct is established solely by Fujiwara's unlawful remarks and notby subsequent allegedly violative actionsIn adopting the judge's finding that the Respondent violated Sec8(a)(3) and (1) by discharging Stella Reese, we expressly disavow hiscomment that there appeared to be little need for stnct enforcement ofthe plant rules " This statement is also irrelevant to the resolution of theissue of whether Reese's discharge was unlawfulIn adopting the judge's finding that the Respondent violated Sec8(a)(3) and (1) by terminating Brenda Geiger, we do not agree with thejudge's characterization of her termination as a "constructive dischargeThe evidence shows, and we find, that Geiger did not quit but was term'nated by the RespondentThe Respondent has excepted to the judge's finding that the 6 Marchwritten warning to Gohn was an independent 8(a)(1) violation contend-ing it was not alleged in the complaint We agree with the judge's findingthat the reason advanced for Gohn s discharge, her receiving three writContinued272 NLRB No 68 372DECISIONS OF NATIONAL LABOR RELATIONS BOARD1 It is undisputed that Sherry Douglas was oneof the leading proponents of the Union's organizingdrive The judge found that Douglas had a prob-lem with absenteeism and that the Respondentgave her two written warnings concerning her ab-senteeism prior to the onset of her union activityThe second of these warnings, dated 26 February1980,4 stated that a further pattern of absenteeismwould result in her immediate discharge Thereaf-ter, Douglas was absent from work on several oc-casions 5 days in March for an operation, parts of2 days in April and May, and 2 full days in JuneDouglas was terminated on 13 June In finding herdischarge unlawful the judge relied primarily on itstiming and on disparate treatment The Respondentattacks the judge's finding of disparate treatmentand argues, in essence, that it was privileged to dis-charge Douglas because she had the worst attend-ance record in the plant and because she continuedher pattern of absenteeism even after being warnedthat discharge would resultWe agree with the Respondent's contention Inour view, there is insufficient record evidence toestablish that Douglas was treated disparately Insupport of his finding of disparate treatment thejudge relied on the attendance records of employ-ees Grant, Shank, and Shaffer Our review of therecord shows that, unlike the Douglas situation,these employees' attendance problems abated sig-nificantly following their warnings for unaccept-able attendance Thus, in the case of Grant, therecord shows that she received a warning on 6March 1979 because her attendance percentage forFebruary 1979 fell below the Respondent's mini-mum acceptable level Thereafter, Grant's attend-ance improved to over 95 percent for the next 4months Shank received a written warning for un-acceptable attendance on 12 January 1979 Her at-tendance the following month was also below theRespondent's standards, but this was attributable toan industrial accident, which the Respondentclaims does not count against an employee's attend-ance record Thereafter, Shank's attendance im-proved to above the Respondent's minimum ac-ceptable level, and her attendance was 100 percentin April and May In June her attendance fellbelow the Respondent's standard, and she was ter-minated on 1 July Shaffer received a writtenwarning on 2 March 1979 because of unacceptableten warnings, was pretextual Therefore we find it unnecessary to decidewhether the 6 March warning was an independent violation of the ActFinally, in adopting the judge's finding that the Respondent violatedSec 8(a)(1) and (3) by discharging James Timmins, we find it unnecessary to rely on the fact, as set forth in fn 24 of the judge's decision, thatTimmins threatened to report a plant safety infraction to OSHA Wehave modified the judge's Conclusions of Law accordingly4 All dates are in 1980 unless otherwise notedattendance in February Thereafter, Shaffer's at-tendance record improved substantially for the next10 monthsOn the other hand, as found by the judge, Doug-las' attendance problems persisted following hersecond written warning She was absent for medi-cal reasons on several occasions, and the Respond-ent, apparently mindful of her physical condition,sought to accommodate her by excusing her ab-sence for surgery in March Nevertheless, her ab-senteeism continued into the spring She was thenterminated for failing to meet the Respondent'sminimum standards for attendance In view of theforegoing, we conclude that the General Counselhas not sustained his burden of proving that thetermination of Douglas was unlawfully motivated 5Accordingly, we find that the Respondent did notviolate Section 8(a)(3) of the Act by dischargingDouglas Douglas was therefore not an employeeof the Respondent on 21 August, the date of therepresentation election, and we shall sustain thechallenge to her ballot2 Contrary to the judge, we find that the Re-spondent did not violate Section 8(a)(1) by distrib-uting paychecks to second-shift employees 1 dayearlier than usual The regular payday is ThursdayThe representation election was to be conductedon a Thursday in the guestroom which is adjacentto the paycheck distribution area We agree withthe Respondent's contention that, in the circum-stances of this case, it had a legitimate business jus-tification for distributing checks early so as toavoid possible disruption of the election process byemployees and supervisors walking through thearea to receive their paychecks While the judgefound a violation on the ground that the Respond-ent had other alternatives by which it could havedistributed the checks, we will not substitute ourjudgment for that of the Respondent Accordingly,we shall dismiss this allegation of the complaint3 Finally, the Respondent excepts to the judge'sfinding that it engaged in impermissible surveil-lance when Frederick Frey attended a union meet-ing on 24 March The Respondent advances twoarguments First, it contends that Frey was not astatutory supervisor on that date Second, even as-suming he was a supervisor, the Respondent con-tends that the General Counsel has not sustainedhis burden of establishing that, in the circumstanceshere, Frey's ' presence at the meeting constitutedsurveillance We agree with the latter contentionThe evidence shows that Frey, a C-2 zone opera-tor at the time in question, was invited to attend anorganizing meeting at the residence of employees5 City Products Corp, 251 NLRB 1512, 1520 (1980) NISSEN FOODS (USA) CO.373Baker and Douglas on 24 March and that it wasbecause of this invitation that Frey attended themeeting. Indeed, Frey was driven to the meetingby employee Nevens. The evidence further showsthat at no time was Frey asked to leave the meet-ing. On the contrary, it appears that union repre-sentative Klos' only concern was that the Unionmight not be able to protect Frey's employment inthe event that the Respondent learned of Frey'spresence at the meeting and it was to be deter-mined that Frey was in fact a supervisor. Finally,we note that, following the meeting, while Frey re-ported some of the topics discussed there to Super-visor Kaley and General Affairs Manager Duresky,he did not identify any individuals who had attend-ed the meeting. In view of the foregoing, especiallythe facts that Frey attended the meeting by invita-tion and was never requested to leave, we cannotfind that the General Counsel has established aprima facie case of surveillance by Frey.6 Accord-ingly, we shall dismiss this allegation of the com-plaint. 7AMENDED CONCLUSIONS OF LAWSubstitute the following for paragraphs 3 and 4."3. By interrogating its employees regardingtheir union membership, activities, and sympathies;by threatening its employees with closure of theRespondent's facility if they selected the Union astheir bargaining representative; by creating the im-pression among its employees that their union ac-tivities were under surveillance; by informing anemployee that the employee had been terminatedbecause the employee supported the Union; bythreatening an employee with unspecified reprisalsbecause the employee supported the Union; by in-forming an employee that another employee wouldbe terminated because the employee supported theUnion; by telling employees that they had been indanger of being discharged because they supportedthe Union and associated with employees who sup-ported the Union; by soliciting its employees towear "VOTE NO" buttons and interrogating themabout their failure to wear such buttons; by main-taining a rule prohibiting its employees from wear-ing jewelry, buttons, or other accessories on theirpersons in the Respondent's facility during workingtime and selectively and disparately permitting andencouraging its employees to wear "VOTE NO"buttons during working time; by isolating certain ofits employees who were known union adherentsduring working hours in order to discourage itsemployees from selecting the Union as their bar-6 Eldo-Craft Boat Co , 166 NLRB 280, 283 (1967)7 In view of this finding, it is unnecessary to reach the issue of Frey'ssupervisory statusgaining representative; by issuing certain writtenreprimands to its employees; by discharging its em-ployee Joseph Wolpert and refusing to reinstatehim to his former or substantially equivalent posi-tion of employment; and by terminating its employ-ee James Timmins and failing and refusing to rein-state him to his former or substantially equivalentposition of employment because Timmins and Wol-pert supported or assisted the Union, the Respond-ent has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteedthem by Section 7 of the Act, and the Respondentthereby has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act."4. By issuing a written reprimand to its employ-ees Stella Reese, Karen Lease, Helen Kreider, andJudith Nevens; by reassigning its employees HelenHorst, Brenda Geiger, Joyce Weaver, HelenKreider, Tammy Baker, and Mike Stauffer fromthe first shift to the second shift; by changing theworking hours of its employee Tammy Baker; byimposing more rigorous terms and conditions ofemployment on its employees Stella Reese andJody Waltman by assigning them to perform allmaintenance work on the machines in the souproom and requiring this work to be done duringtheir shifts and imposing mandatory productionquotas on them and requiring them to work over-time until the quotas are met; by imposing morerigorous terms and conditions of employment on itsemployees Stella Reese and Tammy Baker by as-signing them to scrub grafitti off the driveway atthe Respondent's facility; by causing the termina-tion of its employee Tammy Baker; by dischargingits employees Cindy Gohn, Carol Hess, Jay Miller,Brenda Fizer, Karen Lease, Helen Horst, BrendaGeiger, Joyce Weaver, Helen Kreider, MichaelStauffer, Judith Nevens, and Stella Reese and re-fusing to reinstate them to their former or substan-tially equivalent positions of employment, becausethe employees named above supported or assistedthe Union and in order to discourage its employeesfrom engaging in such activities; by issuing writtenreprimands to its employee Joseph Wolpert anddischarging him and refusing to reinstate him to hisformer or substantially equivalent position of em-ployment because Joseph Wolpert and James Tim-mins supported or assisted the Union; by discharg-ing its employee Donna Blount and failing and re-fusing to reinstate her to her former or substantial-ly equivalent position of employment and discharg-ing its employee James Timmins and failing and re-fusing to reinstate him to his former or substantial-ly equivalent position of employment because itsemployees attempted to obtain representation bythe Union; and by instituting and maintaining a 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDpolicy of issuing written warnings to its employeeseach time they failed to punch in or out and by is-suing written warnings to and discharging SandraFink and Joseph Wolpert pursuant to that policy,the Respondent has discriminated in regard to hire,tenure, or terms or conditions of employment of itsemployees, thereby discouraging membership in alabor organization, and the Respondent thereby hasbeen engaging in unfair labor practices within themeaning of Section 8(a)(1) and (3) of the Act."ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set out in full below andorders that the Respondent, Nissen Foods (USA)Company, Inc., Lancaster, Pennsylvania, its offi-cers, agents, successors, and assigns, shall1. Cease and desist from(a)Discharging its employees because of theirunion membership, activities, or sympathies.(b)Interrogating its employees regarding theirunion membership, activities, or sympathies.(c)Threatening its employees with closure of theRespondent's facility if they select the Union astheir bargaining representative.(d)Soliciting employees to make a showing tothe Respondent of the employees' sympathies withrespect to the Union.(e)Creating an impression among its employeesthat their union activities were under surveillance.(f)Informing employees that they have been ter-minated because they supported the Union.(g)Threatening employees with unspecified re-prisals because they supported the Union.(h)Informing employees that other employeeswould be terminated if they supported the Union.(i)Threatening employees with discharge if theysupported the Union.(j)Soliciting its employees to wear "VOTE NO"buttons and interrogating them about their failureto wear such buttons.(k)Isolating certain of its employees who wereknown union adherents during working hours inorder to discourage its employees from selectingthe Union as their bargaining representative.(1) Scheduling additional overtime work and can-celing orders in order to discourage its employeesfrom selecting the Union as their bargaining repre-sentative.(m)Issuing written reprimands to its employeesin order to discourage its employees from support-ing or assisting the Union.(n)Disparately permitting and encouraging itsemployees to wear "VOTE NO" buttons duringworking time.(o)Reassigning employees from the first shift tothe second shift in order to discourage its employ-ees from assisting or supporting the Union.(p)Changing the working hours of its employeesin order to force them to resign because they hadassisted or supported the Union.(q)Imposing more rigorous terms and conditionsof employment on its employees because of theirunion activity causing the termination of employeesbecause they supported or assisted the Union andin order to discourage its employees from engagingin such activities.(r)Instituting and giving effect to its policy of is-suing written warnings to employees for failure toclock in or out.(s)In any like or related manner interfering with,restraining, or coercing employees in the exerciseof the rights guaranteed them by Section 7 of theAct.2. Take the following affirmative action to effec-tuate the policies of the Act.(a)Offer Cindy Gohn, Carol Hess, Jay Miller,Brenda Fizer, Karen Lease, Helen Horst, BrendaGeiger, Joyce Weaver, Helen Kreider, MichaelStauffer, Judith Nevens, Stella Reese, Joseph Wol-pert, James Timmins, Tammy Baker, DonnaBlount, and Sandra Fink immediate, full, and un-conditional reinstatement to their former jobs or, ifthose jobs no longer exist to substantially equiva-lent positions, without prejudice to their seniorityor any other rights or privileges previously en-joyed, and make them whole for any loss of earn-ings and other benefits suffered as a result of thediscrimination against them. Any backpay found tobe due shall be computed, with interest, in themanner prescribed in F. W. Woolworth Co., 90NLRB 289 (1950), and Florida Steel Corp., 231NLRB 651 (1977).8(b)Remove from its files any reference to theunlawful discharges or any other disciplinaryaction found herein to be violative of the Act ofthe employees listed in the paragraph above andnotify them in writing that this has been done andthat evidence of the unlawful discharges or otherunlawful disciplinary action will not be usedagainst them in any way.(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.8 See generally Ins Plumbing Go, 138 NLRB 716 (1962) NISSEN FOODS (USA) CO.375(d)Post at its office and place of business in Lan-caster, Pennsylvania, copies of the attached noticemarked "Appendix."9 Copies of the notice, onforms provided by the Regional Director forRegion 4, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHER ORDERED that the Regional Di-rector for Region 4 shall open and count the threechallenged ballots of James Timmins, Cindy Gohn,and Jay Miller in Case 4-RC-14223 and, afterthose ballots are counted, issue the appropriate cer-tification. The challenge to the ballot of SherryDouglas is sustained.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges violations of the Actnot specifically found herein.9 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT discharge you because of yourunion membership, activities, or sympathies.WE WILL NOT interrogate you regarding yourunion membership, activities, or sympathies.WE WILL NOT threaten you with closure of ourplant if you select the Union as your bargainingrepresentative.WE WILL NOT solicit you to make a showing tous of your sympathies with respect to the Union.WE WILL NOT create an impression among youthat your activities are under surveillance.WE WILL NOT inform you that you have beenterminated because you supported the Union.WE WILL NOT threaten you with unspecified re-prisals because you supported the Union.WE WILL NOT inform you that you would be ter-minated if you supported the Union.WE WILL NOT threaten you with discharge ifyou support the Union.WE WILL NOT solicit you to wear "VOTE NO"buttons and interrogate you about your failure towear such buttons.WE WILL NOT isolate you who are known unionadherents during working hours in order to dis-courage you from selecting the Union as your bar-gaining representative.WE WILL NOT schedule additional overtime orcancel orders in order to discourage you from se-lecting the Union as your bargaining representa-tive.WE WILL NOT issue written reprimands to you inorder to discourage you from supporting or assist-ing the Union.WE WILL NOT disparately permit or encourageyou to wear "VOTE NO" buttons during workingtime.WE WILL NOT reassign you from the first shift tothe second shift in order to discourage you fromassisting or supporting the Union.WE WILL NOT change your working hours inorder to force you to resign because you have as-sisted or supported the Union.WE WILL NOT impose more rigorous terms andconditions of employment on you because of yourunion activities causing your termination becauseyou supported or assisted the Union in order to dis-courage you from engaging in such activities.WE WILL NOT institute and maintain a policy ofissuing written warnings to you for failure to clockin or out and WE WILL NOT issue written warningsto you under this policy.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of your right to self-organization, to form,join, or assist Retail Store Employees' Union,Local 1393, chartered by United Food and Com-mercial Workers' Union, AFL-CIO, or any otherlabor organization, to bargain collectively throughrepresentatives of your own choosing, and toengage in other concerted activities for the purpose 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDof collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities.WE WILL offer the following below-named em-ployees immediate, full, and unconditional rein-statement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed and WEWILL make them whole for any loss of earningsand other benefits resulting from their discharge,less any net interim earnings, plus interest:Tammy BakerKaren LeaseDonna BlountJay MillerSandra FinkJudith NevensBrenda FizerStella ReeseBrenda GeigerMichael StaufferCindy GohnJames TimminsCarol HessJoyce WeaverHelen HorstJoseph WolpertHelen KreiderWE WILL notify each of them that we have re-moved from our files any reference to his or herdischarge and that the discharge will not be usedagainst him or her in any way.NISSEN FOODS (USA) COMPANY, INC.DECISIONSTATEMENT OF THE CASEGEORGE NORMAN, Administrative Law Judge. Thetrial in this case was conducted before me in Lancaster,Pennsylvania, beginning May 27, 1981, and endingMarch 29, 1982. It covered 49 days of hearing. Theseproceedings involved 11 unfair labor practice chargesand a representation petition. The representation petition,Case 4-RC-14223, was filed by Retail Store Employees'Union, Local 1393, chartered by United Food and Com-mercial Workers' Union, AFL-CIO (the Union) on June2, 1980.1 The Union sought to represent a unit consistingof the production and maintenance employees at NissenFoods (USA) Company, Inc. (Respondent), Lancaster,Pennsylvania plant. On June 25, Respondent and theUnion executed a Stipulation for Certification UponConsent Election Agreement and, in accordance withthis agreement, an election was held on August 21.There were 37 votes cast for the Union, 39 cast againstit, and 4 (determinative) ballots were challenged. Thechallenged ballots were those of James Timmins, CindyGohn, Sherry Douglas, and Jay Miller.On September 29, 1980, the Union filed and served ob-jections to conduct affecting the results of the election.The objections were subsequently withdrawn on October16,1980, because they were untimely filed. On October17,1980, the Regional Director for Region 4 filed hisreport on objections to election and challenged ballots inwhich he determined that the allegations of an unfairlabor practice charge concerning the discharges of theemployees who cast the four challenged ballots havemerit and that a formal complaint and notice of hearingwould be issued.Various unfair labor practice charges were filed by theUnion. The first charge was filed on May 19, 1980, con-cerning the discharge of James Timmins. The secondcharge was filed on May 23, 1980, concerning the dis-charge of Cindy Gohn. These charges were withdrawnafter a brief investigation. A charge was filed on August18,1980, concerning the discharge of Jay Miller, SherryDouglas, Carol Hess, Cindy Gohn, and James Timmins.Between August 18 and October 20 the Union filed 10 ofthe unfair labor practice charges which are the basis ofthis proceeding.A consolidated complaint based on the first 10 unfairlabor practice charges was issued on November 26, 1980.An amended consolidated complaint was issued onMarch 4, 1981. The complaint and amended complaintallege that Respondent committed assorted violations ofSection 8(a)(1) and (3), including the termination of 17employees because of their union activity.2Another charge, Case 4-CA-11882, was filed on Feb-ruary 23, 1981 A complaint based on that charge wasissued on April 30. That complaint alleged that Respond-ent violated Section 8(a)(1) and (3) by instituting a policyof issuing employees written warnings for failure topunch in or out and discharging Sandra Fink as a resultof this policy. On May 6, 1981, the Regional Directorissued an order consolidating for purposes of hearingCases 4-CA-11882 and 4-RC-14223 and the charges in-cluded in the original complaint.Respondent filed its answers to the complaints on De-cember 8, 1980, and March 13 and May 7, 1981. The an-swers admitted service, jurisdiction, and the status of theUnion as a labor organization. They denied the commis-sion of any of the alleged unfair labor practices andraised a number of affirmative defenses. Specifically, Re-spondent contends that the charge in Case 4-CA-11339was defective; that a portion of the charge in Case 4-CA-11882 was time-barred under Section 10(b) of theAct; that many of the allegations and complaints werenot based on any unfair labor practice charges; and thatthe manner in which the charges were investigated vio-lated the due-process and equal protection clauses of theConstitution and the 1953 Treaty of Friendship, Com-merce and Navigation between the United States andJapan. The procedural issues mentioned above wereraised by Respondent during the course of the hearing aswell as prior thereto. Rulings were made on all the pro-cedural issues. The issues raised by Respondent were dis-posed of as having no merit or relevancy to the issuesraised by the allegations of the complaint.The parties were afforded full opportunity to be heard,to call, examine, and cross-examine witnesses, and to in-troduce relevant evidence Posthearing briefs have been2 Respondent appealed the decision to consolidate the cases for hear-1 Unless otherwise indicated all events described herein occurred in1980mg The Board rejected this appeal on January 16, 1981 NISSEN FOODS (USA) CO377received from the General Counsel and Respondent andpostbnef oral arguments were presented by the GeneralCounsel, Respondent, and the Charging Party.On the entire record3 and based on my observation ofthe witnesses and consideration of the briefs and oral ar-guments, I make the followingFINDINGS OF FACTI JURISDICTIONRespondent is, and has been at all times materialherein, a California corporation engaged in the manufac-ture and nonretail sale of noodle products at its Lancas-ter, Pennsylvania facility. During the 12-month periodending on November 1, Respondent, in the course andconduct of its business operations, sold and shippedgoods and materials valued in excess of $50,000 from itsLancaster, Pennsylvania facility directly to points outsidethe Commonwealth of Pennsylvania Respondent admitsand I find that it is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theNational Labor Relations Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESA. FactsRespondent, a wholly owned subsidiary of a Japanesecompany based in Osaka, Japan, is headquartered in Gar-dena, California. The Gardena facility opened for pro-duction of oriental noodles in the early 1970s.It produces two noodle products at its Lancaster facili-ty, Cup O'Noodles and Ramen. Ramen is marketed eastof the Mississippi River as "Oodles of Noodles" and westof the Mississippi as "Top Ramen." The main ingredientof both products are fried oriental noodles. Cup O'Noo-dles is sold in a styrofoam cup which contains the noo-dles, various seasonings, dehydrated vegetables, eggs,and meats (or seafood). It comes in the following flavors:beef, beef onion, chicken, pork, shrimp, and oriental. Thestyrofoam cup and contents are sealed with a lid andshrink-wrapped with plastic. This is then enfolded in acardboard "sleeve" which identifies and completes thefinished product. The product is then boxed in groups of12. At that point, the boxes of finished products areplaced on pallets and towed to the warehouse, which ispart of the plant building.Ramen consists of a block or "cake" of noodles ap-proximately 4 by 5 by 1 inches in size. A foil packet con-taining powdered soup is placed on top of the noodlecake and both are wrapped in laminate. This constitutesthe finished product, which is boxed in groups of 24 andalso stored in the warehouse.The Lancaster facility, which opened for productionOctober 2, 1978, consists of a large modern building ina The General Counsel's motion to correct the transcnpt of recorddated August 2, 1982, is granted and the record is so corrected.an open space away from the downtown area It has onemain production floor, a boiler room, blending room,soup room, warehouse, quality control laboratory, senso-ry analysis room, office areas, and a cafeteria. The pro-duction floor is a large, open rectangular area with twoparallel production lines running lengthwise, one for CupO'Noodles and the other for Ramen.The Company's management and supervisory person-nel are as follows: Mr. Shirahama was plant managerfrom October 1978 through April 1, 1980; MasatakaFujiwara was assistant plant manager from October 1978through April 1, 1980, when he was promoted to plantmanager. As plant manager, Fujiwara is in charge of theoverall management and operation of the Lancaster facil-ity. John Duresky was general affairs manager from 1978through August 13, 1980, when he was transferred else-where. He subsequently resigned from the Company.Hugh McNelis was hired on July 14, 1980, as employeerelations manager to replace Duresky. Lucretia Ritcheywas employed as general affairs secretary, personnel co-ordinator, and assistant personnel manager from October2, 1978, through November 1980.Robert Kaley is production supervisor. Kenneth Hesniis quality control supervisor. Bonnie Wettig is assistantfloor monitor in the quality control department. JanetMyers is an assistant floor monitor and floor monitor inproduction. Gene Marzock was the maintenance supervi-sor. Charles Myers was a bargaining unit employee untilhe was promoted to assistant warehouse supervisor onJuly 28, 1980. Fred Frey was a C-rank4 machine opera-tor until his promotion on May I, 1980, to assistant pro-duction supervisorAs previously stated, the Lancaster plant opened inOctober 1978. In the spring of 1979 the Bakery and Con-fectionery Workers Union (Bakery Workers) attemptedto organize the plant. A representation election was heldin July 1979 with 16 employees voting in favor of and 52voting against the Bakery Workers.B. The Organizational CampaignIn early March 1980, employee Sherry Douglas startedan organizational campaign by contacting Local 1393Representative Donald Klos. On March 5, Douglas andfellow employees Tammy Baker and Cindy Gohn metwith Klos at an apartment shared by Baker and Douglasin Columbia, Pennsylvania. All three employees signedunion authorization cards during the meeting. On the fol-lowing day, Gohn received a written warning, for talk-ing to other employees while all were on their lunchbreak.Klos again met with groups of employees at theBaker-Douglas apartment on March 12 and 24. In attend-ance at the March 24 meeting, among others, was FredFrey who, at that time, as indicated above, was a C-rankemployee or leadman. During the meeting, Klos askedFrey about his responsibilities, and Frey admitted that he4 The production maintenance employees fall into various categoriesmachine operators, assemblers, and maintenance These categories havethree ranks. A, B, and C A-rank is for trainees B-rank is the standardor normal rank for permanent employees C-rank is a leadperson Withineach rank there are sublevels 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad the authority to discipline and fire other employees.On the following day Frey informed Supervisor RobertKaley of the meeting and on March 26 he discussed itwith Respondent's general affairs manager John Dur-esky.Klos' next meeting with employees occurred on April14 at a labor hall in Lancaster. He announced this meet-ing by sending a letter to all of the employees. Approxi-mately 20 employees attended. On the day after theApril 14 meeting, Respondent fired James Timmins. Tim-mins had attended the March 12 meeting and was an out-spoken supporter of the Union.5Klos held another meeting at the labor hall on April30. On May 9, Gohn was issued another written warningfor talking Because it was her third warning, she wasdischarged. On May 11, Frey indicated to Gohn that shehad been fired because of her support for the Union.6The Union filed a representation petition in Case 4-CA-14223 on June 2 and an election was scheduled forAugust 21. Between June 23 and August 7 three moreunion supporters, Sherry Douglas, Carol Hess, and JayMiller, were discharged by Respondent. Between earlyAugust and the date of the election, supervisors ques-tioned a number of employees about whether they sup-ported the Union and told the employees that the plantwould close if the Union were selected as their repre-sentative. They also distributed "VOTE NO" buttons toemployees and on several occasions asked the employeeswhy they were not wearing the buttons. On August 13and 30 Plant Manager Fujiwara, in a speech to groups ofemployees, told them, in effect, that following the elec-tion he would eliminate the troublemakers among theemployees.The election was held on August 21. The results were37 employees voted in favor of the Union, 39 votedagainst, and 4 (determinative) ballots were challenged.On the day after the election, Respondent instituted apractice of issuing employees written warnings each timethey failed to punch their timecards. Union election ob-server Stella Reese received a written warning onAugust 25, because she failed to punch in on the day ofthe election. Reese testified that she was unable to punchin because the election was in progress at the time hershift started. On August 25, Respondent also dischargedBrenda Fizer and Karen Lease; issued a written warningto Judith Nevens; and informed Helen Horst, BrendaGeiger, and Joyce Weaver that they were going to berequired to transfer to second shift. It also assignedReese to scrub graffiti off the plant driveway, an assign-ment which Respondent admits was made because Reeseserved as union observer.On August 26, Tammy Baker was also assigned to at-tempt to scrub the graffiti off the driveway. On the fol-lowing day Baker was given a written warning after sheasked to go to the bathroom. On August 29 Weaver andGeiger were terminated because they could not move to5 A file memo dated March 27 by Assistant Personnel Manager Lucre-tia Ritchey identified Timmins as the "chief complainer" among employ-ees5 I credit Gohn inasmuch as she testified openly, unhesitantly, andwith candor Frey, on the other hand, revealed nervousness and an atti-tude of protecting Respondent even at the expense of prevaricatingsecond shift. Horst was terminated for refusing to trans-fer to second shift even though she initially refused andthen, before the transfer was to go into effect, informedRespondent she would move.On September 2, union supporters Helen Kreider andMichael Stauffer were told that they would have tomove to second shift. Stauffer was terminated on Sep-tember 5 for refusing to transfer and Kreider was firedon September 3 after Respondent discovered and read aprounion poem which she had written. According to Re-spondent it objected to the use of the term "Jap" in thepoem.On September 5, Baker was told that she would be re-quired to move to second shift. She was assigned hourswhich were different from those worked by other em-ployees. On September 15, Baker quit because she couldnot continue the arrangements to ride to work withother employees.On September 15, Respondent issued employee JudithNevens a third written warning and discharged her.Reese was given additional warnings on September 10,and October 4 and 11, and discharged on October 13.Reese testified that just before she received her lastwarning, Frey told her that she had "put her job on theline" by acting as the Union's observer.Donna Blount was fired on October 15. She was ter-minated for telling another employee that if her car weretowed by Respondent from the parking lot she wouldplace a bomb in Personnel Director Hugh McNelis' vehi-cle. Respondent contends that the discharge was neces-sary, although she was joking, because other bombthreats were made during the period before the election.All of the above terminations will be treated in greaterdetail in subsequent paragraphs.C. The Alleged Violations of Section 8(a)(I)Charles Myers Jr., Respondent's warehouse supervisor,was alleged in the complaint to have engaged in conducton various dates in violation of Section 8(a)(1) of theAct.7 Myers was not called as a witness by Respondent7 Par. 5 of the amended consolidated complaint and notice of hearing,dated March 4, 1981, alleges as follows5 Respondent, acting through Charles Myers, Jr(a)On or about August 7, 12 and 14, 1980, at Respondent's facilityInterrogated its employees regarding their union membership ac-tivities and sympathies(b)Between August 12 and 19, 1980, (a more precise date beingpresently unknown to the General Counsel), at Respondent's facili-ty and on or about August 11, 1980, at Myers' Lancaster, Pennsyl-vania, residence, and or about August 18, 1980, at Hardee's Res-taurant near Respondent's facility, threatened its employees withclosure of Respondent's facility if they selected the Union as theirbargaining representative(c)In or about mid-July 1980, (a more precise date being presentlyunknown to the General Counsel), and on or about August 7,1980, at Respondent's facility, by soliciting employee complaintsand gnevances, promised its employees Increased benefits and im-proved terms and conditions of employment in order to discouragethem from selecting the Union as their bargaining representative(d)On or about August 7, 1980, at Respondent's facility, interrogat-ed an employee about that employee's union membership, activi-ties, and sympathies and the Union membership, activities, andsympathies of other employees, and solicited an employee to makeContinued NISSEN FOODS (USA) CO379even though there is no dispute that during the time ofthe alleged conduct Myers was a supervisor within themeaning of the Act. Thus, Myers' conduct as testified toby several General Counsel witnesses remains uncontro-verted and, accordingly, will be credited. "The Union",251 NLRB 1030, 1039 (1980); Publishers Printing Co., 233NLRB 1070, 1071-73 (1977).Employee Melinda Wilkin testified that she had a con-versation with Supervisor Charles Myers at his home onAugust 12, 1980, during which Myers said that hewanted to tell Wilkin something and that she was not torepeat it. He then told her that someone from manage-ment had told him that "if the Union got in, NissenFoods would be closing their doors and they could do itbecause their sales were pretty low, and he went on tosay that if the Union didn't get in, Nissen Foods was amulti-billion company and they would take the moneyand keep it open." She further testified that on the fol-lowing day while at work she had another conversationwith Supervisor Myers. "He got back to the subject ofNissen Foods closing down. I said, What can I do tohelp? and he said, Why don't you go to the office andtalk to Hugh McNelis?" Wilkin further testified that onthe August 14 she, McNelis, and Myers had a conversa-tion in the guest room of the plant. "Charlie Myers askedif I attended the union meetings and I said, yes, I did. Heasked me why the people wanted a union, what theywanted from it, and I said they wanted job security. Heasked me if I was going to the next union meeting whichwas the Wednesday before the election, and I said, yes, Iwas going."According to Wilkin, she had another conversationwith Charlie Myers on the Monday before the election,which took place on Thursday of that week. Wilkin saidthat she, Myers, and employee Karen Lease were at Har-dees Restaurant. Wilkin said Charlie Myers asked KarenLease if she wanted to work that coming Saturday.Lease said that she did. Myers said it was not definitethat they would be working, that it all depended on theoutcome of Thursday's election Lease then asked Myersif they were going to be moving things out and Myersreplied in the affirmative.Wilkin also testified that on Wednesday, the daybefore the election, she had another conversation withSupervisor Myers in the cafeteria of the plant. She saidMyers asked her if she had gone to the union meetingthat day and she said she had. He then asked if "therewere a lot of people there, and I said a few. He went ontelling me that there were six hard core people that theyhad in the office that day and they were crying andapologizing to Hanna [Fujiwara] for ever being involvedin union activities."I find Myers' remarks concerning the plant closing tobe a violation of Section 8(a)(1) of the Act. Gissel Pack-a showing to Respondent of the employee's sympathies with re-spect to the Union(e) On or about August 21, 1980, at Respondent's facility, created animpression among its employees that their union activities wereunder surveillance by Respondent by informing employees thatRespondent knew the names of employees who supported theUnion and threatened its employees with discharge because oftheir activities on behalf of the Unioning Co. v. NLRB, 395 U.S. 575 (1969). I find also thatMyers' interrogation of Wilkin about union meetings andthe reasons for the employees' desire for unionizationwas also a violation of Section 8(a)(1) of the Act. Notonly was the questioning not accompanied by any assur-ance against reprisal but it had no legitimate purpose.The fact that Wilkin volunteered to "help" does not givean employer the right to extensively interrogate the em-ployee regarding union activities. Harris-Teeter SuperMarkets, 231 NLRB 1058 (1977). Moreover, the offer byWilkin to help was made in the context of Myers' state-ment threatening plant closure and therefore provided nobasis for the interrogation.Employee Karen Lease, a forklift operator under thesupervision of Charles Myers, testified that on August 12she had a conversation with Myers. Myers asked her herfeelings about the Union and she replied that Myers wasnot allowed to ask her that question. Lease said she hadanother conversation with Myers "a couple of daysbefore the election." That conversation took place in theoffice next to Supervisor Lucretia Ritchey's desk. Shesaid that at the time Myers handed her her 3-month"probation papers" and told her that she did "a reallygood job." He told her she would probably be getting araise within a few weeks. He then asked her how shewas going to vote "in the election coming up, and again,I told him he was not allowed to ask me that."Lease then corroborated Wilkin's testimony concern-ing the conversation with Myers in Hardees Restaurant.She said Myers asked her if she would work Saturday."He said he wasn't sure if we would be working or not.I said, yes, I would work if we were going to be work-ing. I asked him why, and he said, it is probably becausewe are going to have to take the stuff out of the ware-house if the Union got in. If it didn't, we would just bepainting skids and counting production."Again, Myers' questions about whether Lease support-ed the Union were not accompanied by any assurancesand occurred in the context of other violations of theAct, and I therefore find that they are violations of Sec-tion 8(a)(1). Gladieux Food Service, 252 NLRB 744(1980). His comments about moving things out of thewarehouse if the Union won the election inferred thatthe plant would close if the Union won. I therefore con-sider the comments implied threats in violation of Sec-tion 8(a)(1) of the Act.Employee Helen Kreider, who worked as a forkliftoperator in the warehouse on the first shift under Super-visor Charles Myers, testified that sometime in Augustbefore the election when she was in the shipping office(in the presence of Myers), "Charlie told me to close thedoor and sit down and then he asked me, he said, 'Thismight be none of my business, but can you tell me ifyou're either strongly for the company or strongly forthe Union?' And, I told him I wasn't about to answerthat. I wasn't going to say anything. I asked him if thatwas all he wanted and he said yes. Then, I left."Kreider testified further that on August 19 Myers ap-proached her and employees Michael Stauffer and TimBuckius in the shipping office and asked if they wouldwork on Saturday, August 23. One of the employees 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked why Myers responded, "Let's face facts If theUnion gets voted in, the plant will be closing downWe'll be shipping out all raw materials If the Uniondoesn't get in, then we'll be having inventory "8I find that the interrogation of Kreider, as that ofLease and Wilkin, was not accompanied by any assur-ances against reprisal and served no legitimate purposeIt is therefore a violation of Section 8(a)(1) of the Act Ifind that the comments of Myers concerning plant clos-ing if the Union won to be a threat in violation of Sec-tion 8(a)(1) NLRB v Solboro Knitting Mills, 572 F 2d 936(2d Cir 1978), cert denied 439 U S 864 (1978)Employee Jay Miller9 testified that on the morning ofAugust 22, the day after the representation election, hestopped at Supervisor Charlie Myers' home (they werefriends) and had a brief conversation with Myers onMyers' back porch Miller testified as followsI asked Charlie Myers how he was doing and hesaid, "Good now," and I said what do you mean?and he said, If the Union had gotten in yesterday,he would have been out of a job and I asked himwhat he meant and he said, They would haveclosed the plant because they were already talkingabout moving the stuff out of the warehouse I said,there are four votes that were challenged that werenot opened yet and I said that could be the winningof the election and he said, "Then I will be out of ajob, they will close the doors"I agree with the General Counsel that Myers' com-ments constituted a threat to close the plant if the em-ployees succeeded in obtaining union representation Inaddition, I believe that since the comments came afterthe election, the threat may be construed to mean if thechallenged ballots are counted and if the Union wins theelection, then the plant will close Even though Millerwas not in the employ of Respondent at the time that thethreats were made, because an unfair labor practicecharge against the Respondent alleging that Miller wasterminated illegally was pending the comments are inviolation of the Act W W Grainger, Inc , 255 NLRB1106 (1981), Little Rock Crate & Basket Co, 227 NLRB1406 (1977) 10Judith Nevens and Jody Waltman worked with Super-visor Myers on the second shift Nevens testified thatabout a week prior to the election while she was on theline, Charlie Myers asked her how she felt about theUnion and Nevens told him that she was still for itJody Waltman testified that a couple of days prior tothe election she had a conversation with Myers in theplant during which he asked how she intended to vote inthe election Waltman replied that she would vote no"And then he asked me what Melinda Wilkin was goingto vote, and I said I think she's voting no And he asked8 Michael Stauffer s testimony corroborated that of Helen Kreider9 Miller was fired by Respondent on August 7, 1980 The complaintalleges that he was terminated because of his support for the UnionBefore his discharge, Miller worked second shift with Myers'9 The charge alleging that Miller was illegally terminated was filedon August 18, 1980 Myers' comments to Miller on August 22 violatedSec 8(a)(1) of the Actme what Karen Lease was voting, and I said that I didn'tknow" Then Myers said to her, "Well, would you liketo go to Hanna's office with me and tell him that you'regoing to vote no and that you're for him?" Waltmanagreed to go, so they went to Hanna's office whereWaltman told Fujiwara that "I was for him and I wasvoting no" At the time, Fujiwara, McNelis, and "acouple of other people" were in the office, according toWaltmanI find the interrogation of Nevens and Waltman to bea violation of Section 8(a)(1) of the Act Gladieux FoodService, supra Myers' urging of Waltman to make ashowing of her opposition to the Union to Plant Manag-er Fujiwara was also a form of interrogation And I findit to be a separate violation of Section 8(a)(1) of the ActOhio Valley Graphic Arts, 234 NLRB 493 (1978), Sewell,Inc , 207 NLRB 325, 332 (1973)Respondent's assistant production supervisor, Freder-ick Frey Jr, is alleged in the amended consolidated com-plaint and notice of hearing, dated March 4, 1981, tohave committed several violations of Section 8(a)(1) ofthe Act by his conduct at various times between March24 and October 28, 1980Employee Cindy Gohn worked for Respondent untilMay 9, 1980 She was a leading union adherent Gohnand Supervisor Frey were friends, they dated each otherbetween December 1979 and April 1980Paragraph 6(b) of the complaint alleges that Respond-ent acting through Frederick Frey Jr, about May 11,1980, at Frederick Frey's home in Lancaster, Pennsylva-nia, informed an employee that she had been terminatedbecause she supported the Union That employee wasCindy Gohn She testified that about May 11, she andher father visited Frey at his parents' home in LancasterGohn's father, Charles Gohn, wanted to find outFujiwara's address or phone number and why his daugh-" The complaint dated March 4, 1981, alleges as followsRespondent acting through Frederick Frey, Jr(a)On or about March 24, 1980, at or near Second Street in Columbia, Pennsylvania, engaged in surveillance of its employees unionactivity(b)On or about May 11, 1980, at Frederick Frey s home in Lancaster Pennsylvania, informed an employee that said employee hadbeen terminated because said employee supported the Union(c)On or about August 20 1980, at Respondent s facility by solic-iting employee complaints and grievances, promised its employeesincreased benefits and improved terms and conditions of employmentin order to discourage its employees from selecting the Union astheir bargaining representative(d)On or about August 24, 1980, at Respondent's facility, threatened an employee with unspecified reprisals because the employeesupported the Union(e)On or about August 24, 1980, at the Lincoln Tavern in Lancaster, Pennsylvania, informed an employee that another employeewould be terminated because said employee supported the Union(f)On or about October 11, 1980, in the cafeteria at Respondent'sfacility, interrogated an employee about said employee s union membership, activities and sympathies and the investigation of unfairlabor practice charges filed by the Union, told the employee that theemployee should not have engaged in Union activities and threatened the employee with discharge because of the employee s Unionactivities(g)On or about October 28, 1980, at Respondent s facility told itsemployees that they had been in danger of being discharged becausethey had supported the Union and associated with employees whosupported the Union NISSEN FOODS (USA) CO381ter was fired She testified that on that visit Fred Freytold them that he was at a meeting the past Thursdaynight with Lucretia Ritchey, Ken Hess, and John Tryon(counsel for Respondent) Charles Gohn testified that heasked Frey, "Fred, when did you know about this [hisdaughter's termination]? He said, I actually knew aboutthis Thursday night" Cindy Gohn was terminated onFriday morning Charles Gohn said that Frey told himthat they were discussing "Cindy" and that a remark wasmade "you may just as well get rid of her, she is for theUnion anyway" He further testified that Frey told himthat the company attorney made that remark CindyGohn's testimony corroborated that of her fatherFrey, on the other hand, testified that on May 11 hetalked to Gohn and her father but he denied that he dis-cussed the termination of Gohn with Gohn's father, testi-fying that he told them he did not wish to discuss thematter Frey's version leaves unanswered how Gohn andher father knew of the May 8 meeting between the su-pervisors and Tryon There is no question that the meet-ing did take place on that date Supervisor Ken Hess tes-tified about the meeting of May 8, stating that Fred Freywas there and that the subject of Cindy Cohn came upHess said that he explained the problem he had withCindy Gohn and recommended a third warning Whenasked during cross-examination whether Tryon made anycomments with respect to what Hess replied, "I forgotwhat exactly he might have said" When he was asked ifhe recalled Tryon saying, "You might as well get rid ofher She's union anyway," Ken Hess said he did not hearthat 12 Respondent through Frey informed Gohn thatshe had been discharged because of her support for theUnion I find that to be a violation of Section 8(a)(1) ofthe Act Steiner-Liff Textile Products Go, 249 NLRB1069, 1073 (1980)Judith Nevens testified that about a week prior to theelection, Frey approached her in the plant and asked"how I felt about the Union and how I was going tovote in the election" Nevens told Frey that she was stillstrongly for the UnionKaren Lease testified that on August 19 she talkedwith Frey in a bar located near the plant She asked himif the rumors were true about the plant closing if Local1393 won the election Frey nodded his head, yes Freyadmitted that he asked Nevens how she felt about theUnion and he also admitted that he had a conversationwith Lease about the plant closing Frey testified thatshe started the conversation by telling him that the plantcould not close because a petition had been filed withthe Board He testified as followsThe only remark I made is I said any plant can shutdown in regards to making a profit or not 1312 I do not believe either Ken Hess or Fred Frey I do believe CindyGohn and her father, Charles Gohn, who testified consistently and with-out any hesitation Hess and Frey answered evasively, guardedly, and inconsistently" When Frey was asked what response he made to employees whoasked /um about the possibility of the plant shutting down if the Unionwon the election, he said, "At first I really didn t know what to say andas It became an ongoing problem I went to Mr McNelis and asked himwhat to tell the employees He said to talk to them, tell them there is noway the plant would shut down, just make them feel secure in theirI find that Frey's response to Lease's question aboutthe plant closing also violated Section 8(a)(1) of the ActEven though he did not say the plant would close, nod-ding his head affirmatively was sufficient to convey thedesired message to Lease I consider that response to bea threat to close the plant if the employees selected theUnion as their representative in violation of Section8(a)(1) of the Act I credit Nevens and Lease, and notFreyStella Reese was under Frey's supervision on thesecond shift from August 13 to October 13, 1980 Shealso served as a union observer in the August 21 elec-tion Frey testified that on the day of the election afterthe polls closed he told Reese, "I know you're for theUnion Your work has been slow back here, you'd betterwatch yourself and pick it up"Debra Ann Musselman was employed by NissenFoods from January 16, 1979, to April 20, 1981, whenshe was fired She testified that she recalled a conversa-tion with Fred Frey at the Lincoln Tavern about a weekafter the election She and Frey had gone to the LincolnTavern after work one night She said they got into aconversation wherein she told Frey that she voted forthe Union and he responded that he could not under-stand why people voted for the Union because the Com-pany was going to do a lot for the people and "a fewpeople had better watch their step or they're going to beout of the door, especially Bonnie Reese" She also testi-fied that Frey told her "if the Union got in, the plantwould shut down"Stella Reese testified that on October 11, while shewas eating dinner within the plant cafeteria with FredFrey and Jody Waltman and her husband, Frey askedher what she thought the Union could do for her andReese responded, "I don't want to get into it because I'min enough trouble now" Frey responded, "Well, I'm justcurious what you think the Union can do" Reese said,"I thought, you know it could give me job security"Frey said, "You have job security" Reese responded, "Ididn't think I did because of the number of times I waswritten up and given warnings since the election Iwasn't the only one pushing the Union I wasn't even atthe first meeting when they first met with the Union rep-resentatives" Frey responded, "But you're the one whocame out in the open with it" Then Frey talked aboutall the money that the Company was spending to keepthe Union out He told Reese, "You know, your job ison the line" Reese said, "I know that"Reese also testified that Frey asked her if she talked to"the man from the Labor Board about scrubbing thedriveway And I didn't make any comment "14 Some-time after Stella Reese was fired on October 13, JodyWaltman testified that she talked to one of the companyattorneys in the guestroom of the plant She said, presentjobs" When asked what he told the employees after receiving the instruction from McNelis he replied, "I said, no, the plant won't shutdown, nght now the country is in a recession, things are bad all over itwill get better and we will be producing noodles"14 Reese had, in fact, talked to someone from the Board before the October 11 conversation described above Jody Waltman's testimony cor-roborated that of Stella Reese 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere Fred Frey, Hugh McNelis, a female attorney(Susan Friedman), and another lady taking notes. Shesaid the subject of the conversation was Bonnie (Stella)Reese. Waltman testified that she had a conversationwith Fred Frey in the hallway later that same day asthey were walking and going back to work. Waltmanasked Frey, "If my job was on the line and he said, atthe time it was because I believed in Bonnie, but rightnow it's notWhile testifying, Fred Frey did not deny any of theconversations regarding Stella Reese. Frey violated Sec-tion 8(a)(1) of the Act by telling Reese on August 21 andOctober 11 that she had placed her job in jeopardy bysupporting the Union. Pedro's Restaurant, 246 NLRB 567(1979). The October 11 interrogation of Reese regardingthe reason for her support of the Union and her contactswith the Board were also violative of Section 8(a)(1) ofthe Act. Frey's comments to Musselman suggesting thatReese and other employees might be discharged becauseof their union activities and that the plant will close ifthe Union got in are also violations of Section 8(a)(1) ofthe Act.Finally, Frey's comments to Waltman, that her jobhad been "on the line" because she "believed in" Reesebut was no longer in jeopardy inasmuch as she cooperat-ed with Respondent's efforts to justify Reese's discharge,are violative of Section 8(a)(1) of the Act.Cindy Gohn testified that on March 12, 1980, while atFred Frey's house,15 she told Frey she was going to aunion meeting and "he told me not to go." She did how-ever attend that meeting at Tammy Baker's house in Co-lumbia, Pennsylvania. Gohn recalled Tammy Baker,Sherry Douglas, Donald Klos, Mike Morton, JettyMcCarty and Judy Nevens being present at the meeting.Fred Frey testified that he found out through JudyNevens there was going to be a union meeting on March24, 1980, at Douglas' and Baker's house. "I askedTammy [Baker] if she would mind my being there andshe said no. The discussion came about that I had no ve-hicle and Judy [Nevens] offered to take me or I askedher, I don't know which." According to other witnesses,during the meeting, union representative Klos askedFrey what duties he performed for Respondent, andFrey said he had the authority to hire, fire, and disciplineemployees. Klos then suggested that Frey leave themeeting because he could be fired if Respondent learnedthat he had been present. Notwithstanding Klos' warn-ing, Frey remained for the entire meeting. Frey testifiedthat "the next day or the next time at work" he talked toSupervisor Kaley about the meeting. Frey said that hetold Kaley that he was at a union meeting the nightbefore, "and there were a few complaints the employeeshad." Frey told Kaley that "if he could talk to Kaleyabout some of the complaints, maybe we could settle itthrough management and company without having athird party involved." The topics Frey discussed withhim were job security and pay scale. Frey said thatKaley mainly listened and did not say much but "he ex-pressed a little concern but he didn't press any issues orsay anything to me." During his testimony Frey was" At that time Fred Frey was classified as a C-2 zone operatorasked if Kaley asked him how many people were at theunion meeting or whether he told him how many peoplewere at the union meeting or the location of the unionmeeting and each time Frey responded in the negative.But Frey admitted that Kaley "expressed concern orshock, I don't know which it was."16 On March 26,Frey discussed the meeting with Respondent's generalaffairs manager, John Duresky. Frey further testified theday after he talked to Supervisor Kaley about the unionmeeting he talked to John Duresky and told him "basi-cally the same thing what the complaints of the employ-ees were, they were job security and pay scale." Whenasked if at any time during the course of the meetingwith Kaley or Duresky either of them asked Frey toname the people who were present at the meeting andthe place where the meeting was held, Frey said, "Nothey didn't "17Sherry Douglas testified that she had a discussion withFred Frey in the plant a short time after the union meet-ing and Frey told her, "I think those guys from theUnion really sound good." Douglas said that a few dayslater she again talked to Fred Frey "on the line" and hetold me that "they knew that, referring to, I guess themanagement . . . that they knew that Tammy Baker andI were for the Union and, we'd better watch out becauseanyone that is involved with the Union will be sorry."Although Frey was a C-2 zone operator he deniedhaving any supervisory authority prior to May 1, 1980.He admitted, however, that he was responsible for ob-taining replacements in cases of absences; he assignedemployees to repair or he assisted in repairing machin-ery; he checked "clean-up" done by employees and or-dered them to redo it if it was not done properly. Healso admitted that he offered his "views to his superiorson Timmins' termination." In short, Frey's testimony in-dicates that at the time of the March 24 meeting he hadauthority to both assign and direct the work of other em-ployees and that shortly after the meeting he effectivelyrecommended the termination of James Timmins. Thetestimony of Respondent's witnesses regarding Frey's su-pervisory status contained inconsistencies. For example,Plant Manager Fujiwara and Production SupervisorsRobert Kaley and Frey all admitted that, before May 1,Frey filled out the supervisor's production reports forthe cup line. Each however gave a different explanationfor that apparent exercise of supervisory authority.Fujiwara said that Frey was assigned filling out the re-ports in order to train him for his supervisory position.Kaley testified that the assignment was made in order tofamiliarize Frey with the operation of the machinery.Frey stated that he was not assigned to fill out the re-ports and that he assumed this responsibility on his own16 Having expressed concern or shock about the employees having aunion meeting, I find it hard to believe that Supervisor Kaley did not askor was not told who or how many employees attended, or indeed, wherethe meeting took place" Frey denied stating that during the meeting he had the authonty tohire, fire, or discipline employees Both the union representative and anumber of the employees who attended recalled Frey making such aremark. I believe the testimony of the union representatives and of theemployees who were present at the meeting that Frey did make theremark As previously indicated, Frey was not a believable witness NISSEN FOODS (USA) CO383after being told that he was to be promoted to a supervi-sory position i8Inasmuch as Frey had overall responsibility for the op-eration of the entire cup line and watched the line toensure that it operated properly, repaired any mechanicalmalfunctions and gave instructions to employees workingon the line, told employees which flavors were to beproduced, signaled when production was to stop andstart, assigned cleaning tasks if the line was down, andissued reprimands to individuals who were not doing thejob, I am persuaded that although Frey was classified asa C-2 zone operator, he exercised supervisory authority,and thus was a supervisor within the meaning of the ActAccordingly, I find that his attendance at a union meet-ing with the intention of engaging in surveillance and hisreporting the meeting to Supervisor Robert Kaley andGeneral Affairs Manager John Duresky violated Section8(a)(1) of the Act Porta Systems Corp, 238 NLRB 192(1978), Baylor University Medical Center, 225 NLRB 771(1976)Paragraphs 7(d) and (h) of the March 4, 1981 com-plaint allege that Maintenance Supervisor Eugene Mar-zock threatened Respondent's employees with closure ofRespondent's facility if they selected the Union as theirbargaining representative and interrogated its employeesregarding their union membership, activities, and sympa-thiesEmployee Carl Whirt worked as a maintenance me-chanic for Respondent between September 1979 andMarch 1981 Whirt said that he was a nonsupervisorysalaried employee During the election he was an observ-er for the Company Whirt testified that sometime beforethe election he had a conversation with Gene MarzockMarzock asked him if he "could obtain or make a list ofthe persons who I thought would be for or against theUnion" He said this conversation took place either inthe maintenance shop or the boiler room about 3 weeksto 1 month before the election He and Marzock werealone When asked if he made up a list, Whirl testified,"It was a very partial and complete list made, the actualwriting of the list I did not make It was made by an-other individual who worked in the company"Marzock denied asking Whirt for a list He claimedthat Whirt approached him and offered to provide sucha list He also testified that when he received the list hemerely glanced at it and placed it in his back pocket Hesaid that at a later date he showed the list to HughMcNelis who glanced at it briefly and then returned itMarzock said he then threw the list away 1918 Frey's testimony was inconsistent with his testimony in an unem-ployment compensation heanng and the statements he gave to the BoardAt the unemployment heanng, Frey testified that he supervised Timminsat the time of his discharge and, in his statement to the Board, Freystated that he had assumed supervisory responsibility for Timmins' termnation At the instant hearing, however, he claimed that neither of thesestatements meant that he was a supervisor at the time Timmins was firedis I credit Whin and not Marzock Whin was Respondent s observerat the election He was evidently against the Union or he would not haveacted as Respondent's observer during the election Therefore, It was notlikely he would make up testimony or he to benefit the Union Marzocktestified that he questioned several employees about how they felt aboutthe Union indicating that he had an interest in knowing who was for oragainst the Union Therefore, he hardly would have ignored the list uponreceiving it In addition, McNelis regularly polled supervisors about howEmployee James Rhoads was employed by Respond-ent from October 1978 to January 1981 and was underthe supervision of Eugene Marzock He testified thatabout 3 weeks before the election Marzock asked himwhat his feelings were about unions "and I told him thatI wasn't for them I heard some bad things about themThen he asked me what I thought about the statementabout the plant closing if the Union was brought in, andI told him I had heard that from some people and Ididn't believe it" Rhoads further testified that about 1week before the election he had another conversationwith Supervisor Marzock in the presence of employeeJames Harris Marzock asked Rhoads and Harris "whatour feelings on the Union were and asked us if we wouldlike to wear a union button or a 'VOTE NO' button Wesaid that we weren't for the Union and that we wouldwear a button" Marzock admitted about 2 weeks beforethe election he asked Rhoads his feelings about theUnion He also admitted asking Rhoads and Harris ifthey wanted "VOTE NO" buttons He denied, however,asking Rhoads and Harris how they felt about the UnionKaren Lease testified that a few days before the elec-tion Marzock approached her in the warehouse andasked her "feelings about the Union" Lease respondedthat she was "so upset and confused and didn't careeither way" Marzock did not deny that this conversa-tion occurred Marzock testified that on at least twoother occasions prior to the election he approachedgroups of employees in the plant and asked how they feltabout the Union None of the employees responded tohis questions He claimed that if they had responded hemight have reported their responses to McNelis The in-terrogations of Rhoads, Harris, Lease, and other employ-ees by Supervisor Marzock are violations of Section8(a)(1) of the ActBrenda Fizer and Brenda Geiger testified that theyand Michael Lyons had a conversation with EugeneMarzock in about August 1980 in the hallway outside thesupervisors' office where the employees were allowed tosit and smoke The employees were talking about theUnion when Marzock approached and sat beside BrendaFizer He said that he hoped the Union did not get inbecause he knew for a fact that the plant would closedown Marzock offered no economic explanation of whythe advent of the Union would result in a plant shut-down Accordingly, the remark is an unlawful threatwithin the meaning of Section 8(a)(1) of the ActParagraph 7(c) of the March 4, 1981 complaint alleges,in effect, that in mid-August 1980, Plant Manager Masa-taka Fujiwara threatened employees who supported theUnion with discharge On August 13, Fujiwara spokeseparately to the employees on the first and second shiftsin the plant cafeteria The subject was the Union's fi-nancesParagraph 7(a) of the March 4, 1981 amended com-plaint alleges that in about mid-June 1980, Respondent,employees would vote or who supported the Union Would he have hadlittle or no Interest in the list7 On the contrary! I believe Marzock requested the list In effect, the request is an interrogation of Whin aboutwho supported the Union in violation of Sec 8(a)(1) of the Act RockHill Telephone Co, 234 NLRB 690 (1978) 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDacting through Janet Myers, solicited employee com-plaints and grievances and promised its employees in-creased benefits and improved terms and conditions ofemployment in order to discourage them from selectingthe Union as their bargaining representative. A search ofthe record reveals that the General Counsel presented noevidence to support this allegation of the complaint. Ac-cordingly, I shall recommend that it be dismissed.Similarly, paragraph 5(c) of the March 4, 1981 com-plaint alleges that in or about mid-July 1980, and onAugust 7, 1980, Supervisor Charles Myers by solicitingemployee complaints and grievances promised its em-ployees increased benefits and increased terms and condi-tions of employment in order to discourage them fromselecting the Union as their bargaining representative, Ifind no evidence in the record to support that allegationof the complaint. Therefore, I shall also recommend thedismissal of that allegation.Paragraph 7(e) of the March 4, 1981 amended com-plaint alleges that on August 20 Respondent, throughHugh McNelis at Respondent's facility, by soliciting em-ployee complaints and grievances, promised its' employ-ees increased benefits and improved terms and conditionsof employment in order to discourage them from select-ing the Union as their bargaining representative. TheGeneral Counsel has presented evidence in support ofthat allegation of the complaint. That evidence is dis-cussed hereafter.Finally, paragraph 7(f) of the complaint alleges, ineffect, that on August 20, 1980, Respondent, actingthrough Hugh McNelis at Respondent's facility, createdan impression among its employees that their union ac-tivities were under surveillance by informing them that itknew certain employees were union supporters. There isdirect evidence in the record to support that allegation.The August 20, 1980 Speech by Respondent'sController Howard WangParagraph 7(g) of the March 4, 1981 amended com-plaint alleges, in effect, that about August 20, 1980, Re-spondent, acting through Howard Wang at Respondent'sfacility, isolated certain of its employees who wereknown union adherents during working hours in order todiscourage its employees from selecting the Union astheir bargaining representative. Plant Manager Fujiwaramet with the first-shift employees on August 20, 1980, todiscuss the procedures for voting in the election whichwas to be held the following day. Near the end of themeeting he announced that six employees, Vicki Morri-son, Karen Hallacher, Kim Jenkins, Sandra Fink,Tammy Baker, and Helen Kreider, were to report to theplant guestroom. Upon arriving at the guestroom theywere told by Lucretia Ritchey to wait for Fujiwara andMcNelis. About 9:30 a.m., McNelis entered the roomwith Respondent's controller, Howard Wang, and intro-duced him to the six employees.Wang informed the employees that he had been in-structed to explain the Company's financial status tothem. He then proceeded to review Respondent's overallfinancial status. He did not comment specifically on thefinancial condition of the Lancaster plant nor did he ad-dress the rumor that the plant might close. At 11:15 am.,Wang broke for a 45-minute lunch. Because of the timingof the lunch break (the other employees did not beginlunch until noon) none of the six employees who attend-ed the meeting was able to talk to her fellow employeesduring lunch. It was the day before the election. Wang'smeeting resumed at noon and continued until 2:30 p.m.,at which time McNelis reentered the room and instruct-ed Wang to terminate the meeting. McNelis then dis-missed the six employees for the day. Before leaving, thesix employees went to McNelis' office and asked him tosign their timecards inasmuch as the shift had not ended.While signing the cards one of the employees askedMcNelis why they had been selected to attend the meet-ing. McNelis responded that they had been chosen be-cause he regarded them as the main union supporters inthe plant. Because of their meeting with Wang, the sixemployees were unable to attend the antiunion speechgiven by Fujiwara in the afternoon of August 20 to theother first-shift employees.Fujiwara and McNelis contend that they set up themeeting in order to counteract rumors circulating amongemployees about the Company going bankrupt and theplant closing. I find that contention to be lacking inmerit for several reasons. (1) The employees were nottold to circulate the information they received at theWang meeting to other employees; (2) Wang testifiedthat he did not expect the employees to do this; and (3)Respondent did not hold a "Wang" meeting for second-shift employees. Indeed, Respondent knew that the first-shift employees who attended the meeting with Wangwere unlikely to have any contact with second-shift em-ployees because the six were released early. Also, the sixemployees were deprived of having any contact withtheir fellow employees during the lunch period becausethey were instructed to eat lunch before the others ate.Finally, Wang did not mention the subject of the plantclosing during the meeting and did not discuss the finan-cial status of the Lancaster plant.I am forced to conclude that there was nothing thatwas told to the employees at the meeting with Wangthat would assure them that the Lancaster plant wouldremain open. As contended by the General Counsel, itappears that the real purpose of the meeting was toremove the six union supporters, from the production lineduring Fujiwara's speech and to give other employeesthe impression that they were being persuaded to opposethe Union. McNelis' statement to the employees thatthey were selected because they were union supporterssupports the General Counsel's contention.2•Respondent's isolation of union supporters in a sepa-rate room while other employees were being given anantiunion speech has been found by the Board to be aviolation of Section 8(a)(1) of the Act. Robert Bosch2• Later that day Supervisor Charles Myers made a comment to em-ployee Melinda Willun that Respondent had six "hard core people" inthe office apologizing to Fitilwara for ever being Involved in union ac-tivities In addition, Tammy Baker testified that on the evening of August20 Valerie Kelly and Joyce Weaver telephoned her and told her theywere concerned about what was happening to the six employees who at-tended the meeting with Wang NISSEN FOODS (USA) CO385Corp, 256 NLRB 1036 (1981), Garrison Valley Center,246 NLRB 700 (1979)Respondent Gives Employees Their Paychecks aDay Before Their Regularly Scheduled PaydayParagraph 9 of the March 4, 1981 amended complaintalleges that Respondent granted its employees a benefiton or about August 20, 1980, by giving them their pay-checks before their regularly scheduled payday in orderto discourage its employees from supporting or assistingthe Union Respondent's position is that it issued the pay-checks one day early but that the checks were dated thenext day, and that the checks were issued early to avoidelection Interference and violations of the Act Respond-ent contends that it wished to avoid having employeeswalk through the area near the guestroom during theelection, thus it paid the second shift on WednesdayThe General Counsel contends that Inasmuch as Re-spondent normally paid its employees on Thursday ofeach week and during the week of the election it paidsecond-shift employees on Wednesday, it was not neces-sary for Respondent to pay employees early in order toavoid interfering with the election and that it could haveaccomplished the same result by announcing that em-ployees could pick up their paychecks at some placeother than the accounting office or by telling employeesthat they would have to wait until the election was com-pleted before receiving their checks The General Coun-sel further contends that Respondent elected to grant abenefit by paying employees early and this action in thecontext of its other antiunion campaign tactics was moti-vated by a desire "to dissuade them from selecting Local1393 as their representative"Inasmuch as Respodnent did have an alternative, assuggested by the General Counsel, of giving the second-shift employees their checks other than at a place whereit would interfere with the election and on Thursday, theusual payday, by paying them a day early, it does appearthat Respondent's action, taken in the context of Re-spondent's other actions (herein found to be in violationof Section 8(a)(1) of the Act), was motivated by a desireto grant employees this benefit to dissuade them from se-lecting the Union as their representative I find this to beso even though the checks were dated the following dayinstead of the day of issuance Even though, technically,the check cannot be negotiated or cashed until the dateon it or after, recipients of checks normally look at theamount and the named payee, and not the date on thecheck I find issuing the checks a day early in the cir-cumstances of this case to be a violation of Section8(a)(1) of the ActThe Issuance of "VOTE NO" ButtonsParagraph 8 of the March 4, 1981 amended complaintalleges, in effect, that Respondent maintained a rule pro-hibiting its employees from wearing jewelry, buttons, orother accessories on their persons while working andthat from about August 13 and until August 21, 1980,Respondent maintained that rule selectively and dispar-ately by permitting and encouraging employees to wear"VOTE NO" buttons during working time while prohib-iting them from wearing insignia or "accessories" indi-cating support for the UnionRespondent contends that the Company permitted itsemployees to wear both prounion and procompany but-tons, insignia, and accessories Therefore, there was nodiscrimination or disparate treatment and the Companydid not violate the ActThe General Counsel states that the difficulty with Re-spondent's defense is that the employees were never toldby Respondent that they could wear prounion insignia,and that the employees knew "VOTE NO" buttons werepermitted inasmuch as their supervisors distributed themInasmuch as no announcement of the relaxation of theno-jewelry policy was made, the employees were left tospeculate about whether prounion buttons were allowedThus, this left the employees with the difficult choice ofrisking discipline if they wore prounion buttons or re-fraining from expressing their support for the Union Byfailing to announce a relaxation of its rule against jewel-ry, Respondent effectively inhibited employees fromwearing prounion buttons Moreover, Respondent active-ly encouraged employees to wear "VOTE NO" buttonsby supplying them through supervisors, who encouragedthem to wear them, while discouraging employees fromwearing prounton buttons, thus Respondent violated Sec-tion 8(a)(1) of the ActThere is no dispute that Respondent has a rule prohib-iting employees from wearing jewelry in the productionplant area In early August 1980, Hugh McNelis and Ma-sataka Fujiwara relaxed this rule to allow prounion andantiunion buttons to be worn by employees McNelispurchased a bag of "VOTE NO" buttons and gave themto supervisors and told the supervisors to make the but-tons available to the employees At no time were the em-ployees given "VOTE YES" buttons or informed thatthey may wear "VOTE YES" buttons or that the rulewas relaxedThe supervisors made the buttons available in differentways During the time preceding the election, Supervi-sors Janet and Charles Myers and Eugene Marzockasked employees if they wanted buttons Janet Myers, onat least two occasions, urged reluctant employees towear the buttons She also questioned employee JanetColdnn concerning her not wearing a button which shehad previously been given Charles Myers and Ken Hessalso questioned employees about why they were notwearing the buttonsOther supervisors, Including Hess and Kaley, walkedthrough the plant holding buttons in their hands andwaiting for requests from employees Kaley2' asked em-ployee Larry Hemperly if he wanted a button Supervi-sor Bonnie Wettig placed buttons next to her on a tablein the plant laboratory so that employees could pickthem up if they wished The General Counsel cites Pi-lowtex Corp, 234 NLRB 560 (1978), as follows2i Kaley denied that he asked employees if they wanted to wear but-tons Hemperly appeared as a witness for Respondent and admitted thathe was antiunion Therefore, I credit Hemperly's testimony concerningthis conversation with Kaley 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen emplo:ees are approached by a supervisorand offered buttons they have only two alter-natives accept the buttons and thereby acknowl-edge opposition to the Union, or reject them, andthereby indicate their support of the Union Ineither case, the fact that the employees must makean observable choice is a form of interrogationFurthermore, should employees feel compelled tochoose a button containing a message opposite totheir views, that is coercion and it likewise inter-feres with the electionThere is no question that employees did wear proun-ion buttons in the plant as well as the "VOTE NO" but-tons However, in this case Respondent bought, distribut-ed, and encouraged employees to wear "VOTE NO"buttons Supervisors questioned employees as to whythey were not wearing the "VOTE NO" buttons butfailed to inform the employees that they were permittedto wear prounion buttons or that the plant rule was re-laxed In spite of the testimony by Fujiwara that wearingbuttons did not violate the policy against wearing jewel-ry, etc, and the claim by Fujiwara and McNelis that thepolicy was relaxed to allow employees to express theiropinions and thereby reduce the tension which the orga-nizational campaign had allegedly created at the plant, Ifind that if Respondent was truly interested in allowingemployees freedom of expression he would certainlyhave announced the change in policy and assured em-ployees that they could wear prounion buttons if theywished without fear of reprisal I agree with the GeneralCounsel that Respondent's failure to do this indicatedthat it was primarily interested in "evoking showings ofantiunion sentiment" And that such a policy was likelyto increase rather than reduce tensions since it gaveprounion employees the impression that they were beingdiscriminated against or coerced, and they were Thus, Iconclude that by Respondent's conduct it engaged in in-terrogation and coercion in violation of Section 8(a)(1) ofthe ActFujiwara's Speech to the EmployeesParagraph 7(c) of the amended consolidated complaintdated March 4, 1981, alleges that in or about mid-August1980, Respondent, acting through Musataka Fujiwara atRespondent's facility, threatened its employees with dis-charge because they supported the UnionThe testimony concerning Fujiwara's speeches revealsthat Fujiwara made speeches at the plant on August 13and 20 On August 13 Fujiwara spoke separately to theemployees on the first and second shifts The speecheswere given in the plant cafeteria and the topic was "TheUnion's Finances" Fujiwara brought a prepared text tothe meeting but did not use it During the early part ofhis speech he became very emotional and threw papersto the floor Several witnesses testified that after hethrew the papers down, he made a comment indicatingthat after the election he would rid the plant of unionsupporters Witnesses Valerie Kelley, Karen Hallacher,Brenda Fizer, Helen Horst, James Rhoads, June Chant,Brenda Geiger, Joyce Kelly, Sandra Fink, and TammyBaker said Fujiwara used the expression "weed-outunion supporters" or "weed-out the agitators"Respondent contends that a review of the testimony ofthe various witnesses called by the General Counsel whogave their recollections of the statements made byFujiwara reveals that the General Counsel's witnessesare "very contradictory" with regard to what was saidby Fujiwara and when he allegedly said itFujiwara denied that he made any threat against Re-spondent's employees In one speech given on August13, 1980, to both shifts in the cafeteria, he reviewed thefinances of the union officials In the second speechgiven on August 19, 1980, to the second shift and August20, 1980, to the first shift, he spoke in an emotional wayto the employees and referred to the friendship they feltfor one anotherThe General Counsel, on the other hand, contendsthat there are a number of reasons the testimony of theGeneral Counsel's witnesses regarding threats should becredited over Respondent's denials The General Counselstates that two of the witnesses who testified to thethreats made by Fujiwara, Valerie Kelley and KarenHallacher, were employed by Respondent at the time ofthe hearing and that the Board has repeatedly recognizedthat the testimony by employees which is contrary to theinterest of their employer is particularly credible becauseof the possibility of reprisal US Industries, 247 NLRB361, 368 (1980) Three of the other witnesses who testi-fied to the threats by Fujiwara were not employed byRespondent at the time of the hearing and had no finan-cial interest in the proceedings According to the Gener-al Counsel, these witnesses, Phyllis Cochran, June Chant,and James Rhoads, had no reason to fabricate testimony,ergo their testimony of what occurred should also begiven considerable weight Chant apparently opposed theunionization of Respondent's employees, making it par-ticularly unlikely that she would fabricate testimony fa-vorable to the UnionThe General Counsel further contends that each of thewitnesses reported Fupwara's statement, "in slightly dif-ferent language" rather than being "very contradictory"as contended by Respondent If they had all repeatedprecisely the same words, it might be inferred that theirtestimony was rehearsed or fabricated And the fact thatthey used slightly different language while testifying in-dicates that each was testifying from his or her ownrecollection and reporting truthfully I agree with theGeneral CounselThe General Counsel further contends that all of Re-spondent's witnesses were still employed at the time ofthe hearing and for the most part had opposed the union-ization of the plant Thus, they were likely to be biasedand their testimony should be subjected to "particularlyclose scrutiny" Supervisor Janet Myers conceded thatduring the August 13 meeting Fujiwara might have said,"We don't really need union people" Similarly, HughMcNelis recalled Fujiwara saying, "We don't need damntroublemakers" Both of these remarks are close to thosereported by the General Counsel's witnesses and tend tocorroborate their testimony even though other of Re-spondent's witnesses denied that Fujiwara said anything NISSEN FOODS (USA) CO387resembling the comments reported by Myers and McNe-lisFujiwara's threats are consistent with the tone of botha letter he sent to employees on August 15 and thespeech he was scheduled to give on August 13 Theletter states, in effect, that most of the employees areloyal and hardworking and asked them to protect theCompany from a few "agitators" who are trying to get"something for nothing" The letter also states thatFujiwara is "not interested in some union that wants totake care of 'deadbeats' and that employees who do notwant to work will be terminated " The General Counselmaintains the letter "clearly indicates the company re-garded union supporters as both 'agitators' and 'dead-beats' and suggested that they will be terminated" IagreeFujiwara again spoke separately to first- and seocnd-shift employees on August 19 and 20 His meeting withthe first-shift employees occurred on the plant tour earlyin the afternoon of August 20 Several of the employeeswho attended this meeting (Helen Horst, June Chant,Phyllis Cochran, Brenda Geiger, Joyce Kelley, and Mi-chael Stauffer) testified that Fujiwara stated he intendedto discharge union supportersWhen taking into consideration Respondent's unionanimus and its numerous incidents of 8(a)(1) conduct andthe fact that after the election there were a large numberof terminations of union supporters and sympathizers,one cannot escape the conclusion that Plant ManagerFujiwara made those threats during the two speechesdiscussed above and, as will be discussed later in greaterdetail, carried out those threats Accordingly, I find thatthe threats made by Respondent through Plant ManagerFujiwara are violations of Section 8(a)(1) of the ActD The Alleged Violations of Section 8(a)(3)1 Respondent's knowledge of the union activities ofthe discharged employeesPersonnel Director Hugh McNelis testified that he be-lieved it was part of his job as personnel director toknow which of his employees were interested in union-ization The evidence reveals that, during the periodbefore the 1980 election, Respondent asked its supervi-sors to complete lists indicating how they felt employeeswould vote Unfortunately those lists were destroyed byRespondent Respondent did, however, through its su-pervisors, interrogate employees concerning their sympa-thies concerning the Union Among the ways employedby the supervisors to interrogate the employees was thedistribution of "VOTE NO" buttons discussed above Inaddition, with a unit consisting of 80 employees, theplant was not large The plant layout was such that su-pervisors were in close daily contact with the employeesThis afforded the supervisors the opportunity to observeany union activity occurring in the plant In fact, the evi-dence shows that there was even some social contact be-tween the employees and management representativesFor example, Supervisor Janet Myers was married to aunit employee and Supervisor Al Mario shared an apart-ment with the union supporter James Timmins Thesocial contacts were a source for the supervisors to gaininformation away from the plant on discussions regard-ing the UnionThe evidence also reveals that the union meetingswere a matter of common knowledge in the plant be-cause of the employees' frequent discussions with super-visors concerning their and fellow employees' union ac-tivities Supervisor Robert Kaley testified that severalemployees regularly provided him and Janet Myers withinformation on the Union's activities In addition, em-ployee Carl Whirt cooperated with Supervisor EugeneMarzock's attempt to obtain the list of union supportersand Melinda Wilkin was interrogated by Charles Myersabout union meetings Personnel Director McNelis, in se-lecting the six employees to be spoken to about companyfinances by controller Wang, stated that they were se-lected because they were regarded as the main unionsupporters in the plant The evidence also shows thatearly in the organizational campaign, Supervisor FredFrey had attended a union meeting while he was a C-2zone operator and on the following day reported themeeting to Supervisor Robert Kaley and General AffairsManager John Duresky Although Frey claimed he didnot reveal the names of the persons who attended themeeting to either Kaley or Duresky, given the interestwhich Respondent exhibited throughout the organiza-tional campaign in learning the names of the union sup-porters, I do not credit Frey I believe he gave detailsincluding employees' namesIn all the circumstances I believe that the GeneralCounsel has proven by a preponderance of the evidencethat Respondent was aware of or suspected that the 18employees it discharged were union supporters2 Union animus of RespondentRespondent's attitude towards its employees' attemptto obtain union representation is revealed by the evi-dence Plant Manager Fujiwara and Personnel DirectorMcNelis admitted that they opposed unionization and at-tempted to prevent it McNelis also testified thatFujiwara was upset and angry over the division amongits employees created by the union campaign3 Respondent's campaign literatureRespondent's letters to employees referred to "unionagitation" and a characterization of the union organizersas "piranhas" The letters also referred to prounion em-ployees as "agitators" and "deadbeats" The animositytowards the employees who supported the Union is alsorevealed in the text of a speech which Fujiwara was todeliver prior to the election but which he did not actual-ly use in the speech The text refers to prounion employ-ees as "agitators," "malcontents," and "malingerers"Respondent's opposition to its employees' attempt toorganize is also revealed by its conduct towards the em-ployees during the campaign That conduct includedthreats to discharge employees because of union activi-ties and the plant manager's promise to nd the employ-ees of union supporters which indeed resulted in a largenumber of union supporters being dischargedEmployee Linda Stark testified that she had a conver-sation with McNelis after the election during which 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcNelis told Stark that when Respondent's Californiaplant had union problems it fired over 100 employeesand replaced them with new workers 224 The timing of the dischargesThe turnover rate tables showing all the employeesterminated by Respondent between the time the plantopened in October 1978 and the end of October 1980reveal that between April 1, 1979, and April 1, 1980,only two nonprobationary employees were dischargedBy contrast, between April 1 and October 31, 1980, 22nonprobationary employees, including 16 of the employ-ees who are the subject of the instant case, were termi-nated 23Between August 21 (the day after the election) andOctober 31, Respondent discharged 17 employees Thesedischarges occurred despite the fact that Respondent'sbusy season just started and Plant Manager Fujiwara tes-tified that the busy season was when Respondent desper-ately needed experienced employeesE The Alleged 8(a)(3) DischargesTo the extent practicable, the alleged 8(a)(3) dis-charges will be discussed separately and chronologically1 James TimminsJames Timmins was employed by Respondent fromJuly 1979 to April 15, 1980 He occupied jobs of wrap-per operator, frier operator, and mixer-menki operator atdifferent times At the time of his termination on April15, 1980, he was operating the mixer-menki He had beenworking on that machine for about 2 weeks and was stillbeing trained to operate it by fellow employee JohnEmel Timmins received only one written warning priorto his discharge He was an active supporter of theUnion He attended the March 12 meeting held at theapartment of Tammy Baker and Sherry Douglas andsigned a union authorization card on March 24 He alsohanded out union authorization cards to several otheremployees in the plantAt the time the union campaign started, Timmins wassharing an apartment with Supervisor Al Mario On twoor three occasions Timmins told Mario that he favoredthe Union Timmins also made comments to Fred Freyand Production Supervisor Robert Kaley in late Marchand early April to the effect that he supported the ideaof unionization In fact, Fred Frey admitted that Tim-mins was an outspoken supporter of the Union RobertKaley testified that, at the time of Timmins' termination,Kaley did not know there was union activity in theplant However, Frey informed Kaley on March 25 thathe (Frey) had attended a union meeting involving plant22 McNeils did not deny making the remark" Included in the total are four employees who were terminated because they could not move to the second shift These employees arelisted on Respondent's charts as quits" During October and November1979, seven employees were terminated for poor attendance during their90-day probationary period I consider those terminations distinguishablefrom the discharges of nonprobationary employees which occurredduring the same period And I do not consider them in determiningwhether the number of terminations increased after the start of theUnion s campaignemployees Kaley's denial that he was not aware ofunion activities in the plant was in effect an attempt toshow that he was not aware of Timmins' union activitiesI am compelled to reject Kaley's testimony as falseOf further interest concerning the question of Re-spondent's knowledge of Timmins' union activity is amemo to the file written by Lucretia Ritchey on March27, 1980, describing a conversation Ritchey had withformer employee Kim Shaffer According to the memo,Shaffer identified Timmins as the "chief complainer" onthe production floor 24Respondent's position concerning Timmins' dischargeis that on April 14 James Timmins pursued a course ofaction of breaking more rules in one day than any otheremployee in the history of the plant He started themorning by sticking a screwdriver into running machin-ery, causing a line shutdown, writing an accident"report" that states "I poked, it stroked," and ending theday by failing to clean his area, failing to empty thekansui tank, and failing to submit a proper accidentreport as instructed Respondent contends that these arethe reasons he was fired and that, at the time, some ofmanagement were vaguely aware of the start of unionactivities but none had any indication that anyone waseither for or against the Union and that the first "gener-al" union meeting was not held until after Timmins wasfiredThe General Counsel contends the timing of Timmins'discharge certainly Indicates that it was motivated byRespondent's belief that he was a leading union support-er since it occurred on the day after Local 1393 held itsfirst general meeting with employees 25The facts concerning Timmins' conduct on April 14are not in dispute At the start of the shift, Timmins no-ticed a piece of dough in the mixer-menki machinewhich should have been cleaned off the night before Heattempted to remove that piece of dough with a screw-driver while the machine was running, resulting in themachine's splitter blade being damaged The machinehad to be shut down for the blade to be repaired, causinga delay of one half hour in the start of productionAfter production started, John Emel, who was trainingTimmins to operate the mixer-menki, told Timmins hewould have to prepare a report on the damage Laterthat afternoon, Timmins wrote, "I poked, it stroked," ona piece of paper and handed it to Emel Emel laughed,and again informed Timmins that a report would be nec-essary About noon, Supervisor Frey asked Timmins ifhe had prepared the report Timmins told him he hadnot had time, to which Frey replied he should try to getit done Neither Frey nor Emel told Timmins that thereport had to be completed by the end of the day, and itwas not Supervisor Kaley testified that during the day24 In the middle of March 1980, Timmins threatened to report a plantsafety infraction to OSHA The threat was made to Al Mario and RobertKaley Mario did not testify and Kaley denied having any knowledge ofthe threat25 Although Respondent claims that the first general union meetingwas not held until after Timmins was fired and the General Counsel contends that the meeting was held before he was fired, Donald Klos theunion representative, testified that the first general meeting was held onApril 14 Timmins was fired on April 15 NISSEN FOODS (USA) CO389on April 14 he also asked Timmins if he had completedthe report but had not told Timmins the report had to beturned in by the end of that day Frey did not appearcertain as to whether he had told Timmins that thereport had to be completed by the end of the day testify-ing at one point that he did and, at another point, he"probably" did Timmins testified he was certain thatFrey did not tell him the report had to be done by theconclusion of the day I credit TimminsAfter Timmins left for the day, Frey discovered thatTimmins' area was not fully clean and his production re-ports were not completed Frey also discovered thatTimmins had not drained the kansui tank which is usedin the mixing process Frey reported Timmins' failures toKaley who, in turn, reported them to General AffairsManager John Duresky Duresky, Kaley, and Frey metand decided to terminate Timmins On the followingmorning, Timmins was informed of the termination andwas handed a written warning stating the reason for itAs previously stated, the facts are not in dispute Tim-mins did commit the above infractions However, thewritten warning stating the reasons for Timmins' dis-charge lists only three infractions and not five It doesnot mention either the damage to the blade or the failureto clean Thus, the inference is inescapable that thedamage to the blade and the failure to clean up were notconsidered in the decision to terminate Timmins Re-spondent now contends that all five infractions wererelied on in terminating Timmins, but Respondent fails toexplain why all five were not listed in the written warn-ing stating the reasons for Timmins' discharge which washanded to him at the time of his dischargeA question is raised as to whether damage to a bladeand the failure to clean are infractions for which employ-ees are normally disciplined Respondent adduced evi-dence of a number of reports describing damage to ma-chinery and other infractions by machine operatorswhich caused delays in production One report was pre-pared by Jay Miller on March 4, 1980, and another wasprepared by Emel on October 4, 1979 Miller's report re-veals that he, like Timmins, damaged a machine by at-tempting to clean it with a knife while the machine wasoperating Emel's report indicates that he, also like Tim-mins, made an error which caused a 20-minute delay inproduction There is no evidence that either Miller orEmel was disciplined as a result of those infractions 26Thus, I conclude that Respondent did not normally disci-pline employees for accidents similar to Timmins'damage to the splitter-bladeSeveral memoranda to file were introduced into evi-dence which indicate that employees were verballywarned about not cleaning their areas, but no writtenwarnings were produced for such infractions, eventhough several employees testified that they did notalways completely clean their work area According to26 The General Counsel contends that inasmuch as Respondent introduced a large number of written warnings during the proceedings, it isreasonable to conclude that it would have introduced any warningswhich Emel or Miller received as a result of those incidents and the failure to produce warnings means that none was issued In addition, Re-spondent does not contend that those individuals received warnings forsimilar infractionsLarry Hemperly, on two occasions Jay Miller specifical-ly disregarded instructions from his supervisors to cleanHe was not given a written warning on either occasionFinally, Emel was Timmins' zone operator on April 14He was neither warned orally or in writing for not en-suring, as zone operator, that a proper cleanup occurredAs zone operator he, too, was responsible for the clean-up of the work areaAs for failing to prepare a daily production report sev-eral employees, including Timmins, testified that they oc-casionally failed to complete such reports but were notdisciplined for the infraction 27 It is noted, however, thatTimmins was being trained by Emel at the time of hisdischarge and Emel was regularly completing Timmins'production reports for him Supervisor Kaley admittedthat he knew Timmins had not completed reports beforeApril 14 but had said nothing to him about it In sum,Respondent had condoned Timmins' failure to completehis production reportsEmployee Hemperly testified that Joseph Wolpert andanother employee, whose name he did not recall, eachfailed to empty the kansui tank at the end of his shift Hesaid that the tanks had to be rinsed on the following daybefore production could start There is no evidence thateither Wolpert or the other employee was given a writ-ten warning as a result of his failure to drain the tanksThe conclusion is inescapable, therefore, that employeesother than Timmins normally did not receive writtenwarnings for failing to drain the kansui tanksAs previously stated Timmins as a mixer-menki opera-tor was also required to complete a mixer report and anoodle report each day Bearing in mind that Timminswas in training, on April 14, 1980, he failed to completethese reports, but, according to Respondent, the reportswere completed by Emel, even though Timmins hadbeen instructed to complete these reports before leavingA question arises as to why Emel did not report thelarge piece of dough left in the mixer at the end of theprevious day's shift or why he failed to inspect the ma-chine inasmuch as he was training Timmins Further-more, why did Emel not check the kansui tank? It waseasy to see that it had not been emptied or cleanedThere is no evidence that Emel was disciplined by Re-spondent for not checking Timmins' infractions of thenight before Finally, if the mixer report and noodlereport were completed by Emel on April 14, 1980, whydid Emel not complete the machine damage report forTimmins on that day, if such a report was indeed urgent?Finally, concerning the failure to submit a report bythe end of the shift on April 14, in the context of Tim-mins never having been told that he was to do so andthe failure of Respondent to show the urgency or busi-ness reasons for the submission of the report by the endof the day, means that Respondent has not met theburden of showing that Timmins' discharge would haveoccurred even if he had not engaged in union activitiesThe evidence shows that Timmins was treated disparate-ly and that the reasons given by Respondent for the ter-27 There is evidence, however, that employee Steve Young was disci',lined because of his several infractions including a failure to submit areport 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDmination of Timmins were not the true reasons I believethat Timmins' union activity was the real reason for hisdischarge and therefore, I find that, by discharging Tim-mins, Respondent violated Section 8(a)(1) and (3) of theAct2 Cindy GohnCindy Gohn was in the employ of Respondent fromOctober 30, 1978, until May 9, 1980 She worked on theproduction line until February 1980, when she was trans-ferred to the quality control department She worked inquality control until her discharge on May 9 Her super-visors in quality control were Ken Hess and BonnieWettigGohn was discharged for receiving three writtenwarnings within a 1 year period Her first warning wasgiven in August 1979 for being tardy on two occasionsin one day That warning was not in dispute Her secondand third written warnings were issued to her on March6 and May 9, 1980a The March 6 written warningThe first meeting between Union Organizer DonaldKlos and Respondent's employees occurred on theevening of March 5, 1980 Gohn was one of the threeemployees to attend that meeting During the meetingshe signed a union authorization card On the next dayshe received her second written warning SupervisorBonnie Wettig testified that, on the morning of March 6,she received a report from another supervisor that Gohnhad been observed talking to other employees on theproduction line As a result of this report, Wettig decid-ed to keep a closer watch on Gohn's activities Shortlybefore the end of the employees' lunch period, Wettigwas standing near Gohn's work station and observed hertalking to two other employees in another part of theplant Wettig immediately reprimanded Gohn for talkingand later that day issued a written warning to her for"loitering and wasting time on company property duringworking hours"Wettig was asked during her testimony whether it wastrue that the incident occurred just as the lunch bellrang Wettig responded that it was prior to the ring ofthe lunch bell signaling that the lunch period was endingThus, the incident which led to the warning occurredwhile Gohn and the other employees were on theirlunch break Obviously, Respondent has no rule prohibit-ing employees from talking to one another during theirlunch break Accordingly, inasmuch as Gohn was on herlunch period at the time she was talking to the other em-ployees, there appears to be no justification for the writ-ten warning which was given to her by WettigThe written warning was issued to Gohn the day aftershe attended the first meeting between employees and arepresentative of the Union Although there is no directevidence that Respondent was aware of the meeting thenight before, the timing of the warning and the absenceof justification for it lead me to the conclusion that thewarning was issued because Gohn attended the unionmeeting the night before I so conclude and find that Re-spondent violated Section 8(a)(1) by issuing the writtenwarning of March 6b Gohn's third written warning and terminationBesides attending the union meeting on March 5,Gohn attended several other union meetings and distrib-uted union authorization cards to other employees in theplant cafeteria and locker room On March 12, Gohn in-formed Frey that she was going to attend a meeting withUnion Representative Klos that evening (Gohn waspresent at the union meeting attended by Frey on March24 Frey became an assistant supervisor on May 1 ) Thus,there is no question that Respondent was fully awarethat Gohn was an active union supporter engaged inunion activitiesOn the afternoon of May 8, 1980, Wettig assignedGohn to read a manual in the plant laboratory Aftermaking this assignment, Wettig left the laboratory toattend a meeting Following Wettig's departure, Gohndecided to take her afternoon relief and get a drink 28Gohn left the laboratory and proceeded to the waterfountain outside the supervisor's office where employeesnormally stood while on relief At the fountain, she metemployee Margaret Betz, who was also there on reliefBetz and Gohn began to talk about a rumor that Betzstarted the union campaign After a brief conversation,Betz returned to her working station in the janitor'scloset On her way back to the laboratory Gohn passedthe closet, stopped in the doorway, and resumed herconversation with Betz for another minute or twoSupervisor Hess noticed Gohn talking to Betz and in-structed her to return to the laboratory On the wayback to the laboratory Gohn told Hess that she had leftto get a drink of water and that she and Betz had beendiscussing a rumor regarding the union campaign Hessthen reported the incident to Lucretia Ritchey and rec-ommended Gohn be given another written warningAs previously discussed, at the end of that workdayHess and other supervisors met with company attorneyJohn Tryon to review the standard of behavior whichthey were to observe during the union campaign During28 Respondent's policy regarding relief provided that a relief is a 5 to10-minute break designed to allow employees to get a drink of water, goto the bathroom, or smoke a cigarette Reliefs are normally taken in thehallway outside the supervisor s office in the plant Employees are entitled to take at least one relief every morning and one every afternoonEmployees in the production line are automatically replaced at a specifictime each morning and afternoon so that they can take their relief Anemployee who wishes to take additional relief may obta n a supervisor'spermission At the time of Gohn's discharge, employees in the qualitycontrol department were not replaced when they went on relief and didnot have to obtain permission before going Shortly after Gohn's discharge this practice was changed and quality control employees were re-quired to obtain permission before going on relief Hess and Wettig testi-fied that, even before Gohn s discharge, employees in quality control hadto obtain permission before going on relief and that this was the sameprocedure which was followed on the production line Hess' and Wettig'stestimony was contradicted by Gohn and two other quality control em-ployees and Production Supervisor Robert Kaley Kaley testified thatproduction employees were only required to obtain permission if theytook more than one relief In view of this conflict of testimony, especiallywith respect to the untrue statements by Wettig and Hess concerning thepractice on the production line, I discredit Wettig and Hess and creditKaley, Gohn, and the other employees regarding the relief policy priorto May 9 NISSEN FOODS (USA) CO391that meeting, Hess asked Tryon about the possibility ofissuing a third written warning to Gohn and terminatingher In his testimony Hess said he did not recall Tyron'sresponse to that inquiryThe next morning Ritchey issued Gohn a writtenwarning for leaving her work area without permissionand informed Gohn that because this was her third writ-ten warning she was being terminated Gohn explainedto Ritchey that she had been consoling Betz about thefalse rumor regarding Betz' role in starting the unioncampaign Gohn also told Ritchey that she had left thelaboratory to get a drink of waterOn May 11 Gohn and her father visited Frey in orderto discuss Gohn's termination and during the conversa-tion Frey stated that on the evening of May 8, Tryonsaid that the Company "might as well" terminate Gohnbecause she was a union supporter in response to Hess'inquiry of Attorney Tryon as to what he should do withrespect to Gohn On May 12, Gohn and her father vis-ited the plant and discussed the termination with Ritcheyand Hess Gohn again emphasized that she had been onrelief at the time of her conversation with BetzBefore the union campaign began, it is undisputed thatGohn often left her work station to talk to other employ-ees Before her second warning on March 6, Respondentappeared to condone her behavior by making little or noeffort to stop her However, on the day after Gohn at-tended the first meeting with Union Representative Klos,it was decided that she had to be prevented from talkingto other employees Not only was she issued a writtenwarning on March 6, albeit Gohn was on her lunchbreak, but Respondent, through Supervisor Janet Myers,prepared a memorandum to her file indicating that shehad previously, on unspecified dates, warned Gohnabout leaving her work station and talking The memo-randum to file appears to be an attempt to build a recordagainst Gohn and reveals that Respondent decided to useGohn's habit of wandering as an excuse to terminate herI am convinced that Gohn's May 9 warning was issuedbecause of her support for the Union She was one of theleading union supporters among Respondent's employees,and Respondent was aware of her activities on behalf ofthe Union The illegal warning issued to Gohn on March6 (while she was on her lunch break) for talking to otheremployees was the same reason given to justify the May9 warning, thus reinforcing the conclusion that Respond-ent was determined to use that excuse to justify Gohn'stermination That and the fact that Hess brought upGohn's name at a supervisory meeting concerning theunion campaign and Frey's comment concerning Tryon'sresponse persuaded me that Respondent was motivatedby its knowledge of Gohn's support for the UnionRespondent's contention that Gohn was given a warn-ing because she was away from her work station interfer-ing with another employee who was attempting to workdoes not carry much weight, considering the fact thatsuch behavior would not normally have warranted awarning Gohn was on relief at the time of her conversa-tion with Hess and employees on relief were permittedto leave their work stations and go to the area outsidethe supervisor's office In addition, employees on reliefwere permitted to talk to other employees who are onrelief Therefore, Gohn did not violate any rules by leav-ing her work station and talking to Betz in the hallwayoutside the supervisor's office or for a moment on herway back to workMoreover, other employees testified that while onrelief they occasionally stopped and talked to employeeswho were working without being disciplined SupervisorKaley testified that in June 1980 employee Jay Miller,who was on relief at the time, stopped at his office andhad a discussion with him regarding the Union Al-though Kaley was on worktime during that discussion,Miller was not disciplined for talking to him Respond-ent's witnesses also testified that before Gohn's March 6warning she frequently wandered from her work stationand engaged in conversations with other employees Su-pervisors made casual comments to her about these con-versations but did not issue her written warnings In ad-dition, supervisors did not prepare memoranda for herpersonnel file concerning the oral warnings EmployeeJay Miller wandered and talked to other employees con-tinually during his employment with Respondent and re-ceived no written or oral warnings for that behaviorThus, the conclusion is inescapable that Respondent nor-mally did not discipline employees who wandered fromtheir work stations and talked to other employees whowere at workFinally, both Supervisors Ritchey and Hess testifiedthat between March 6 and May 8 they received no re-ports of Gohn wandering Wettig testified that she re-ceived only one report of Gohn leaving her work areaduring this period but had not personally observed Gohnwandering and talking to other employeesIn sum, the General Counsel has proven, by a prepon-derance of the evidence, that Respondent's reasons forterminating Gohn are pretextual and that the real reasonfor her termination was her union activity I thereforefind that the March 5 and May 9 warnings and Gohn'stermination are in violation of Section 8(a)(1) and (3) ofthe Act3 Sherry DouglasSherry Douglas was employed by Respondent fromOctober 1978 to June 13, 1980 She was an assembler onthe production line Her supervisors, at the time of hertermination, were Fred Frey and Janet MyersDouglas initiated the 1980 union campaign She tele-phoned Donald Klos in early March, and the first threemeetings between union representative Klos and the em-ployees were held at an apartment which Douglas sharedwith fellow employee Tammy Baker Douglas signed aunion authorization card at the first of these meetingsand also distributed cards to other employeesThere is no question that Respondent knew of hermajor role in the union campaign inasmuch as SupervisorFrey attended the March 24 union meeting held atDouglas' apartment Furthermore, in early April 1980,Frey told Douglas that she and Baker "had both betterwatch it" because Respondent knew they were for theUnion and any union supporters would be sorryRespondent contends that she was discharged becauseof her excessive absenteeism It is not disputed that 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDDouglas had a problem with absenteeism She received awritten warning for poor attendance during her proba-tionary period, and during 1979 she was verbally warnedon a number of occasions about her attendance On Feb-ruary 26, 1980, she received a second written warningfor poor attendance which stated that a further patternof absenteeism would result in her dischargeAfter the second warning, her attendance improvedShe took 5 days off in the end of March in order to havean operation, but she notified Respondent in advance ofthis absence and was told it would not count against herSupervisor Lucretia Ritchey testified that before this ab-sence she reviewed Douglas' attendance problem withher and told Douglas that Plant Manager Fujiwarawould have to decide what would be done about the ab-sence Ritchey testified that during Douglas' absence sherecommended Respondent terminate Douglas and thatFujiwara overruled this recommendation Ritchey, how-ever, did not tell Douglas that her absenteeism and possi-ble termination had been discussed with Fujiwara Doug-las testified that when she returned from surgery Ritcheysimply said that she hoped it would alleviate Douglas'absenteeism problem At no time was Douglas informedthat Respondent regarded that absence unfavorablyIn April and May, Douglas missed portions of 2 daysbut both of these absences were approved by supervi-sors 29 In June, Douglas missed 2 additional daysDouglas had the worst attendance record in the plant,according to Respondent Throughout her employmentshe had a history of absenteeism for which she receivedrepeated verbal and written warnings On February 26,1980, Douglas was warned in writing that a continuedpattern of absenteeism would mean immediate dischargeAs Respondent correctly points out, the February 26,1980 written warning preceded any union activities Re-spondent contends that after receiving this warningDouglas contacted the Union and began a union organiz-ing campaign because she was afraid that she would befired for excessive absenteeism Respondent also con-tends that it had stressed the importance of good attend-ance to its employees since the day the plant opened inOctober 1978 Attendance was stressed in hiring inter-views Respondent also contends that the Company hasmaintained an attendance policy which has been consist-ently enforced through verbal and written warningsHowever, the evidence shows that Sherry Douglas is theonly nonprobanonary employee fired for poor attend-anceOn March 31, Douglas returned from her leave of ab-sence and met with Ritchey Ritchey told Douglas thatshe had been granted the leave of absence and the 5 dayswould not count against her attendance record Ritcheyfurther informed Douglas that if she continued to misswork, she would be discharged, that an exception hadbeen made to the February 26 warning notice for hersurgery, but that she should not expect any more becausethere would not be any more exceptions During the29 "A Report on Absence" is prepared by a supervisor when an employee wants to leave for part of a day The reports prepared for Douglas' two absences in May 1980 reveal that both were approved by hersupervisors Respondent contends that this does not mean that the supervisors approved the reasons for the absencesnext 5 weeks Douglas did not miss any work By June 3,1980, Douglas had used all her paid sick leave On May7, 1980, Douglas missed one-half hour, on May 15, shemissed 5 25 hours, on May 21 and 22, she took 2 days ofpaid vacation, she was out sick June 3, on which dateshe exhausted her paid sick leave (Only 2 75 hours werepaid leave and 5 25 hours were unpaid ) She was againout sick on June 12 The next day, June 13, 1980, shewas terminated Ritchey recommended that Douglas beterminated because her pattern of absenteeism had con-tinued Douglas was warned on February 26 and again,after the surgery on March 31, that a continued patternof absenteeism would mean immediate discharge 39At least three other employees besides Douglas re-ceived written warnings stating that they would be ter-minated if their attendance did not improve (AudreyGrant, Ardele Shank, Kim Shaffer ) All three continuedto have an attendance problem following the warningsbut none was terminated for poor attendance Shank re-ceived a warning January 1979 At that time Respondentrequired its employees to maintain a monthly attendancepercentage of 90 percent Shank's attendance chart for1979 indicates that her monthly percentages for bothFebruary and June (following the January 1979 warning)were well below that standard Despite that, Shank wasneither issued anothet written warning or terminated forpoor attendanceShaffer received a written warning in March 1979 stat-ing that her attendance "must improve appreciably ortermination will be necessary " In September 1979 Re-spondent changed the standards to require nonprobation-ary employees to maintain a monthly attendance percent-age of 93 percent Shaffer's monthly attendance for Oc-tober and November 1979, and February 1980, was wellbelow that standard Yet, Shaffer was also not terminat-ed or issued another written warning for her poor at-tendance 31Audrey Grant received written warnings in both Janu-ary and March 1979, which stated she was in danger ofbeing terminated due to her poor attendance Her 1979attendance chart reveals that in October her attendancefell below Respondent's required standards Again nodisciplinary action was taken against herThus, Shank, Grant, and Shaffer who, like Douglas,received warnings that their attendance must improve orthey would be terminated, failed to improve and werenot terminated As previously noted, except for Douglas,nonprobationary employees were not fired for poor at-tendance Ritchey and McNelis testified that Respondentwas willing to relax its attendance standards for employ-ees with medical32 and personal problems They testified39 Other employees had been terminated for receiving three wnttenwarnings, only the last of which was for poor attendance Nobody, otherthan Douglas, appears to have been terminated solely because of poor at-tendance Several probationary employees were terminated because ofpoor attendance but Ritchey conceded that a stncter standard was applied to probationers" Shaffer was terminated in March 1980 for tardiness32 That Douglas had senous and chronic medical problems is not indispute NISSEN FOODS (USA) CO393that a number of employees whose attendance fell belowthe prescribed standards were not given warnings be-cause they suffered from a variety of illnesses and per-sonal problems Douglas' poor attendance was in part at-tributable to her variety of medical problems, includingproblems with her eyes, nerves, and reproductive organsIn view of the disparate treatment accorded Douglas andthe timing of her discharge, I am convinced that but forDouglas' union activity she would not have been termi-nated by Respondent I therefore find Sherry Douglas'termination to be a violation of Section 8(a)(1) and (3) ofthe Act4 Carol HessCarol Hess was employed by Respondent from Janu-ary 3, 1979, to July 30, 1980 She worked on the produc-tion line She signed a union authorization card on April25 and distributed three or four cards to other employ-ees In early April she had a conversation with Supervi-sor Gloria Ruoss at a bar near the plant Hess told Ruossthat employees had been talking and "were going to tryto start up a campaign again this year for the Union"Plant Manager Fujiwara and Personnel Director McNe-lis testified that at the time of Hess' discharge they re-garded her as a union supporterThe events leading to the Carol Hess discharge beganon July 15, 1980 On July 15, 1980, she became ill andnotified the plant that she would not be in On July 16Hess was still ill and asked her husband to call in for herHe called in after the scheduled start of her shift in vio-lation of a company policy which requires employeeswho are going to be absent to notify the plant prior tothe start of the shift Respondent contends that the hus-band had called in at 9 p m almost 5 hours after the shifthad begunOn July 17, 1980, Hess arranged for her daughter toleave a note at the plant indicating that she would beabsent for an extended period According to Hess, atabout the same time her note was delivered to Ritchey,Ritchey and she had a telephone conversation regardingher illness During the conversation, Ritchey told herthat it was not necessary to continue to call in each dayto notify Respondent that she would be absent Accord-ing to Ritchey's memo to the file, Hess stated in the notethat she had an infection of the uterus, was on medica-tion for the infection but had no medicine for the pain,and that she would be in the following day to talk with"myself [Ritchey] or whomever" Ritchey's memo alsostates that on July 25, 1980, Hess called to ask if shewould be eligible for S-T (short term) disability Ritcheytold her that would depend on whether the doctor saidshe was disabled and for what period of time Hess askedif she would be losing her job Ritchey called Hess andasked her to come in and meet with McNelis and Rit-chey on Wednesday at 9 30 and to bring a statementfrom her doctor indicating what period she was disabledOn Wednesday, July 30, 1980, Hess came to the plantand met with Lucretia Ritchey and Hugh McNelts Rit-chey brought the leave of absence and disability insur-ance forms to the meeting The first thing Hess saidwhen she walked into the meeting was that she wasready to return to work Hess had not brought in the re-quired doctor's certificate, but said she could get one andreturn with it the next dayRitchey testified that prior to the start of the meetingwith Hess she and McNelis had no intention of discharg-ing Hess During the meeting McNelis raised the possi-bility of medical leave of absence Hess was reluctant totake a leave of absence and repeated that she was pre-pared to return to work She also stated that her doctorhad died and she had been unable to obtain an excuseMcNelis then handed her a written warning notice for"excessive absenteeism, failure to notify employer of ab-sence in timely manner prior to starting time" dated July17, 1980 McNelis asked Hess to sign the warning noticeHess told McNelis that she had properly notified Re-spondent of her absences and refused to sign the warn-ings McNelis made some effort to induce her to sign andthen informed her that she was being terminated for in-subordination After the meeting, McNelis wrote andmailed a letter to Hess setting forth that she had beenterminated for insubordination, excessive absenteeism,and failure to properly inform the Company of an ab-sence for 3 days consecutively 33 Michael Stauffer,Joseph Wolpert, and Alleyne Woodward all refused tosign written warnings on November 2, 1979, and June 5and October 21, 1980, respectively There is no indica-tion that any of them were disciplined for such refusal Itherefore conclude that Respondent did not consider afailure to sign a written warning as insubordination or areason for termination of an employee McNelis testifiedthat Hess' demeanor during the meeting was insubordi-nate and led him to terminate her However, the letterclearly states that insubordination was the refusal to signand not her "demeanor "34 As previously discussed inconnection with Timmins' discharge, Jay Miller's andBarbara Strunk's refusals to obey direct orders were farmore serious than a refusal by Hess to sign an acknowl-edgment of a receipt of a written warning Yet Millerwas not disciplined as a result of his actions and Strunkreceived only a verbal warningIn addition, William Harry on February 29, 1980, wasinstructed by John Duresky to clean a certain area of theplant Harry characterized the order as ridiculous andsuggested he would quit rather than perform the jobHarry then did an incomplete job of cleaning Harry'sresponse to Duresky's order was similar to that of Hessto McNelis and yet Harry was not disciplined for his in-subordinate attitude33 Although the letter mentions Hess' excessive absenteeism and failureto notify the Company as reasons for discharge, it appears that she wasnot being discharged for those infractions Inasmuch as both occurredprior to the July 30 meeting and Ritchey testified that she and McNelisdid not intend to terminate Hess at the time the meeting started Therefore, it was Hess' behavior during the meeting which prompted her ter'lunation for insubordination The letter states in part, "On Wednesday,July 30, in a conference with Mrs Lucretia Ritchey and myself, youwere given a warning notice (attached) for excessive absenteeism, whichyou refused to sign I offered to amend this notice with a statement thatyour signature would signify only that you had read the warning and notthat you agreed with it You refused to sign such acknowledgement evenwhen told to do so This can only be interpreted as insubordination34 Her demeanor may have constituted misconduct but that was notlisted as a reason for discharge 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the fall of 1979, Tammy Baker was having difficul-ty performing a particular task in connection with herjob and asked to be taken off it Ritchey met with Bakerand told her that she would be transferred to a differentjob Baker became upset and refused the reassignmentstating that she would quit It was not until Ritchey of-fered to accept her resignation that Baker agreed to thetransfer Baker was not disciplined for her conduct Ifind that Respondent's attitude towards Miller, Strunk,Harry, and Baker reveals condoning of insubordinationby its employees without imposing discipline AbsentHess' union activity I do not believe that Respondentwould have terminated her 3 5Respondent cited several warnings given to employeesto support its statement that "the company also has apast practice of disciplining employees for insubordina-tion which has been consistently maintained" Althougheach has insubordination listed as a reason for discharge,one indicated the warning was for "poor attendance"and not insubordination, although the printed form con-tained "insubordination" as a reason for discharge An-other was the verbal warning given to Strunk referred toabove The third was questioning a direct order and nota marking of the box before insubordination on the formA written warning was issued on March 11, 1981, to em-ployee Blair Dorsey stating "a failure to follow a directorder and insubordination, the result is termination" Awritten warning was issued to employee Blair Dorsey inJanuary 1981 for "failure to carry out assigned job"A counseling memo was issued to Edwin Ramor indi-cating certain conduct was insubordination but the factthat neither he nor "Kim" had any real problem withhim in the past, that he (Ramor) would be given a breakA counseling memo was given to Edwin Ramor by KimRobertson on March 2, 1980, for failure to attend aMonday meeting and that he was told that another fail-ure to attend a meeting would result in a written warn-ingExcept for one instance, I do not believe any of thecited material supports Respondent's contention with re-spect to past practice of disciplining employees for insub-ordination In that one situation it was apparently a caseof serious refusal to obey a direct order and not a refusalto sign an acknowledgment of receipt of a written warn-ing In the other instances it reveals that Respondentcondoned insubordination and did not resort to termina-tion as provided by its own rules Respondent terminatedCarol Hess because of her union activity and not for thereasons it claims I find those reasons to be pretextual5 Jay MillerJay Miller was employed by the Respondent from No-vember 9, 1978, to August 8, 1980 During that time hewas employed as a machine operator on the frier, mixer,and N rapper machines In January 1980, Miller receiveda written warning for failure to clock in or out Miller" Although Baker and Miller were also union supporters, Baker's conduct occurred before the start of the 1980 campaign Respondent was notaware of Miller's support for the Union until shortly before his August 7termination Thus, neither was considered a union supporter by Respond-ent at the time each was insubordinatewas given the warning because he had failed on anumber of occasions during January 1980 to properlypunch his timecard even though he had been warned byhis supervisor, Robert Kaley, that the timecard was to bepunched in accordance with company policy The validi-ty of this warning is not disputed by Miller and is not atissue in this caseIn March 1980 Miller was issued a written warning forviolation of the Company's attendance policy Miller didnot dispute the fact that he violated the Company's at-tendance policy Both the timeclock warning and the at-tendance warning preceded Miller's union activityMiller signed a union card on April 21 and attendedseveral meetings with union representatives During thespring and early summer of 1980, he also had many con-versations, during which he indicated his support for theUnion, with Charles Myers, who at the time was not asupervisor Miller tried to hide his support for the Unionfrom management Miller, who was very friendly withPlant Manager Fujiwara, on several occasions during thespring and early summer of 1980 told Fujiwara that hedid not feel Respondent's employees needed a union Healso made several remarks to Production SupervisorKaley to that effect Thus, it is reasonable to assumethat, up to a point, Respondent was unaware of Miller'ssupport for the Union However, on July 28, Myersbecame a supervisor and therefore an inference arisesthat at some time between July 28 and Miller's August 7termination, other management representatives learned ofMiller's support for the Union from Supervisor MyersIt is undisputed that Miller had been a poor employeeHe was insubordinate He frequently wandered from hiswork station and he had a tendency to daydream He didnot, however, receive written warnings for any of thoseinfractions Notwithstanding, he accumulated three writ-ten warnings prior to his termination Miller testified thaton July 15, 1980, while at work, he called his wife andfound out that she was with another man He asked hissupervisor, L Mario, for permission to leave earlyMario told him to complete certain tasks first and toleave at midnightIn a report submitted July 16, 1980, Mario stated thaton two occasions the night of July 15, 1980, Miller hadasked to leave work early Finally at approximately 11 35p m, Mario agreed that Miller could leave at 12 mid-night, provided the dates on the machines were changedand he made sure everything was ready to go for the fol-lowing day Miller agreed to do this However, Millerleft without having completed the tasks After examiningMiller's work area, Mario went to the parking lot andfound Miller getting ready to leave When questioned byMario as to why he had not completed the tasks, Millersaid he had forgotten Miller was sent back Into the plantunder instructions to complete the tasks A few minuteslater Mario again checked the work station and foundthat Miller had left without completing all the tasksMario recommended to management that a writtenwarning be issued to Miller Miller came into work thenext day, July 16, 1980, and asked for a leave of absenceThe leave of absence was approved by Robert Kaley andLucretia Ritchey He told them that his wife was leaving NISSEN FOODS (USA) CO395him and that he needed time off in order to deal with hisproblemWhen Miller returned to work on July 20, 1980, hewas called into a conference with Fujiwara, Kaley, andMario and was given a written warning for leaving workearly on July 15, 1980 Fujiwara told Miller that employ-ees were usually fired after receiving a third writtenwarning but he was concerned about Miller being out ofwork and therefore would give Miller another chanceMiller felt that he was given this additional considerationbecause Fujiwara was his friend (he had taken Miller andhis children out to dinner) and was taking into consider-ation his personal problems Rather than being terminat-ed, Fujiwara placed Miller on probation and told him hiswork performance had to improve or he would be termi-natedDuring Miller's probationary period of 18 days, hewas working on the second shift as a frier operatorunder the supervision of Al Mario Miller testified thathe received no complaints about his work performanceduring this time Rather, on two occasions Mario toldhim that he was doing a good job and on other occasionsFujiwara patted him on the back and complimented himon the improvement in his workMario was not called by Respondent as a witnessFujiwara, McNelis, and Kaley, however, all testifiedabout Miller's performance during the probationaryperiod between July 20 and August 7 but none workedon the same shift as Miller during this time and thereforehad little opportunity to observe his performance De-spite this, all three agreed that Miller's performancethroughout this period was dismalKaley recalled that on two occasions he observedMiller daydreaming and McNeils testified that, when hesaw Miller during the period, he did not appear to bealert Neither Kaley nor McNelis reprimanded or other-wise cautioned Miller for his conduct after the July 20warningFujiwara testified that he observed Miller daydream-ing and wandering from his work station on a number ofoccasions after July 20 He also testified that every dayduring the period from July 20 to August 7 he toldMiller that he was not performing well and would haveto improve Fujiwara's testimony is therefore inconsistentwith that of Miller who stated he received complimentsfrom his supervisor, Mario, during this period or that ofKaley who testified that for at least a few days after theJuly 20 warning Miller's performance improvedJohn Emel testified on behalf of Respondent in con-nection with Miller's performance the week ending July27 and the week ending August 3, 1980, as followsQ Do you have any independent recollection ofMr Miller's job performance during those twoweeks?A Yes, I do I think like he normally did•hewas wandering around, the normal bit, and just gen-erally not working very hardQ Did Mr Miller's job performance improveduring those two weeks over what you had ob-served prior to that time?A No, I don't believe it didI do not place much weight on Emel's observations ofMiller inasmuch as Emel was not Miller's supervisor and,at the time, had his own job to do In addition, he testi-fied in a manner that caused me to believe that he hadmemorized what he testified to and volunteered beforebeing asked specifically concerning Miller's performanceHis response were too cavalier and he did not, in anyway, indicate that he was aware that Miller was on pro-bation until he was asked the question as to whether Mil-ler's job performance improved during those 2 weeks Inaddition, I consider Emel to be a biased witness againstMiller as revealed by the following questions and an-swers on direct examinationQWere you able to observe the relationship be-tween Mr Miller and his supervisors during theperiod of time you were employed at Nissen and onthe same shifts as Mr Miller?A Yes, I wasQWhat did you observe about the relationshipbetween management and Mr Miller?A It seemed like they would give him everybreak they couldI therefore discredit the testimony concerning Miller'sperformance during his probationary period As for thetestimony of Michael Cummings, also Respondent's wit-ness, I give that no weight whatsoever The followingwas excerpted from his testimonyQHow often did you observe Miller daydream?A It was constantQNow are you aware that at some point intime•well, I should say were you aware prior toMiller's termination that at some point in time MrFujiwara placed Miller on probation?A NoQAssuming for purposes of your testimony thatMiller was placed on probation on approximatelyJuly 20, 1980, were you a zone operator supervisingor were you a zone operator of the zone whichMiller worked during the period between July 20and the date of his termination?A Yes, I wasQHow do you recall this? That you actuallywere the zone opertor during that period of time?A I looked at my timecardQDuring the last few weeks that Mr Miller wasemployed as a machine operator by Nissen, did hisjob performance improve?A NoQDo you have any specific instance that youcan recall about the job performance during thatperiod of time?A It was the same as before I had a problem toget my work out of him or sometimes do it myselfif he wouldn't get around to doing itAgain, Cummings was not Miller's supervisor, was noteven aware that Miller was on probation, was not par-ticularly interested in whether Miller was supposed toimprove in his job or not Cummings was not a credible 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDwitness He hesitated on occasion when testifying and hewas prone to exaggerate, especially with reference toMiller's "constant" daydreaming If Miller were day-dreaming constantly he would have done no work what-soever during the shift, and even Respondent's supervi-sors would not go that far Cummings also betrayed abias against Miller testifying that he heard rumor thatMiller had threatened to blow up the plant And then heproceeded to testify that he overheard employees in aconversation, specifically an assembler named PhyllisLyons Lyons was speaking but Cummings did not recallto whom and he heard Lyons sayQ What did you hear Ms Lyons say?A It involved another assembler, Jody WaltmanIt seemed that Jody was upset because when shehad said, "I wish somebody would blow this plantup" Jay was•supposedly had said, "well, thatcould be arranged"Cummings said he reported the conversation to a shiftsupervisor and later McNelis Respondent's reasons forMiller's termination are pretextual His termination is aviolation of Section 8(a)(1) and (3)6 Brenda FuerBrenda Fizer was employed by Respondent from Janu-ary 1979 to August 25, 1980 At the time of her dis-charge she was a Class C assembler Fizer receivedwarnings for unacceptable attendance on January 12 andOctober 24, 1979 However, Supervisors Kaley and JanetMyers testified that Fizer was a good employee Fizersigned a union authorization card on May 28 and attend-ed a meeting with union representatives in July Otherthan that, there is no evidence that she was a very activeunion supporter At lunch she regularly sat with knownunion activists Tammy Baker and Helen Kreider In thatregard, supervisors and employees ate lunch togetherFizer expressed her support for the Union to other em-ployees and on one occasion, in August 1980, SupervisorEugene Marzock approached her as she was talking toemployees Brenda Geiger and Michael Lyons about thebenefits of unionization That evidence, together with thefact that Respondent engaged in a campaign prior to theelection to learn which of its employees supported theUnion, establishes, to my satisfaction, that at the time ofher termination Respondent knew that Brenda Fizer wasa union supporterIn February 1980, Fizer informed Lucretia Ritcheythat she was thinking of quitting as soon as she foundwork closer to home On February 28, she told Ritcheythat she had changed her mind and decided to stayDuring this second conversation with Ritchey, Fizer toldher that several days earlier she had stayed up all nightarguing with her boyfriend about whether she shouldcontinue to work for Respondent Ritchey asked Fizer ifthis argument had been the reason Fizer missed work onthe day after Fizer admitted that it was the reason, eventhough she previously had told Respondent that she hadbeen ill that day Thereupon, Ritchey verbally repri-manded Fizer for lying about the reason for her absence,and told her that because of lying she would in thefuture have to provide a doctor's excuse following anyabsence 36Fizer's 1980 attendance chart reveals that betweenFebruary 28, the day she was required to bring in a doc-tor's excuse for each absence,37 and August 22, she wasabsent on five occasions (1) April 17, 18, (2) April 29,(3) May 5, (4) July 2 and (5) July 29 and 30 Fizer's per-sonnel file contained doctors' excuses for only two ab-sences after February 28, 1980, and there is no evidencethat any supervisor requested her to provide a doctor'sexcuse for her three other absencesOn Friday, August 22, Fizer reported to work notfeeling well She told Supervisor Janet Myers of her ill-ness and asked if she could call her doctor to make anappointment After an unsuccessful attempt to reach herdoctor, Fizer asked Myers if she could take the after-noon off to make an appointment Myers assented, andFizer left work at about noon It is Myers' position thatFizer said she wanted the afternoon off because she al-ready had a doctor's appointment Myers, in her testimo-ny, could not recall details of the conversation and ad-mitted her recollection of the incident was hazy Fizer,however, had a clear recollection and testified positivelyand with an air of certaintyAfter leaving the plant, Fizer went home rather thanto the doctor's office where she slept until late afternoonOn awakening, she felt better and decided a trip to thedoctor would not be necessary On the followingMonday morning, August 25, McNelis asked Ritchey ifFizer had submitted a doctor's excuse for her absence onAugust 22 Ritchey, in turn, asked Kaley who questionedFizer about the excuseFizer told Kaley that she did not have an excuse butwould get one Fizer explained in her testimony that herdoctor, from past experience, was familiar with her prob-lems and therefore she was confident that he would giveher an excuse if she saw him and explained what had oc-curred Kaley reported Fines response to Ritchey whotold him to ask her for her doctor's name Kaley foundout from Fizer her doctor's name and reported it to Rit-chey Ritchey contacted the doctor's office and was toldthat Fizer had not seen the doctor on August 22 Rit-chey reported to McNelis who then decided to terminateFizerLater that day Fizer met with Kaley and CarolMcVey in the supervisor's office Kaley told Fizer thatshe was being terminated because she lied about having adoctor's appointment He told her that he hated to fireher because she was a good employee During the meet-ing Fizer told Kaley that she had not told Myers she hadan appointment, but merely asked Myers for the after-noon off to make an appointmentBy letter dated August 25, 1980, from McNelis toFizer, McNelis wrote, in effect, that he was writing theletter to inform her that her employment with Respond-ent was terminated immediately He stated the actionwas taken because of her absence from work in the after-36 Employees are normally required to produce an excuse only if theyare absent for more than 2 days37 Ritchey testified that doctors excuses turned in by employees wereplaced in the employees' personnel files NISSEN FOODS (USA) CO.397noon of Friday, August 22, 1980. The letter also referredto the February 28 meeting with Kaley and Ritcheyduring which Fizer agreed that she would get a doctor'sexcuse for all future absences. It stated further that onMonday, August 25, 1980, she did not produce a doctor'sexcuse and when asked by Kaley the name of the doctor,Fizer informed Kaley that she had seen Dr Hernandezand that Respondent was informed that Fizer did not seeDr. Hernandez. The letter concludes that after reviewingher work record and considering the latest incident thedecision to terminate her was reached.Brenda Fizer testified in a straightforward, unhesitat-ing, calm manner concerning her conversation withKaley. She denied telling Kaley that she had seen adoctor on August 22. Both Fizer and Supervisor Kaleytestified that she merely told them that she could get adoctor's excuse. Therefore, the statement in McNelis'letter of August 25 to Fizer, referred to above, implyingthat Fizer lied to Kaley is not correct and, therefore, itcould not have been a reason for the termination. As forfailing to produce the doctor's excuse, Fizer was notgiven a reasonable opportunity to produce it. As she in-dicated in her testimony, if she had been given a reasona-ble time she would not have had any trouble in getting adoctor's excuse.Furthermore, Fizer had, on three occasions precedingAugust 25, failed to produce a doctor's excuse for an ab-sence. Respondent had not disciplined her for such fail-ures nor had Respondent asked her for a doctor's excusefor those absences. And, even though Fizer was requiredto and agreed to produce an excuse for every absence,Respondent had not enforced that requirement prior toAugust 25.38 I conclude that Fizer's failure to producean excuse was not something for which she would nor-mally have been disciplined and therefore could not havebeen the true reason for Fizer's discharge. In that con-nection there is no evidence that any other employeewas ever terminated or disciplined for failing to submit adoctor's excuse. Respondent's witnesses testified they didnot recall asking any other employee except Fizer for adoctor's excuse. Ritchey, however, testified that FredFrey once appeared without a doctor's excuse and wasnot permitted to work until he obtained one. The Freyincident supports the conclusion that Respondent did notnormally terminate or issue written warnings to employ-ees for failing to produce doctors' excuses.Respondent claims that Brenda Fizer was dischargedfor having lied twice about the reason for her absences. I38 Janet Myers testified that pnor to August 22, 1980, she askedBrenda Fizer for a doctor's excuse when she had been off sick fromwork Myers said that one day Fizer was off and she came back and ap-parently had not handed a doctor's excuse in to personnel "because mysupervisor came and asked me if I had gotten one from her. And I toldBob that I had not, and he said, 'would you get one from her and see ifshe has it9' So I went and asked her and she said she had it in her lockerand she got her doctor's excuse and gave It to me" Myers recalled onlyone other day when Firer was off from work pnor to August 22, 1980,and she said, "I think It was because a child was sick or something likethat" That was the extent of Myers' testimony concerning doctors' ex-cuses from Fizer between February and August 22, 1980 Respondentclaims that, between February and August, Fuer substantiated all ab-sences with doctors' certificates with the possible exception of one timewhen she was given time off to attend a sick child That statement, ac-cording to Respondent's own records, is not accuratedo not consider the second episode as a Fizer lie. I credither version of the event and not Respondent's.The record reveals that the normal punishment metedout by Respondent to employees for lying concerningtheir absences was a verbal warning. On three occasionsprior to August 25 employees lied about reasons for ab-sences. One was the incident involving Fizer in February1980. Fizer was given a verbal warning as a result of thatincident. The other incidents involved Sherry Douglasand Tamara Sprout. In February 1979, Respondentfound out that Douglas had falsely informed it that sheneeded time off for a doctor's appointment. She wasgiven a verbal warning for that infraction. In July 1979,Respondent discovered that Sprout had lied about beingill one afternoon when she was permitted to leave.Sprout was given a verbal warning.In all the circumstances, I conclude that althoughFizer's union activity was not extensive it was known byRespondent. The timing of her discharge, shortly afterthe election, coupled with the fact that she was an ac-knowledged good employee and was fired at the start ofRespondent's busy season, compels the conclusion thatthe reasons given for her discharge are pretextual andthat she was really discharged because of her union ac-tivity in violation of Section 8(a)(1) and (3) of the Act.7. Karen LeaseKaren Lease worked for Respondent from August 6,1979, to August 25, 1980. Her last job was that of forkliftoperator. She attended a union meeting in March 1980,and Fred Frey was present and observed her at thatmeeting. After that she attended other union meetings inJune and August 1980. She was asked on a number ofoccasions by Supervisor Myers what her feelings wereabout the Union but on none of those occasions did shereveal her union support to Charles Myers. She wasasked by Myers on two occasions to wear a "VOTENO" button but on both occasions she refused to do so.Before June 1980 Lease worked on the productionline, in the soup room, and in the quality control depart-ment. In June 1980, forklift driver Mike Lyon became amachine operator and Respondent posted a notice askingfor volunteers willing to work as a forklift driver on asecond shift. Lease volunteered and was selected for thatposition. She was trained on the first shift for 1 week andshe then transferred to the second shift. At the time ofthe transfer, only one other employee, Charles Myers,was working as a forklift driver on the second shift.Lease continued to work as a forklift driver on thesecond shift until she was discharged on August 25.Lease received no written warnings concerning herwork prior to August 22, 1980, and approximately 2weeks before her termination, Warehouse SupervisorMyers told her that she was doing well and would be re-ceiving a raise. Lease signed a union authorization cardat the March 24 meeting and distributed cards to otheremployees. There is testimony that shortly before theelection the words "VOTE YES" were scratched intothe control panel of Lease's forklift. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is no doubt that Respondent was aware ofLease's support for the Union at the time she was dis-chargedEarly in the week ending Saturday, August 23, 1980,Lease was asked by Myers to work overtime that Satur-day Lease agreed to work the overtime Later in theweek she was again asked by Myers and again sheagreed to work the overtime that Saturday In addition,she told Fred Frey, who was then a supervisor, that shewould work SaturdayEven though Lease agreed to work Saturday, August23, on August 22 she learned that her husband wantedher to attend a wedding in Dover, Delaware, on August23 When she reported for work that afternoon she toldMyers that she could not work on the following dayMyers attempted to persuade her to work and, when thisattempt was unsuccessful, he issued her a written warn-ing which stated that it was being given because Leasewas not going to work on the following day and hadbeen disrespectful to MyersLease did not report to work on August 23 Only fouremployees, including Myers, reported for work that dayand they spent the 4 hours painting and organizing thewarehouse When Lease reported for work on the after-noon of August 25, she was called into the supervisor'soffice by Fred Frey 3 9 Frey handed Lease another warn-ing and told her that she was being terminated Headded that he knew nothing about the reason for the ter-mination Frey also handed Lease a letter stating that shewas being terminated because of her "failure to report towork as scheduled on Saturday, August 23, 1980, andfailure to properly notify her supervisor"On examining the circumstances surrounding Lease'sdischarge, it appears they were motivated by her supportfor the Union She engaged in much union activitywhich Respondent was aware of and her discharge oc-curred just 4 days after the election and at the same timethat Respondent was illegally discriminating against anumber of other employees In addition, the dischargewas initiated by Supervisor Charles Myers, whose nu-merous violations of Section 8(a)(1) previously foundherein revealed that he had a strong union animus In ad-dition, the timing, the start of Respondent's busy seasonwhen experienced good employees were quite valuableto Respondent, reveals that Lease's union activities moti-vated the dischargeRespondent admits that it did not discipline employeeswho refused requests to work overtime Michael Stauffertold Myers that he would not work on August 23 with-out suffering any adverse consequences, revealing thatthe overtime work by employees on that day was notmandatory Notwithstanding the fact that Lease original-ly indicated that she would work on August 23, it wouldappear that, in the light of the fact that the work was notmandatory, there is no explanation why this would havemade a difference when she notified Respondent she wasunable to workIn addition to the work not being critical, the employ-ees who did work worked only part of the day Thus, itcannot be said that Lease's absence had any appreciable39 Myers was on vacation on August 25effect on Respondent's operations It appears that Lease'sabsence was less crucial than the absence of an employeeon a regular workday Lease did inform Myers onAugust 22 that she would not be able to work the fol-lowing day Inasmuch as working overtime the followingday was on a voluntary basis, it appears that such noticewas both timely and adequateThe August 22 written warning also states that Leasewas disrespectful to Myers Although Lease admitted shewas upset she testified that she did not raise her voice oract in disrespectful manner during the short discussionshe had with Myers Her testimony in that regard wasuncontroverted Moreover, as has already been discussedin connection with the discharge of James Timmins andCarol Hess, assuming arguendo Lease was insubordinate,Respondent tolerated much more flagrant examples of in-subordination from other employees without imposingdisciplineLease was issued a warning on August 22 for refusingto work on August 23 and for being disrespectful to-wards Myers Why she was issued another written warn-ing on August 25 for not reporting to work on August23 is a mystery In effect, she was issued two writtenwarnings for the same offense The August 25 warningstates that Lease failed to notify Myers of her absence onAugust 23 That statement is not true Lease told Myerson August 22 that she would not report to work onAugust 23 Her testimony unequivocally supports thatInasmuch as Lease notified Myers on August 22 that shewould not be in on August 23 it would have been point-less for her to have called in on August 23 and notifiedRespondent she would not be at workRespondent admitted that it did not give an employeetwo warnings for the same infraction Thus, HughMcNelis testified that employee Cindy Barr had not re-ceived a warning for excessive absenteeism in the monthof October 1980 because she had been issued a warningfor failing to notify Respondent that she was going to beabsent on one of the days she missed during that monthMcNelis said that issuing Barr another warning for ex-cessive absenteeism would have been punishing her twicefor the same offense Yet, it appears that that is preciselywhat Respondent did in the case of Karen LeaseIn other words, Lease's conduct on August 22 and 23was not sufficient to justify even one warning, let alonetwo And, even if one warning were warranted, thesecond warning of termination was clearly contrary tothe practice normally followed by Respondent when em-ployees committed more than one offense at the sametime I therefore conclude that but for Karen Lease'sunion activity she would not have been terminatedThus, her termination is a violation of Section 8(a)(1) and(3) of the Act8 Sandra Fink and Joseph WolpertThe complaint issued April 30, 1981, alleges that Re-spondent violated Section 8(a)(1) and (3) by instituting apolicy of issuing employees written warnings each timethey failed to punch their timecards The complaint alsoalleges that Sandra Fink and Joseph Wolpert were termi-nated as a result of this illegally instituted policy NISSEN FOODS (USA) CO399Prior to the August 1980 election, Respondent's policywas to issue written warnings only for repeated failuresto clock in or out. However, that policy was not strictlyenforced. A number of employees who repeatedly failedto punch their timecards did not receive warnings. Therecord reveals that some employees during the periodpreceding the institution of the new policy failed toclock in or out as many as 12 times without receivingwritten warnings. During the period immediately preced-ing the election, only one employee received a writtenwarning for failing to punch his timecard.On August 25, 1980, Respondent began to issue writ-ten warnings to employees who failed to punch theirtimecards. Six employees were warned on either August25 or 26, including Stella Reese, who was issued a writ-ten warning on August 25 for failing to punch in onAugust 21 (Reese was unable to punch in on August 21because she was acting as the union observer in the rep-resentation election at the time her shift started).During the last week of August or the first week inSeptember, Hugh McNeils met with employees and in-formed them that in the future they would receive writ-ten warnings each time they failed to punch their time-cards. On April 1, 1981, Respondent issued at least 40written warnings for failure to clock in or outPlant Manager Fujiwara admitted that he was sur-prised and upset by the number of votes which theUnion received in the election. Respondent's policy onpunching in or out was changed shortly after the August21 election. The policy was changed to provide that em-ployees received written warnings each time they failedto punch their timecards. It appears that Respondent in-stituted this more stringent disciplinary policy because ofthe strong support shown by its employees for theUnion. There is no question that the policy after theelection was much more stringent than the policy justbefore the election. Hugh McNeils' comment to employ-ee Linda Stark that over 100 employees had been fired atRespondent's California plant following union problemssuggests that Respondent may have felt that the onlyway to avoid future union problems was to replace asubstantial percentage of its work force. Indeed, the factthat in the instant case almost 25 percent of Respondent'swork force was terminated during the 2 months follow-ing the election suggests that McNelis had followed theCalifornia plant's example. Respondent's reaction revealsthat it grossly underestimated the number of employeeswho supported the Union and it would not be able topunish all the employees who had voted for the Unionby merely discriminating against known or suspectedunion adherents. The evidence points to the fact that theonly way to ensure that all employees who supportedthe Union were punished was to impose stricter discipli-nary policies on the entire work force.Moreover, the timing of the change in policy suggeststhat it was changed because of the results of the electionand not by business considerations. The testimony of Re-spondent's witnesses indicated that the problem was alongstanding one and yet Respondent did nothing untilshortly after the election. Respondent instituted thepolicy and started issuing written warnings without firstnotifying the employees of the change. It started issuingwritten warnings for failure to clock in or out on August25 and McNelis admitted that he did not announce thechange in policy until either later in the week of August25 or sometime during the week of September 2. There-fore, this action resulted in employees receiving warningsfor conduct which they had previously been engaged inbut apparently had been acceptable.Respondent introduced a chart showing a number ofmissed timecard punches for each week during 1980. Thechart indicates that the largest number of missed punchesoccurred during the week ending on August 24 whenthere were 45. The chart also shows that the number ofmissed punches per week decreased in early July and re-mained low through the week ending August 17. Thelargest number of missed punches in any week duringJuly and early August was 16 and on 4 weeks during thisperiod there were fewer than 10 missed punches. Thenumber of missed punches during the week had beenmuch higher earlier in the year During 1 week in Janu-ary there were 34 missed punches, and the number ofmissed punches exceeded 20 during 6 other weeks in Jan-uary and June.McNelis testified that during the period following theelection the number of missed punches per week was atan "acceptable level." Inasmuch as the number of missedpunches was about the same during that period as duringJuly and early August before the election, it appears thatthe number of missed punches was also at an acceptablelevel in July and early August. Thus, if the level ofmissed punches was acceptable during the period imme-diately before the change in policy why did Respondenttake such drastic measures to induce employees to clockin? The precipitous change in policy, so close after theelection, strongly suggests that it was the election resultsthat motivated Respondent and not business reasons.As for the 45 missed punches listed by Respondent asoccurring the week ending August 24, two of them (forKaren Lease for August 23) should not be included inas-much as Lease did not work on August 23 and thereforecould not have been expected to punch in or out on thatday. Also included are six missed punches by employeeswho attended the meeting with Howard Wang onAugust 20 Those employees were told they could leaveearly and be paid for a full day. In order to ensure thatthey were paid for the full day, McNelis wrote theirnormal quitting time on their cards rather than havethem punch out. Therefore, Respondent authorized theirnot punching out so those six missed punches also shouldnot have been included in the 45.Finally, 21 missed punches by employees who workedthe first shift on August 19 should also be excluded. Theentire shift did not punch in on August 19 because of atimeclock malfunction. Those missed punches were notincluded in Respondent's computation. However, Re-spondent did include the missed punches of 21 first-shiftemployees who did not punch out on August 19. It isreasonable to assume that those missed punches were at-tributable either to the same timeclock malfunction or toa confusion about whether the clock had been repairedRespondent should not have concluded that there was a 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDproblem with employees failing to punch out in thosecircumstancesIn sum, 29 of the 45 missed punches which Respond-ent included in its computation for the week endingAugust 24 should have been excluded With that manyexcluded there remained 16 rather than 45 missedpunches The 16 missed punches is a slight increase overthe weeks preceding the election but is hardly enough tojustify the drastic action taken by Respondent There-fore, Respondent's contention that the change in policywas a result of a dramatic increase in missed punches islacking in merit Respondent also advances the defensethat the change in policy was necessitated by the vandal-ism which was occurring around the plant However,there is little correlation between missed timecardpunches and vandalism An employee who misses a time-card punch is not more likely to engage in vandalismMost of the vandalism occurred during nonworkinghoursWritten warnings issued as a result of an illegally insti-tuted disciplinary policy are violations of the Act Stand-ard-Coosa-Thatcher, Inc , 257 NLRB 304, 321 (1981) Ifind that the written warnings for timeclock missesissued by Respondent after August 25, 1980, are a viola-tion of Section 8(a)(1) and (3) of the Act Both SandraFink and Joseph Wolpert were discharged for receivingthree written warnings within a 1-year period In eachcase, two of the three warnings were for timeclockmisses Wolpert received written warnings for failure toclock out on September 16 and failure to clock in on Oc-tober 2, 1980 Fink was given written warnings for fail-ure to clock out on November 26, 1980, and failure toclock in on February 6, 1981 These four written warn-ings were given as a result of the illegal change in policyby Respondent and are therefore illegal Inasmuch asFink and Wolpert would not have been terminatedabsent these illegal warnings, their terminations are alsoviolations of Section 8(a)(1) and (3) of the Act9 Helen Horst and Brenda GeigerHelen Horst and Brenda Geiger were hired by Re-spondent on October 9 and December 18, 1978, respec-tively Both were terminated on August 29, 1980 Nei-ther received a written warning prior to her terminationHorst worked as an assembler in the soup roomthroughout most of her employment The soup room is aseparate area of the plant in which the packets of dehy-drated soup in Cup-O-Noodles are produced The souproom is operated by two employees who are responsiblefor running the machines which produce the soup pack-ets Minor repairs are performed by those employees butmajor repairs are done by members of the plant mainte-nance departmentBefore June 1980, Horst and Stella Reese operated thesoup room on the first shift In June, Reese transferred tothe second shift and worked in the soup room with Me-linda Wilkin Brenda Geiger was assigned to replaceReese in the soup room on the first shift During thesummer of 1980, the humidity in the soup room made itdifficult for the employees to perform their jobs Horst,Geiger, and other soup room employees complained fre-quently to Fujiwara and McNelis and other supervisorsabout the humidity problem Respondent, acknowledgingthe problem, installed a humidifier and heater in the souproomIn late July, Respondent shut down the soup room onthe second shift and, on August 7, shut down the souproom on the first shift Following the shutdown of thefirst shift, Horst and Geiger were assigned the job ofopening defective soup packets and removing the souppowder from them They continued to perform that as-signment until the election on August 21On August 25, 4 days after the election, ProductionSupervisor Robert Kaley met with Horst and Geiger andtold them the soup room was going to be reopened onthe second shift and that they would have to work thesecond shift instead of the first Both employees saidthey preferred to remain on the first shift Horst ex-plained that changing shifts would prevent her fromtransporting her son to basketball practice which waslate in the afternoon Geiger said that she had workedthe second shift in the fall of 1979 and had problemssleeping Supervisor Kaley was quick to tell the employ-ees that they would be terminated if they did not acceptthe transfer 40 Later in the day he suggested they recon-sider the possibility of transferring and told them to dis-cuss it with their families that eveningOn the following day, August 26, Kaley again metwith Horst and Geiger Both reiterated their inability tomove to second shift They asked Kaley if they couldtransfer out of the soup room to another part of the plantin order to stay on the first shift Kaley told them thatthey would be terminated as of August 29 because theywould not move to second shift That evening Horsttalked to her husband about her conversation with Kaleyand he agreed to rearrange his hours so that he wouldgive her son a ride to basketball practice Also thatevening, Horst called Kaley and said she would be will-ing to move to the second shift Kaley told her that hedid not see any problem and would talk to her the fol-lowing day Kaley on August 27 informed Hugh McNe-lis of Horst's willingness to transfer but McNelis saidthat the paperwork on her termination already had beencompleted and it was too lateOn the morning of August 27, Kaley again met withHorst and Geiger and told them that they were beingterminated even though Horst had agreed to transferGeiger again asked if they could switch to the produc-tion line to avoid the transfer and Kaley said they couldnot and repeated that they were being terminated as ofAugust 29 Later that day, Horst and Geiger also metwith Lucretia Ritchey to discuss their terminationsHorst informed Ritchey that she had agreed to transferand both she and Geiger asked if they could move to theproduction line to avoid the switch to the second shiftRitchey said it was too late and told them they weregoing to be terminatedHorst and Geiger were terminated on August 29 Theyreceived letters from McNelis dated August 26, statingthat they had refused to accept transfers to the nightshift and the Company was accepting their "voluntary40 Respondent s practice had been to seek volunteers for shift transfers NISSEN FOODS (USA) CO401resignations" The soup room reopened on the secondshift on September 29 It was manned by Stella Reeseand Jody Waltman Both Reese and Waltman had beenworking on the second shift at the time Horst andGeiger were asked to transfer Melinda Wilkin, whoworked with Reese on the second shift in the soup roomduring June and July, was also working on the secondshift at the time the transfer requirement was announcedWaltman had not worked in the soup room before Sep-tember 29Both Horst and Geiger signed union authorizationcards and attended union meetings Geiger also wore aprounion button in the plant and refused a "VOTE NO"button offered by Janet Myers In view of the relativelysmall number of employees who refused to wear "VOTENO" buttons and the even smaller number who wore"prounion" insignia, Geiger's actions were unquestion-ably noted by Respondent and led it to conclude that shewas prounionHorst was not as open in her support for the UnionHowever, she regularly ate lunch with other union sup-porters and during a speech by McNelis she disputed astatement which he made about a union forcing W TGrant into bankruptcy Horst told McNelis that she hadworked for W T Grant for 7 years and that they didnot have a union where she worked Horst also appearsto have been the employee who complained most vigor-ously about the humidity in the soup room and McNelisadmitted that he regarded her as a person who generallycomplained a lot Horst's actions in complaining a lotand disputing McNelis concerning the statement he madeabout W T Grant certainly put her in a category of amalcontent likely to be interested in union representationto improve her employment conditions In addition, herfrequent association with known union supporters rein-forces the impression that she was a likely union support-er in the eyes of Respondent As previously stated, shewas, in fact, a union supporter, having signed a union au-thorization card and attended the union meetings Over-night Transportation Co, 254 NLRB 132 (1981), River-front Restaurant, 235 NLRB 319 (1978) Employee JettyMcCarty shortly before the election made a statement toMcNelis to the effect that several "union people" hadblocked their way and identified Horst, Geiger, and KimJenkins as the culpritsThus, I conclude that at the time Horst and Geigerwere asked to transfer to the second shift, Respondentknew or believed that they were union supporters Thatknowledge, coupled with Respondent's antiunion bias,the other discriminatory action taken about the sametime, and the fact that the decision to transfer occurredalmost immediately following the election indicate thatthe transfer requirement was designed to rid Respondentof two union supportersThe above conclusion is reinforced by the fact thatneither was given an inkling prior to the election thatthey might be required to transfer to second shift If, infact, Respondent had been considering a transfer forbusiness reasons, it is reasonable to assume that some no-tification would have been given to the employees di-rectly involved While Plant Manager Fujiwara claimedthat he was considering moving the soup room to secondshift prior to the election, he admitted that he did not ac-tually make the decision on the move until the electionwas over Supervisor Robert Kaley, in charge of thesoup room on day shift, also stated that Fujiwara did nottell him that Horst and Geiger were going to be asked tomove to second shift until after the electionMoreover, Respondent knew that the transfer tosecond shift would cause those employees problems andthat they were likely to refuse to accept such a transferAs previously stated, in the fall of 1979, Geiger movedto second shift and found that she had difficulty sleepingwhen she returned from work after midnight She ex-plained the problem to her supervisor and was allowedto return to first shift Horst was asked by Kaley in June1980 if she wanted to move to second shift and she toldhim that she could not because of her son's basketballpractice Thus, prior to August 25, both women hadclearly indicated to supervision that they did not wish towork on the second shift 41 Finally, why did McNelisgive explicit instructions to Kaley to tell the employeesthat failure to move to second shift would result in theirtermination? It was as though he anticipated the refusalor such instructions would have been superfluous It ap-pears that this was McNelis' way of terminating the em-ployees, considering the fact that he had previous knowl-edge of their dislike for or inability to move to secondshift Even though the two women were to continueworking until August 29, McNelis had resignation lettersprepared on August 26 and on August 27 handed the let-ters to the employees concerned The speed with whichhe delivered those letters makes it appear as though hewas afraid the women would reconsider and agree to theswitch When McNelis learned that Horst reconsideredand agreed to transfer on the afternoon of August 26, hetold Kaley that the paperwork on her resignation alreadyhad been completed or, in effect, it was too late The pa-perwork consisted of a notice to Respondent's Californiaoffice but McNelis admitted that at the time he decidedHorst would not be permitted to transfer he did notknow if this notice had been sent out I therefore con-clude there was no apparent reason for McNelis' refusalto allow Horst to transfer other than a desire to removeanother union supporter from the plant The differencebetween the manner in which Respondent treated Geigerduring the fall of 1979 and the manner in which it treat-ed her during the fall of 1980 concerning transfers alsoindicates that the transfer requirement was designed toprovide Respondent with an opportunity to terminateher In the fall of 1979 Geiger told Respondent she couldnot work second shift and she was allowed to return tofirst shift In the fall of 1980 Geiger said she could notwork second shift and was immediately terminated 4241 Neither was then confronted with an ultimatum to transfer or befired42 All five of the employees asked to transfer to second shfit immechately following the election were told that the failure to accept wouldresult in termination McNelis admitted that he did not know of anyother occasion on which similar statements were made to employeesasked by Respondent to switch shifts That shows that their transferswhich followed the election were different from other requests to moveto a different shift and were designed to remove prounion employeesfrom Respondent s work force 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent argues that by refusing to accept the trans-fer, Geiger and Horst voluntarily terminated their em-ployment The evidence shows, however, that Geigerwas asked to transfer because Respondent hoped shewould not accept and could be terminated Her termina-tion is therefore a constructive discharge On the otherhand, Respondent's refusal to allow Horst to transferprecludes it from arguing that she voluntarily terminatedher employment Horst was, without question, dis-charged by RespondentStella Reese and Melinda Wilkin were working on thesecond shift at the time Horst and Geiger were asked totransfer Both women had considerable experience in thesoup room, and they had operated it on the second shiftin June and July There appears to be no reasonable busi-ness explanation why Respondent did not assign its expe-rienced soup room operators already on second shift tothe job Reese worked in a soup room almost 2 years andWIlkin for about 3 months in late 1979 and early 1980Reese and Wilkin had as much experience operating thesoup room as Horst and Geiger Reese was washing thewalls and ceiling in the soup room and at one point wasreassigned to scrub graffiti off the plant driveway Thereis a strong inference that Respondent was attempting toforce Horst and Geiger to resign by requiring them totransfer to the soup room, in the absence of a legitimatereason for the requirement I find that the transfer andtermination of Horst and Geiger is a violation of Section8(a)(1) and (3) of the Act10 Joyce WeaverJoyce Weaver worked for Respondent from October13, 1978, to August 29, 1980 She worked on the produc-tion line until June 1980 when she was transferred to thequality control department Her primary duties in thequality control included line checks, cso temps, and gen-eral inspection She was apparently regarded by Re-spondent as a good employee Prior to the election inAugust 1980, there were no quality control employeeson the second shift On August 25, 1980, Quality ControlSupervisor Ken Hess told Weaver and fellow qualitycontrol employee Judy Dings that a second shift wasgoing to be instituted He told them that inasmuch asthey had the least seniority of any of the employees inthe quality control department they were selected for thetransfer He also told them that they would be terminat-ed if they did not move to the second shift Weaver toldHess that she could not transfer because working on thesecond shift would cause problems with her childrenShe told Hess that since she had volunteered to work inquality control she should be allowed to return to pro-duction and continue working on the first shift Hess toldher he would discuss the matter with Fujiwara and getback to herHess discussed Weaver's problem with McNelis who,in turn, had several conversations with her about thetransfer During those conversations Weaver again statedthat she could not transfer because of the effect workingsecond shift would have on her relationship with herchildren McNeils promised to see what he could doabout letting her remain on the first shiftOn August 29, McNeils decided he could not permitWeaver to remain on the first shift and told her shewould be terminated for failing to transfer He also saidthat she had been a good worker but there was "nothinghe could do but let her go" Later that day Lucretia Rit-chey gave Weaver a letter stating that she had voluntari-ly terminated her employment by refusing to move tothe second shift Weaver's last day of work was August29As for union activities, Weaver signed an authorizationcard almost as soon as the organizational campaign start-ed She signed it on March 6, 1980, and attended a unionmeeting on April 14On two occasions during the weeks preceding theelection, Weaver made statements in the presence of su-pervisors disclosing her support for the Union About 2weeks before the election she told a group which includ-ed Supervisor Bonnie Wettig that she thought a unionmight be a good idea for job security A week after thatshe made a similar statement to a group of employeeswhich included Supervisor Janet Myers Considering Re-spondent's campaign to find out which employees sup-ported the Union, the comments in the presence ofWettig and Myers certainly informed Respondent thatWeaver supported the UnionThat Weaver could not transfer to second shift wasknown to Respondent At the time she was hired in Oc-tober 1978 she had a conversation with Ritchey andJohn Duresky about which shift she would work and shetold them she could only work day shift As in the casesdiscussed above, Supervisor Hess told Weaver that shewould be terminated if she did not transfer At the time,Respondent knew she could not transfer to second shiftand thus expected to be able to terminate her as a resultThe timing of the transfer also suggests that it was moti-vated by Weaver's support for the Union Weaver wasgiven no notice prior to the election that she might beexpected to move to second shift and Respondent's wit-nesses admitted that it was only after the election that adefinite date for the transfer of quality control employeesto second shift was set It appears that the decision totransfer Weaver was in response to the election resultsMoreover, the transfer occurred the same time as anumber of other acts of discrimination by Respondent,including the illegal attempt to transfer Horst and Geigerto second shift, and their resulting termination It lookslike forcing Weaver to transfer was part of a broad at-tempt by Respondent to retaliate against union support-ers following the election Respondent regarded Weaveras a good employee and it was contrary to its economicinterest to terminate good employees at the start of itsbusy seasonI reject Respondent's contentions that business reasonsforced the attempted transfer of Weaver to night shift Itherefore conclude that Respondent violated Section8(a)(1) and (3) by requiring Weaver to transfer to secondshift and inasmuch as she was terminated as a result ofher failure to make this transfer, the termination is itself aviolation of Section 8(a)(1) and (3) NISSEN FOODS (USA) CO40311 Tammy BakerTammy Baker was employed by Respondent from No-vember 19, 1978, to September 15, 1980 She worked onthe production line and in the quality control depart-ment At the time of her discharge she was working onthe second shift in quality controlThat Baker was one of the leading supporters of theUnion is not in issue She was one of the three employ-ees at the first meeting with Don Klos The early meet-ings between Klos and employees were held at her apart-ment She signed a card at the first meeting, distributedcards to employees, and asked them to attend unionmeetings Baker also acted as a go-between betweenKlos and the employees relating messagesThat Respondent knew of Baker's support for theUnion is also not in issue The union meeting which Su-pervisor Frey attended was held at Baker's apartment inBaker's presence Following the meeting, Frey warnedSherry Douglas that the Company knew she and Bakerwere for the Union and that they had better watch it Onthe day of the election Baker was observed by supervi-sors and other employees standing outside the plant talk-ing to Klos That behavior was reported to McNelis andRitchey Furthermore, Baker was generally known toemployees as a union supporter, and, given Respondent'sextensive efforts to learn the identity of union supporters,there is little doubt it learned about Tammy Baker'sunion activities Certain supervisors, including McNeils,admitted that they knew Baker supported the UnionThe events which led to Baker's termination beganwith the assignment of Baker and Stella Reese to scrubgraffiti off the plant's driveway A few days before therepresentation election, the words "Nissen Sucks" werespray-painted on the driveway leading to the plant Su-pervisor Robert Kaley testified that he intended to imme-diately spray black paint over those words to obliteratethem However, McNeils told him not to do that In-stead, on the evening of August 25, union election ob-server Stella Reese was assigned by Supervisor Frey toremove the words from the driveway She was given abucket of paint thinner and several scrub brushes andtold to scrub the paint off In carrying out the assign-ment she knelt in the driveway by herself attempting toscrub the words off the driveway from about 5 30 untilafter 8 p m Her efforts were to no avail Shortly after 8p m Frey took her off the job because it was darkReese was not assigned to scrub the driveway againafter August 25 Respondent admitted that it assignedher to do this job because she had acted as the Union'sobserver in the election As Plant Manager Fujiwara ex-plained, the Company had suspected that union support-ers were responsible for the graffiti and "if they wrote it,they must erase it"On the following day, McNelis instructed Kaley toassign Tammy Baker to scrub the words off the drive-way Baker was working as a packer on the productionline at the time She was relieved of this assignment andescorted to the boiler room by Maintenance SupervisorEugene Marzock After Marzock gave her the assign-ment Baker asked if she could see Supervisor KaleyMarzock assented and Baker returned to the productionline and spoke to Kaley She asked him why she wasbeing assigned to sdrub the driveway when there weresix other employees who were then on the productionline and had nothing to do Kaley gave no explanationfor his selection but asked if she was refusing to do thejob Baker said she was not, and then was taken by Mar-zock to the drivewayMarzock, after setting up two warning signs on thedriveway and pouring some paint thinner in the bucket,said, "I guess you just scrub it off" Baker began toscrub About 10 minutes later Kaley came out and toldBaker that the signs kept falling down and the job wastoo dangerous According to Kaley he was worried thata truck might overlook the signs and run over BakerBaker was also worried that she might be hit by a truckBaker then returned to the production linePlant Manager Fujiwara's admission that Respondentwished to force union supporters to remove the sign, to-gether with Respondent's knowledge of Baker's unionactivities, reveals that Baker was selected to scrub thedriveway because she was a leading union supporterEven though Fujiwara testified that Baker was assignedto the job because at the time she was not involved inproduction, Kaley's testimony is in direct contradictionto Fujiwara's Kaley testified that she was working onthe production line before being given the assignmentKaley claimed that McNelis told him that sometime afterthe incident that Baker had been selected because Reeseaccused Baker of painting the sign Reese denied makingsuch a statement but McNelis was not asked to confirmKaley's testimony I do not place any weight on Kaley'shearsay testimony concerning the reasons for McNelis'selection of Baker I find that both Baker and Reesewere assigned to scrub the graffiti because they wereunion supporters I find that the assignment was not onlymore arduous than their regular assignment but was de-meaning and dangerous In addition, it pointed the fingerof accusation at them without any evidence that theywere the guilty ones I find that Respondent violated theAct by assigning those particular employees to performthat undesirable work because of their union activity Re-public Die & Tool Go, 252 NLRB 654 (1980), GeneralWarehouse Corp, 247 NLRB 1073 (1980)a Baker's August 27 written warningOn the morning of August 27 Baker asked Acting Su-pervisor Carol McVey for a second relief, to go to thebathroom McVey responded that Baker would have tolimit her relief Baker replied that she had been in painfor an hour and a half and had to go to the bathroomMcVey told her to calm down and said she could go tothe bathroom but would have to limit her time McVeythen arranged a relief person for Baker and permittedher to go to the bathroom Baker did not raise her voiceduring this conversation with McVey, according toBaker's testimony McVey was not called by Respondentas a witness even though at the time of the hearing shewas still employed by Respondent Inasmuch as Baker'stestimony is the only direct evidence regarding the inci-dent which led to the warning, I credit it whenever itconflicts with the hearsay testimony given by Respond-ent's other witnesses concerning who said what and at 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat volume When Baker returned from the bathroomshe noticed McVey talking to Kaley Shortly after thatKaley called Baker into the supervisor's office and gaveher a written warning for insubordination Baker refusedto sign the warning, saying that the entire incident result-ed from a "lack of communication " 'There was no evidence that Baker's behavior disruptedproduction in any way and there appeared to be no busi-ness reason for the issuing of a written warning to Bakerfor that incident Moreover, Respondent condoned con-duct far more insubordinate than the alleged raising ofBaker's voice in the conversation with Acting SupervisorMcVey 43 The incident is similar to the incident involv-ing Baker in the fall of 1979 Baker asked to be removedfrom a job known as the ejector job Lucretia Ritcheyoffered her a transfer For some unexplained reason,Baker became very upset at the offer and said that shewould quit rather than accept the job offered by Rit-chey Baker was eventually persuaded to accept thetransfer but no disciplinary action resulted from her out-burst Respondent's failure to discipline Baker for the1979 incident reveals that Respondent normally did notpunish minor outbursts by employees by issuing themwritten warnings Therefore, it is reasonable to concludethat Baker's conduct on August 27 was not the truereason for the issuance of a written warningBaker's many union activities, Respondent's unionanimus and the issuing of the warnings shortly after theUnion's Strong showing in the election and on the dayafter Baker was discriminatorily assigned to scrub thedriveway, all point to the fact that the warning was mo-tivated by Baker's support for the Union As pointed outpreviously, Baker's behavior was similar to that prior toher union activities and was then condoned by Respond-ent I find that the August 27 warning is a violation ofSection 8(a)(1) and (3) of the Actb Baker's transfer to second shiftOn September 5, Baker was informed by SupervisorKaley that she was being transferred to the quality con-trol department on second shift (following Joyce Wea-ver's termination) Baker was working on the productionline on first shift prior to the transfer Kaley told Bakerthat Quality Control Supervisor Hess wanted the rejectwork done before the end of second shift and had select-ed Baker to perfrom this job because she had the mostexperience doing it Baker accepted the transfer andbegan working second shift on the following day Shecontinued to work on second shift until September 15As previously stated, Baker was one of the leadingunion adherents in the plant, and Respondent knew itRespondent previously discriminated against Baker be-cause of her support for the Union by assigning her toscrub the graffiti from the driveway and by issuing awritten warning to her for insubordination, unjustifiablyThe timing of the transfer,44 occurring just after the43 See discussion of James Timmins and Carol Hess44 Inasmuch as very few employees accepted Respondent s request forvolunteers to move to second shift apparently second shift was regardedas an undesirable assignmentelection and without pnor notice, and the termination ofthree other union supporters, in connection with dis-criminatory transfers to second shift, reveal Respondent'soverall design In addition, there was no apparent busi-ness justification for the decision to have the reject workdone on second shift The information obtained throughthat job could not be used until the following dayanyway, and the job had previously been done on firstshift Respondent's failure to replace Baker on secondshift and the return of the job to first shift about a monthafter her departure confirmed the fact that there was noneed to have it done on second shift Also, the differentreasons given for selecting Weaver and Baker to transferreveal that they were both selected because of theirunion support and not for the reasons given by Respond-ent I find that Baker's transfer violated Section 8(a)(1)and (3) of the Act 45c Baker's assignment to different hours from othersecond-shift employeesBecause she had no driver's license, Baker dependedon other employees for transportation Respondent wasaware of that as revealed when, on a past occasion,Baker was injured at work and had to go to the hospitalLucretia Ritchey asked Baker if she could drive to thehospital and Baker told her she did not have a licenseOn September 5, Kaley told Baker that when shemoved to second shift she would be starting and stop-ping work an hour later than the other employees on theshift to allow her to complete all the reject work by theend of the night After one night of 5 15 p m to 130a m (others 4 15 p m to 12 30 a m) Hess changedBaker's hours so that she started and stopped 30 minutesafter the other employees Because of her unusual hours,Baker was unable to ride to work with other employeesworking second shift Her roommate, Sherry Douglas, atinconvenience to herself, took Baker to and from workAt some point after Baker was assigned these hours, Su-pervisor Hess asked her how she was getting to workand she responded, "Sherry"Baker was scheduled to begin work at 4 45 p m, onthe afternoon of September 15 Shortly before her shiftstarted she called the plant and talked to Ken Hess Shetold Hess that she was going to quit, and explained thatshe could not "take the stress and the harassment theyare giving me for being for the union" Baker found an-other job On September 16, McNelis sent Baker a letterconfirming the "resignation" The assignment to scrubthe driveway, the issuance to her of an illegal writtenwarning, the transfer to night shift, and the requirementthat she work different hours, making it difficult for herto get to work, all point to a campaign of discriminationagainst Baker for being the leading union supporterThere is no other conclusion to be drawn from the evi-45 Baker was not working in quality control at the time she was transferred to second shift At the time Baker and Weaver were transferred,the reject job was being done on first shift by Chns Ort It appears thatOil would have been the logical person to move to second shift to do thejob But the record contains no explanation for Respondent s failure totransfer her But Oil did testify that she was not an active union supporter NISSEN FOODS (USA) CO405dence which indicates that Respondent intended to causethat result Assigning Baker to hours different from theothers, when it knew that she had to ride with other em-ployees to get to work, serves no legitimate business pur-pose The purpose was to force her to quit I find thatRespondent intended that Baker resign I considerBaker's resignation to be a constructive discharge causedby Respondent's illegal conduct It is a violation of Sec-tion 8(a)(1) and (3) of the Act C Markus Hardware, 243NLRB 903 (1979), Forest Park Ambulance Service, 206NLRB 550 (1973)12 Helen Kreider and Michael StaufferHelen Kreider and Michael Stauffer were hired by Re-spondent in October 1978 and January 1979, respective-ly Stauffer worked in the warehouse throughout his em-ployment with Respondent Kreider worked on the pro-duction line until September 1979, when she went onmedical leave When she returned from medical leave inMay 1980, she was also assigned to work in the ware-house Stauffer was regarded by Respondent as an excel-lent employee and, in December 1979, he received anaward as one of the "Employees of the Year"In June 1980, there were six employees working in Re-spondent's warehouse Kreider, Stauffer, and TimothyBuckius worked with Supervisor William Harry on dayshift Charles Myers and Karen Lease worked on secondshift In July 1980, Harry resigned and was replaced aswarehouse supervisor by Myers At the time Myersmoved to first shift Karen Lease was terminated by Re-spondent on August 25, thus leaving two vacancies onsecond shift in the warehouse Hugh McNelis admittedthat Respondent intended to hire from the outside twopersons to fill those vacanciesIt is noted that Respondent filled vacancies on secondshift in the warehouse by hiring from the outside on twoprevious occasions In the fall of 1979, it filled two open-ings by hiring Myers and Michael Lyons to work onsecond shift In June 1980, Lease volunteered to transferfrom first-shift quality control department and work onthe second shift in the warehouse She was trained forthe warehouse on first shift for 1 week and then movedto the second While she was being trained, Kreider andStauffer alternated working on second shift in the ware-house There is no evidence that, at any time before Sep-tember 1980, Respondent permanently transferred invol-untarily a day-shift warehouse employee to fill a vacancyon the night shiftOn September 2, Myers asked Buckius if he wouldwork on the second shift, Buckius declined the offerMyers then informed Kreider and Stauffer that theywere going to be transferred to the second shift andwould be terminated if they did not accept the transferStauffer asked if the transfer would be temporary andMyers explained that one person would be permanentlytransferred and the other would probably be returned tothe first shift when new employees had been trained Hesaid he could not guarantee that Stauffer would be re-turned to the first shift Stauffer then said that he wouldtransfer temporarily but not permanently Kreider toldMyers that she expected to have trouble getting someoneto stay with her children during the day and did notknow if she could transfer Myers told Kreider andStauffer that they had until the following day to decidewhether they would transferOn the following day, Myers again talked to Kreiderand Stauffer Kreider informed him that she needed moretime to find a babysitter and could not tell him if shewould transfer Myers told her he would have to assumeshe was not going to transfer and that she would be ter-minated on September 5 Stauffer again said that hewould transfer temporarily but not permanently He wastold that he also would be terminated as of September 5Later that day, Stauffer was given a letter stating thathe had resigned by not transferring to the second shiftKreider was fired for other reasons on September 3Stauffer continued to work until September 5 when hewas terminatedKreider and Stauffer both supported the Union Theysigned cards and Kreider attended union meetings InMarch 1980, Stauffer distributed authorization cards toother employees in the warehouse One of the employeeswho took a card from Stauffer was Myers, who at thetime was not a supervisor Shortly after the election,Kreider wore a "VOTE YES" button in the plant andwas observed wearing it by Myers Myers, who was asupervisor at that time, reacted by laughing and shakinghis headInasmuch as Stauffer distributed an authorization cardto Supervisor Myers, albeit he was not a supervisor atthe time, this fact establishes Respondent's knowledge ofStauffer's support for the Union Myers' observation ofKreider wearing a "VOTE YES" button also establishesRespondent's knowledge of her support for the UnionIn addition, Kreider was selected to attend the August20 meeting with Howard Wang McNelis told the em-ployees who attended that meeting that they had beenselected because he regarded them as the leading unionsupporters in the plant I therefore conclude that Re-spondent knew at the time of the order to transfer to thesecond shift that both Kreider and Stauffer supported theUnionI find that the order to transfer to a less desirable shiftbecause of the employees' union activities is a violationof the Act The termination which resulted from such adiscriminatory transfer is also a violation In sum, I findthat the circumstances surrounding the transfer indicatethat they were motivated by Respondent's knowledgethat Kreider and Stauffer were supporters of the UnionThe timing of the requirements to transfer suggeststhat they were motivated by this knowledge The trans-fers occurred at the same time as a number of other dis-criminatory actions against employees, including Re-spondent's termination of Helen Horst, Brenda Geiger,and Joyce Weaver, only a week earlier, also by requiringthem to transfer to the second shiftAgain, the announcements of the transfers with an ulti-matum that if they did not transfer they would be termi-nated reveal that Respondent expected the employees tobe unwilling or unable to transfer and used the transferas the vehicle for their terminationsFurthermore, the fact that past practice shows thatRespondent filled vacancies on the second shift by either 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDhiring new employees or obtaining volunteers from otherdepartments exposes Respondent's motive, getting rid ofthe union supporters.In conclusion, Kreider and Stauffer's union activities;Respondent's knowledge of those union activities andunion animus; the timing of the transfers and the factthat Respondent deviated from the way in which it hadpreviously filled second-shift warehouse vacancies com-bine to make a prima facie case.That Respondent had two vacancies on second shift isnot in issue. However, there is no apparent businessreason to order a permanent transfer of Kreider andStauffer to fill those openings. I find that in all the cir-cumstances Stauffer's termination was a violation of Sec-tion 8(a)(1) and (3) of the Act.Kreider's Written Warning and DischargeRespondent's policy was to require production em-ployees to wear blue T-shirts containing a "NissenFoods" insignia. On August 18, Kreider approachedJanet Myers who was wearing a T-shirt with the inscrip-tion, "All The Way With Hana" and told her that shehad "probably heard it 100 times that day, but that shewas out of uniform" Myers laughed and agreed, statingthat there was "an exception to every rule and I'm theexception."Later that day Myers stopped Kreider in the ware-house and handed her a written warning for disrespect toa supervisor. Kreider asked why she was being warned,and Myers told her that the warning was a result of theconversation about the T-shirt. Kreider complained thatshe had not been disrespectful, to which Myers simplyresponded that she had been "told to write me up." Ifind that Kreider's comment and Myers' reaction to it re-veals that both considered the remark as humorous orjoking and not disrespectful. However, considering Re-spondent's knowledge of Kreider's support for the Unionand its union animus I conclude that the warning wasissued because of Kreider's support for the Union andnot because she was disrespectful to her supervisor. Andconsidering the gross insubordination of other employeeswhich Respondent condoned in the past, I do not believethat Respondent would have issued the written warningabsent Kreider's support for the Union. I find the warn-ing to be a violation of Section 8(a)(1) and (3) of theAct.As previously stated Charles Myers told Kreider thatshe would have to transfer to the second shift or be ter-minated if she refused. Kreider attempted to find some-one to watch her children and, when she was unable tolocate anyone, she became upset over what she regardedas an effort by Respondent to terminate her because ofher support for the Union. She sat down and wrote apoem praising the Union and stating in effect that theemployees who had been illegally discharged wouldeventually be rehired. Tammy Baker and Sherry Doug-las were in Kreider's apartment at the time she wrote thepoem, and she showed it to them. She then placed thepoem in the rear pocket of her pants.Kreider wore those pants to work on the followingday. Also in the same rear pocket was a pack of ciga-rettes. Sometime during that morning, she showed thepoem to fellow employee Tim Buckius. She testified cre-dibly that she did not show the poem to any other em-ployees and that she did not intend it to be seen by anysupervisor or member of management. Sometime aftershe showed the poem to Buckius, Kreider met withMyers to discuss her transfer. The meeting concludedwith Myers telling Kreider that she would be terminatedon September 5. Kreider then requested a meeting withMcNelis, and she and McNelis met and discussed thetransfer. McNelis told her during that meeting that shewould be terminated. As Kreider left McNelis' office shereached into her pocket and removed her cigarettes. Asshe did that, the poem accidentally fell to the floor with-out Kreider's knowledge.McNelis picked up the poem and read it. He immedi-ately took it to Fujiwara who also read it and then re-quested McNelis to terminate Kreider. McNelis hadMyers bring Kreider back into his office and, after shereturned, he asked if she had written a poem Kreider ad-mitted writing it and McNelis told her that she wasbeing terminated immediately. Approximately a weekafter her termination, McNelis sent Kreider a letter stat-ing that she had been terminated because the poem con-tained "written prejudicial statements by you in refer-ence to the Japanese people." The decision to terminateKreider as of September 5, as in the case of Stauffer, hadalready been made and communicated, the reason beingthe refusal to transfer to second shift. Fujiwara's ordersto terminate her immediately merely moved up the ter-mination date to September 3.I find that, as in the case of Stauffer, Respondent vio-lated Section 8(a)(1) and (3) by terminating HelenKreider.13. Judith NevensJudith Nevens was employed by Respondent fromAugust 6, 1979, to September 15, 1980. She worked onthe production line and, at the time of her termination,she was working on second shift as a soup adder and in-spector. Her supervisor was Fred Frey.Before the August 1980 election, Nevens had receivedonly one written warning, in June 1980, for failing toperform an assigned work task. The legality of thatwarning is not in dispute. After the election, Nevens re-ceived two additional written warnings, on August 25and September 15. She was terminated on September 15because she had received three written warnings within a1-year period. The General Counsel contends that thelast two warnings were issued because of Nevens' sup-port for the Union.In early March 1980, Tammy Baker asked Nevens toattend a meeting with Union Representative Klos.Nevens attended meetings with Klos on March 12 and24 at Baker's apartment. Nevens attended a number ofother meetings at a labor hall in Lancaster after March24 and she signed a union authorization card at theMarch 24 meeting. Nevens gave Supervisor Fred Frey aride to the March 24 meeting.That Respondent was aware of Nevens' support forthe Union is not in doubt inasmuch as Fred Frey becamea supervisor after that time and both Frey and Charles NISSEN FOODS (USA) CO407Myers asked Nevens whether she supported the Union.She told them that she did. Hugh McNeils testified thathe believed her to be a supporter of the Union.Besides the fact that both the August 25 and Septem-ber 15 warnings occurred shortly after the representationelection, they occurred during the period when Re-spondent terminated a number of other union supporters.That, along with Respondent's knowledge of Nevens'support for the Union and its union animus, establishes aprima facie case and thus the burden of proof shifts toRespondent to establish that the warnings would havebeen issued and Nevens would have been terminatedeven if she had not engaged in union activity.Nevens' August 25 written warning was ordered byPlant Manager Fujiwara who testified that on August 25he stopped in the production area to observe the assem-bly line. When Nevens noticed him watching he said shestopped work and sneered at him and then picked up ablock of noodles, broke it in half, and attempted to si-multaneously stuff both halves into her mouth. Fujiwarawas enraged by this behavior and immediately went tohis office and ordered McNelis to issue a warning to her.Nevens denied that she engaged in the behavior de-scribed by Fujiwara. Why Fujiwara did not say anythingto Nevens at the time he had allegedly observed her"outrageous" behavior is difficult to understand. If hehad actually witnessed such a provocative action by anemployee it is reasonable to suppose that he would havespoken to her about it immediately. Second, Fujiwaradid not say anything to McNelis about the mouth-stuff-ing behavior. He merely told McNelis that Nevens waseating noodles and should be warned. If Fujiwara hadactually witnessed the bizarre behavior which he attrib-uted to Nevens, the chances are he would have men-tioned it to McNelis. His failure to tell McNelis about it,considering his "rage" when he saw it, casts doubt onFujiwara's credibility.Nevens admitted that on August 25 she ate pieces ofnoodles while working and apparently Plant ManagerFujiwara noticed her doing this and immediately in-structed McNelis to issue her a warning for eating noo-dles on the production line. McNelis instructed Frey tohand the written warning to Nevens. When she receivedthe warning, Nevens explained that Supervisor JanetMyers had told her that she could eat the pieces of noo-dles.46 Although Frey said he would look into thematter, the warning was not rescinded.Pieces of noodles occasionally break off the cakes andcollect on the sides of the conveyor belt which carry thecakes through the production process. Prior to August25 many employees and supervisors frequently ate thosepieces of noodles while they worked. Although supervi-sors were aware that employees ate the pieces of noodlesand employees watched supervisors eating noodle chipsnobody other than Nevens has ever been issued a writtenwarning for doing this. Therefore, considering the cir-cumstances above, it appears that Nevens was treated46 Although Janet Myers appeared as a witness for Respondent, shewas not asked whether she had told Nevens she was allowed to eat noo-dles An inference is raised that Respondent's failure to question her onthis point means her testimony would have been unfavorable to Respond-entdisparately for being the only one being disciplined foran infraction that was committed by almost every otheremployee in the plant, including supervision, with theknowledge of management. I therefore find that Nevens'August 25 warning violated Section 8(a)(1) and (3) of theAct.47 Janet Myers admitted that, during the summer of1980, John Duresky informed her that he had observedan employee under her supervision stuffing an entireblock of noodles into her mouth. Myers asked the em-ployee not to repeat that behavior, but no written warn-ing was issued Thus, at least one other employee en-gaged in behavior similar to that attributed to Nevensand was not issued a written warning.The September 15 Warning and Nevens'TerminationThe September 15 warning states in part that it wasissued because on September 12 Nevens was "jumpingup and down and acting in a questionable and unusualmanner" during working time. Supervisor Fred Frey tes-tified that, after lunch on that date, the production linewas shut down due to a malfunction. While it was shutdown, he observed Nevens doing "jumping jacks, rant-ing and raving and carrying on." Frey said he was 80feet from Nevens when he noticed this behavior andcould clearly hear her yelling. He said he observed herfor about 30 seconds and then instructed floor monitorKim Robertson to halt the disturbance. Frey said that anumber of other employees were also watching Nevens'bizarre behavior.After the line began operating, Frey contacted McNe-lis and asked what should be done about Nevens. McNe-ils instructed him to send her home and he did Septem-ber 12 was a Friday and on the following Monday, Sep-tember 15, Frey issued Nevens the written warning men-tioned above. Because it was her third warning, it result-ed in her termination.Based on Frey's description of Nevens' behavior, ap-parently most of the employees who were working onthe evening of September 12 saw and heard her. Despitethat fact, Respondent did not call any witnesses to cor-roborate Frey's version of the incident. Nevens deniedthat she had been doing jumping jacks and screaming.She testified that during the lunch break she and herfriends learned that three newly hired employees had re-signed. They found this amusing, and as they walkedinto the production area following lunch, they werelaughing and talking. Nevens admitted that she skipped47 Another reason for not crediting Fupwara in that connection is,dunng his testimony concerning Tammy Baker's September 10, 1980transfer to the second shift, he was asked why an employee named ChrisOrt had not been transferred instead of Baker Fupwara testified that shewas not transferred because she had resigned pnor to Baker's transferHowever, Respondent's own records indicate that Ort did not resignbefore the transfer. Ort testified that she was employed by Respondentuntil November 1980 Fupwara's testimony about Ort's resignation was afabricationAnother example of Fupwara's looseness with the facts occurredduring his testimony concerning the assignment of Baker to scrub theplant driveway. According to Fupwara, Baker was assigned to this jobbecause at the time she was not working on the production line. Howev-er, both Baker and Supervisor Robert Kaley testified that she had beenworking on the production line at the time of the assignment 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDor jumped for a few seconds as they came into the pro-duction area. She then returned to her work station andstarted to perform her duties.Four other employees who worked on the night shifton September 12 testified concerning this incident. Nonerecalled Nevens either doing jumping jacks or scream-ing. One witness, Stella Reese, was with Nevens whenshe returned from lunch. Reese testified that Nevens waslaughing and "carrying on." She said, however, thatNevens was not talking any louder than any other em-ployee and that she did not see Nevens jumping up anddown. The four witnesses largely corroborated Nevens'version of what had occurred and controverted the testi-mony of Supervisor Fred Frey. Three of the four wit-nesses, Janet Coldren, Linda Stark, and Debra Mussel-man, had no financial interest in the case and thereforehad no reason to testify falsely. I credit the testimony ofNevens and the four witnesses and do not credit the tes-timony of Fred Frey. I therefore conclude that Nevensdid not engage in the behavior upon which the warningis based. I consider the reason given by Respondent isnot the real reason for her discharge. Considering all thecircumstances in this case and the timing of the dis-charge, I conclude that the termination was for Nevens'union activity and therefore was in violation of Section8(a)(1) and (3) of the Act. First National Bank of Pueblo,240 NLRB 184, 185 (1979). I consider the two warningsalso to be violations of Section 8(a)(1) and (3).14. Stella "Bonnie" ReeseStella Reese worked for Respondent from October 13,1978, until October 13, 1980. She worked in the plantsoup room throughout most of her employment. Reese isone of the leading supporters of the Union in the plant.She attended a number of meetings with union represent-atives, signed an authorization card at the April 14 meet-ing, and distributed authorization cards to a number ofother employees.Before going on medical leave from late June untilAugust 14, 1980, Reese worked in the soup room on thesecond shift under the supervision of Al Mario. On herreturn from medical leave, she was again assigned tosecond shift but under the supervision of Fred Frey.Reese served as the union observer in the August 21election. Before the election she had received no writtenwarnings. On August 21, following the election, Freytold Reese, "I know you're for the Union, your work hasbeen slow back here, you had better watch yourself andpick it up."48 Later in the week following the election,Frey told employee Debra Musselman that he "couldn'tunderstand why people voted for the union . . and afew people had better watch their step or they weregoing to be out of the door, especially Bonnie Reese."Between August 25 and October 11, Respondentissued four written warnings to Reese. Three of thewarnings were initialed by Frey and, just before heissued the last of the warnings, Frey told Reese that shehad "placed her job on the line" the day she sat in on48 I have previously found that Respondent violated Sec 8(a)(1) and(3) of the Act by assigning Reese to scrub graffiti off the plant dnvewayadmittedly because she served as the Union's observer.the election. On October 13 Reese was discharged be-cause she had received three written warnings within a1-year period.The fact that Respondent had taken no disciplinaryaction against Reese before the election and, within ashort period after the election, issued four written warn-ings to her and had taken other personnel actions causesRespondent's reasons for Reese's termination to be sus-pect.a. Reese's first warning (August 25)Reese received her first warning on August 25. Thatwarning was issued because she failed to punch in on theday of the election. On that day Reese was scheduled towork from 4:15 p.m. until 12:30 a.m. The election oc-curred from 3 to 5 p.m. Thus, Reese was acting as anobserver at the time that she normally would havepunched in. She could not punch in before the electionbecause Respondent had a rule which prohibits employ-ees from punching in more than 15 minutes prior to thestart of a shift." Following the election, Reese ap-proached Production Supervisor Kaley and told him thatshe had not punched in. Kaley told her he would "takecare of it." Later in the evening, Reese told Frey thatshe had not punched in. Frey told her it was "okay" andshe "was just to punch out." Notwithstanding, onAugust 25 Frey gave Reese a written warning for notclocking in on the day of the election. Reese explainedwhy she had not punched in and said that she hadspoken to Kaley about it but Frey simply told her shewould have to sign the warning. Reese refused to doso.8•b. The September 10 warningWhen Reese returned from medical leave on August14, the soup room was not in operation. She was as-signed a job of cleaning the soup room from August 14until the first week in September. She was then placedon the production line and given the job of noodle ar-ranging. After being on this job a few days she was as-signed to work as the ejector. She worked at the ejectorposition for about 6 days.8' The ejector is required tostand by an assembly line on which cups of noodles pass.She checks the lids of the cups with her thumb to makesure they are properly sealed. Cups which are not prop-erly sealed must be ejected and replaced with good cups.Simultaneously the ejector must attempt to catch excesscups which are coming out of an overflow shoot. Thosecups are placed in a box and used as replacements for48 Respondent ultimately decided not to count that written warningagainst Reese although she was not Informed of this decision until Octo-ber 6.88 Reese received her third written warning on October 6. When shewas handed that warning she asked Frey if she was going to be fired forreceiving three warnings and Frey told her that the Company had"dropped" the August 25 warning81 Frey testified that Reese worked at noodle arranging for 2 to 3weeks before being assigned to the ejector job and worked as an ejectorfor 2 to 3 weeks before receiving her September 10 warning In view ofFrey's tendency to support Respondent at the expense of not telling thetruth while testifying, and his propensity to exaggerate, I resolve the con-flict of testimony m favor of Reese. NISSEN FOODS (USA) CO409those which are ejected or not properly sealed One ejec-tor works on each assembly lineA number of employees who performed the ejectorjob testified that they were unable to catch all of theoverflow cups and that their supervisors were aware ofthe problem They also reported that they were notissued written warnings because of their inability tocatch all the cups Floor monitor Janet Myers concededthat most employees who performed the job had difficul-ty catching all the cups when they first started on thejob Myers testified, however, that she had never issuedemployees written warnings as a result of their perform-ance as ejectorsAs would be expected, Reese, because of the shorttime in that position, had difficulty catching all of theoverflow cups Kim Robertson and Frey each spoke toher on one or two occasions about her difficulties withthis part of the job 52 Robertson instructed Class-C em-ployee Linda Stark to watch Reese and if Reese droppedany cups to report to Robertson Stark testified that thiswas the only occasion in which a supervisor instructedher to watch a particular employee for possible rule in-fractions On September 10, Frey issued Reese a writtenwarning for failing to catch all of the overflow cupsWhen she received the warning, Reese explained that itwas difficult for her to check the lids and catch all thecups at the same timeThe same day that Reese received the written warningfor not catching all the cups employee Elizabeth Moralesalso received a written warning However, the record in-dicates that in the past other employees had not receivedwritten warnings for the same infractions Therefore, thewarning to Morales appears to have been issued to addlegitimacy to the disciplinary action taken against ReeseThe problem with catching all the cups was particular-ly prevalent among employees such as Reese who hadJust started on that job Respondent does not adequatelyexplain why Reese was warned for not catching all thecups when other similarly situated employees were notThe disparate treatment given Reese strengthens the in-ference that she was issued the warning because of hersupport for the Union I find the September 10 warningto be in violation of Section 8(a)(1) and (3) of the Actc The October 6 warningOn September 29 Reese was placed back in the souproom Jody Waltman, an employee with no soup roomexperience, was assigned to work with Reese Reese andWaltman were required to work a considerable amountof overtime, including Saturdays Saturday, October 4,Reese, Waltman, and Frey worked from 4 15 p m to12 30 a m They were the only employees in the plantShortly before the end of the dinner break on October4, Reese left the cafeteria and went to the bathroom 5352 Frey testified that he spoke to Reese on four or five occasions aboutthis problem and that Robertson spoke to her on a daily basis Again, Ibelieve that Frey was exaggerating I resolve the conflict against him43 Reese explained that the tnp was necessary because she was menstruating at the timeJust as she was leaving the bathroom, the bell ending thedinner break rang and Reese began to run back to herwork station Frey noticed Reese and told her to takeher time Reese was less than 1 minute late returning toher work stationAccording to Reese, Frey did not make any furthercomments to her on October 4 about returning late fromlunch Frey, on the other hand, claimed that on October4 he asked Reese why she had been late and he receivedno explanation First he testified that during dinner onOctober 4 he and Reese discussed a newspaper articleabout the unfair labor practice charges in the instantcase When confronted with the fact that the article wasnot written until October 11, Frey claimed that they haddiscussed a different article Finally, he admitted that nodiscussion of a newspaper article occurred on October 4In view of Frey's unsure and contradictory testimony asto what occurred on October, 4, because of his poormemory and his (already discussed) tendency to exagger-ate to make Respondent look good, I do not credit FreyOn October 6, Frey called Reese into his office andissued a written reprimand to her for being late returningfrom lunch on October 4 Reese explained why it wasnecessary for her to go to the bathroom when she didbut Frey disregarded the explanation Reese also toldFrey that this was her third warning and asked if shewas going to be fired Frey told her that the warningwhich she received on August 25 was not going to becounted against her and she was not going to be dis-charged at that timeThe evidence shows that some employees returned latefrom lunch without comment from the supervisors whoobserved them Others testified that they were verballywarned for being late In evidence are seyeral memos tothe file from supervisors which indicate that verbalwarnings were given for this infraction The record alsocontains several written warnings issued to employeeswho returned late from their lunch break Hugh McNelistestified that the normal practice was to verbally warnemployees for the first offense followed by issuing , awritten warning thereafter At least one counselingmemo indicates that verbal warnings were normallyissued before issuing a written warning Frey evidentlywas aware of this practice inasmuch as his name appearson one of the verbal warnings introduced at the hearingThere is no evidence that Reese had been given aprior verbal warning for returning late from lunch beforeOctober 4 She testified that on two occasions in 1979she was late returning from lunch and that on one of theoccasions Robert Kaley made a joking comment to herabout it She said, however, that she did not considerKaley's comment to be a verbal warning Apparently,Kaley did not consider it to be a verbal warning becauseno memo to file or counseling memo indicating that hegave her such a verbal warning is in the record Thus,since there was no record of Kaley having given Reese averbal warning, if indeed he had, there is no way thatFrey would have known of it As far as Frey was con-cerned, the October 4 incident was the first time Reesehad returned late from lunch If Respondent's normalpractice had been followed, Reese would have received 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDa verbal rather than a written warning as a result of herlate return from lunch on October 4.In addition, the circumstances surrounding her latereturn from lunch certainly were mitigating. It was Sat-urday and only three employees were in the plant. Ac-cordingly, there appeared to be little need for strict en-forcement of the plant rules. Reese was less than 1minute late. In addition, having credited Reese and notFrey, his comments to her about taking her time certain-ly misled her into believing that he was excusing her forthe minor infraction. I find Frey's October 4 writtenwarning to Reese to be a violation of Section 8(a)(1) and(3) of the Act.d. The October 11 warning and terminationAs previously stated, Reese was assigned to the •souproom shortly after the plane opened. Normally, two em-ployees are assigned to work in the room. Until May1980, Reese and the other employee operated the ma-chines, made minor repairs, performed paperwork, andcleaned up. Any major repairs were done by meinbers ofthe maintenance department.Beginning May 1980, Respondent started to trainReese to rebuild the burners on the soup machines and toperform other major maintenance work. In June 1980,she was transferred to the second shift and told that shewould be responsible for "complete maintenance" of themachines in the soup room. However, Plant ManagerFujiwara also told her that he intended to transfer main-tenance employee Tom Fritz to the second shift to assisther in making the major repairs. Reese testified thatduring June she called Fritz into the soup room on adaily basis to assist in making repairs. She had not re-ceived any complaints about this. To the contrary, shetestified that during that month Supervisor Al Mario toldher she was doing "a hell of a job" in the soup room.Reese went on medical leave in late June. She re-turned to work in mid-August, but she was not put backin the soup room until September 29. On September 29,she was again assigned to the soup room and made re-sponsible for the maintenance of the soup room ma-chines. She continued to call maintenance employees fre-quently to assist her in repairing the machines but stilldid not receive any complaints about this before October11.Reese testified that on October 10 one of the machinesin the soup room was not properly cutting the souppackets. Maintenance man Carl Whirt tried to fix the ma-chine but the problem recurred on October 11. Reesemade an unsuccessful effort to repair the machine andthen called Supervisor Frey who fixed it. Frey spent ap-proximately 1 hour on October 11 repairing the machine.During the dinner break on October 11, Frey engagedReese in a conversation about the Union. During theconversation Frey told her that she had placed her "jobon the line" by acting as an observer in the election.Shortly after the dinner break ended, Frey called Reeseinto the office and gave her a written warning for notmeeting the job requirements of an A-1 operator. Reeseasked what this meant, and Frey told her that she toooften called maintenance employees into the soup roomto assist with repairs. On October 13, Reese was fired be-cause she had received three written warnings within a1-year period.Frey's explanation for his sudden concern with Reese'sfrequent use of the help of maintenance employees wasthat Reese liad been responsible for repairing the ma-chines for a long enough period and should not haveneeded assistance. He admitted, however, that it mighttake as long as 3 months for an employee to become pro-ficient in making the necessary repairs. Moreover,Fujiwara's 'assignment of Fritz to help Reese for a 2-month period indicated that he expected that it wouldtake her at least that long to learn how to make the nec-essary repairs alone. At the time of the October 11 warn-ing, Reese had been responsible for repairing the ma-chines for less than 2 Months."The testimony of Respondent's witnesses shows thatunder normal circumstances they would not have expect-ed Reese to be able to maintain the machines without as-sistance by October 11 and would not have issued her awritten warning for requiring help. In agreement withthe General Counsel, I believe that the real reason forFrey's sudden decision to warn Reese is revealed by thecomments he made to her at dinner on October 11. Thecomments reveal that Frey was contemplating discharg-ing Reese because of her support for the Union. Accord-ingly, I find that the October 11 warning was issued be-cause of Reese's support for the Union, in violation ofSection 8(a)(1) and (3) of the Act.Having found that all the warnings used to justifyReese's termination were illegally issued and were partof a calculated campaign designed to effect her dis-charge, I further find that the termination of Reese is aviolation of Section 8(a)(1) and (3) of the Act.The complaint also alleges that in September 1980 Re-spondent imposed more rigorous working conditions onReese and Waltman by forcing them to work overtimeto complete their production quota because of Reese'sunion activity. Respondent contends that it did this be-cause of production requirements. The trouble with thatexplanation is that if production requirements forced anincrease in the production of soup packets, Respondentwould have opened its soup room earlier than September29. The soup room was closed by Respondent betweenAugust 7 and September 29. Therefore, I find that therequirement that Reese and Waltman remain until theyfinished their quotas is also a violation of Section 8(a)(1)and (3) of the Act.15. Donna BlountDonna Blount worked for Respondent from October4, 1978, until October 15, 1980. She was a quality controlclerk and, although she spent most of her time working5 4 She began to repair the machines in June and did not work theentire month She did not start repairing them again until September 29,and only 2 weeks had lapsed between September 29 and the October 11warning Therefore, she had only been working with the machines for apenod of about 1-1/2 months at the time she received her October 11warning And the fact that she had been absent and had not worked onthe machine continuously caused her to be rusty when she returned tothe soup room in September. Even Frey admitted that she was rustywhen she returned to the soup room in September NISSEN FOODS (USA) CO411in the office with other clericals, she was eligible to votein the August 1980 electionOn October 15, Donna Blount and two other employ-ees walked into the plant cafeteria Blount asked employ-ee Audrey Grant, whose car was towed from the park-ing lot because it did not have a parking sticker, how hercar was,55 whereupon employee James Rhoades askedBlount what she would do if her car were towed awayBlount jokingly said she "would put a bomb in HughMcNeils' car and blow it up" Everybody in the cafeteriawithin hearing distance laughed Blount then toldRhoades that her car had two parking stickers on it and"they can't touch it" Five of the six employees whowere present during this conversation testified at thehearing All five testified that they regarded Blount'scomments about blowing up McNelis' car as a jokeDespite the humorous character of the comment, oneof the six, Supervisor Janet Myers, immediately reportedthe incident to McNelis McNelis called the two clericalswho went to the cafeteria with Blount into his officeThey confirmed Blount's remarks One of them, AudreyGable, told McNelis that he must be "kidding"McNelis then called Blount to his office and asked herto repeat what she had said Blount said she had justbeen joking and refused to repeat her remarks McNelisresponded that, even though she had made the remarksin jest, he was going to have to report it to the FBIPlant Manager Fujiwara then told Blount that she wasgoing to be terminated immediately Both McNelis andFujiwara admitted that they did not believe Blount hadany intention of blowing up McNelis' car McNelis andFujiwara contend, however, that it was necessary to ter-minate Blount for what they conceded was a joke be-cause other bomb threats had been made during theperiod preceding the August representation election andemployees were concerned about the possibility that theplant might be bombedAlthough Blount said that if her car was towed shewould blow up McNelis' car, she had no intention ofdoing so, as evidenced by her remark that she had twoparking stickers on her car and "they couldn't touch it"Moreover everyone involved regarded Blount's remarksas a joke Nobody believed that she would do anythingto McNelis' car In addition, the other threats referred toby McNelis and Fujiwara, according to McNelis' testi-mony, were a threat allegedly made by employee JayMiller shortly before his August 7 discharge and anotherthreat allegedly made on a radio station talk showMcNelis was informed of Miller's threat by an em-ployee named Michael Cummins Cummins told McNelisthat Jody Waltman had told him that Miller had told herthat he would blow up the plant 56 In addition, if McNe-lis had considered Cummins' report to him to be serioushe probably would have spoken to Waltman to confirmit, although even at that stage it was hearsay Waltmantestified that no threat was made by Miller Miller alsodenied making the threat to blow up the plant Thus, theonly evidence of a threat by Miller is Cummins' hearsay55 Beginning in October 1980, Respondent required employees whoparked in the plant parking lot to have parking stickers on their vehicle56 The hearsay problems are all too apparenttestimony about what Waltman told him that Miller hadtold her I conclude therefore that Miller did not make abomb threatConcerning the bomb threat allegedly made on a radiotalk show, McNelis contended that company attorneyWeglarz told him that one of Weglarz' friends had heardthis threat on a local radio talk show McNelis allegedlycontacted the FBI about the threat and was told by theFBI that they had listened to tape recordings of localradio programs and had been unable to uncover anythreatAssuming arguendo that there had been a threat, it al-legedly occurred almost 2 months earlier Therefore itcould not have been fresh in the employees' mind at thetime of Blount's comments and thus could not have ledthem to become upset by her remarks I therefore amcompelled to conclude that Respondent's explanation forBlount's termination has no merit and that it was moti-vated by something other than her "bomb threat"Although Blount did not support the Union, she maderemarks to Supervisor Ken Hess on at least two occa-sions which suggested that she sympathized with the em-ployees who did On one occasion, Hess asked Blountwhy she was not wearing a "VOTE NO" button andBlount responded that she did not wish to alienate the"VOTE YES" people Hess then accused her of lookingon the election as a joke Blount responded that theCompany was making it a joke by "running aroundtrying to find out who is for the Union" Blount also toldHess that the employees should be permitted to maketheir own choice about how they wished to vote withoutinterference from supervisors and if they voted "yes"they probably had a "darn good reason"Following the election, Blount had a conversationwith Supervisor Hess about the reason for the transfer ofthe soup room to the second shift She told him that itseemed unfair to force employees to move to the secondshift and that she thought, "You were just doing it to ag-gravate pro-union people" Hess told her not to makesuch comments because she did not know if they weretrueHer comments show Blount's distaste for Respondent'santiunion campaign and I believe they led Respondent toconclude that she was a union sympathizer Further-more, Blount's termination occurred during a periodwhen a number of other union supporters were dis-charged, suggesting that it was part of Respondent'scampaign to eliminate union sympathizers from his workforce The timing of the termination, Blount's commentsrevealing her sympathy for the Union, Respondent's an-tiunion campaign, and the specious reasons given to justi-fy her termination reveal that Respondent was motivatedby its belief that Blount was a union supporter I am con-vinced that Blount's discharge was part of Respondent'sattempt to prevent its employees from obtaining unionrepresentation Blount's discharge is a violation of Sec-tion 8(a)(1) and (3) of the Act 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent as set forth in section III,above, occurring in connection with the operations ofRespondent descilibed in section I, above, have a close,intimate relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerceV THE REMEDYNissen Foods (USA) Company, Inc has engaged inand is engaging in unfair labor practices in violation ofSection 8(a)(1) and (3) of the Act I shall recommendthat it cease and desist and take certain affirmative actiondesigned to effectuate the policies of the Act, includingthe posting of an appropriate notice to its employees tell-ing them that it will not engage in further violations ofthe Act, the reinstatement of the illegally terminated em-ployees to their former or substantially equivalent posi-tions and to make them whole for any loss of earningsthey have suffered as a result of the discriminationagainst them, the revocation of its policy of issuing em-ployees written warnings each time they fail to punchtheir timecards, the expunging from its files any writtenwarnings issued and any other record of any disciplinaryaction taken against such employees in accordance withthis policy, and the expunging from its files of any otherillegally issued written warnings or other indications ofdisciplinary action taken against such employees I shallalso recommend that the Regional Office be ordered toopen and count the four challenged ballots in Case 4-RC-l4223 and, after those ballots are counted, the resultsof the election should be certifiedCONCLUSIONS OF LAW1 Respondent Nissen Foods (USA) Company, Inc isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act2 Retail Stores Employees Union Local 1393, char-tered by United Food and Commercial Workers' Union,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act3 By interrogating its employees regarding their unionmembership, activities, and sympathies, by threatening itsemployees with closure of Respondent's facility if theyselected the Union as their bargaining representative, bycreating the impression among its employees that theirunion activities were under surveillance, by engaging insurveillance of its employees' union activities, by inform-ing an employee that the employee had been terminatedbecause the employee supported the Union, by threaten-ing an employee with unspecified reprisals because theemployee supported the Union, by informing an employ-ee that another employee would be terminated becausethe employee supported the Union, by telling employeesthat they had been in danger of being discharged becausethey supported the Union and associated with employeeswho supported the Union, by soliciting its employees towear a "VOTE NO" button and interrogating themabout their failure to wear such buttons, by isolating cer-tam of its employees who were known union adherentsduring working hours in order to discourage its employ-ees from selecting the Union as their bargaining repre-sentative, by maintaining a rule prohibiting its employeesfrom wearing jewelry, buttons, or other accessories ontheir persons in Respondent's facility during workingtime and selectively and disparately permitting and en-couraging its employees to wear "VOTE NO" buttonsduring working time, by issuing certain written repri-mands to its employees, by discharging its employee,Joseph Wolpert, and refusing to reinstate him to hisformer or substantially equivalent position of employ-ment, by terminating its employee, James Timmins, andfailing and refusing to reinstate him to his former andsubstantially equivalent position of employment becauseTimmins and Wolpert supported or assisted the Unionand made complaints to Respondent regarding the work-ing conditions at Respondent's facility, Respondent hasinterfered with, restrained, and coerced, and is interfer-ing with, restraining, and coercing employees, in the ex-ercise of rights guaranteed in Section 7 of the Act, andRespondent thereby has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act4 By granting its employees a benefit by giving themtheir paychecks 1 day before their regularly scheduledpayday in order to discourage its employees from sup-porting or assisting the Union, by issuing a written repri-mand to the employees Stella Reese, Karen Lease, HelenKreider, and Judith Nevens, by reassigning its employeesHelen Horst, Brenda Geiger, Joyce Weaver, HelenKreider, Tammy Baker, and Mike Stauffer from firstshift to the second shift, by changing the working hoursof its employee, Tammy Baker, by imposing more rigor-ous terms and conditions of employment on its employ-ees, Stella Reese and Jody Waltman, by assigning themto perform all maintenance work on the machines in thesoup room and requiring this work to be done duringtheir shifts and imposing mandatory production quotason them and requiring them to work overtime until thequotas are met, by imposing more rigorous terms andconditions of employment on its employees, Stella Reeseand Tammy Baker, by assigning them to scrub graffitioff the driveway at Respondent's facility, by causing thetermination of its employee, Tammy Baker, by discharg-ing employees Cindy Gohn, Sherry Douglas, Carol Hess,Jay Miller, Brenda Fizer, Karen Lease, Helen Horst,Brenda Geiger, Joyce Weaver, Helen Kreider, MichaelStauffer, Judith Nevens, and Stella Reese and refusing toreinstate them to their former or substantially equivalentpositions of employment, because the employees namedabove suppported or assisted the Union and in order todiscourage its employees from engaging in such activi-ties, by issuing written reprimands to its employee,Joseph Wolpert, and discharging him and refusing to re-instate him to his former or substantially equivalent posi-tion of employment and discharging its employee, JamesTimmins, and failing and refusing to reinstate him to hisformer or substantially equivalent position of employ-ment because Joseph Wolpert and James Timmins sup-ported or assisted the Union and made complaints to Re-spondent regarding unsafe working conditions and NISSEN FOODS (USA) CO413threatened to seek assistance from the OccupationalSafety and Health Administration, by discharging its em-ployee, Donna Blount, and failing and refusing to rein-state her to her former or substantially equivalent posi-tion of employment because its employees attempted toobtain representation by the Union, Respondent has dis-criminated and is discriminating in regard to hire, tenure,or terms or conditions of employment of its employees,thereby discouraging membership in a labor organization,and Respondent thereby has been engaging in unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act5 The above-described unfair labor practices areunfair labor practices within the meaning of Section 2(6)and (7) of the Act6 Respondent has not committed any unfair laborpractices not specifically found herein[Recommended Order omitted from publication ]